Exhibit 10.1

 

 

CREDIT AGREEMENT

 

by and among

 

ELEPHANT TALK EUROPE HOLDING B.V.,

as the Borrower,

 

ELEPHANT TALK COMMUNICATIONS CORP.,

as the Parent and a Guarantor,

 

the other Subsidiaries of the Parent,

from time to time party hereto as Guarantors,

 

the Lenders

from time to time party hereto

 

and

 

ATALAYA ADMINISTRATIVE LLC,

as Administrative Agent and Collateral Agent

 

Dated as of November 17, 2014

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I       Definitions 1       SECTION 1.01 Defined Terms 1
      SECTION 1.02 Other Interpretive Provisions 31       SECTION 1.03
Accounting Terms and Principles 32       SECTION 1.04 Rounding 32       SECTION
1.05 References to Agreements, Laws, etc 32       SECTION 1.06 Times of Day 33  
    SECTION 1.07 Timing of Payment of Performance 33       SECTION 1.08
Corporate Terminology 33       SECTION 1.09 Currency Matters 33       ARTICLE
II       Amount and Terms of Term Loans 33       SECTION 2.01 Loans 33      
SECTION 2.02 Change of Lending Office 33       SECTION 2.03 Lender Branches 34  
    SECTION 2.04 Non-Public Lender 34       SECTION 2.05 Disbursement of Funds
34       SECTION 2.06 Payment of Loans; Evidence of Debt 35       SECTION 2.07
[Reserved] 36       SECTION 2.08 [Reserved] 36       SECTION 2.09 Interest 36  
    SECTION 2.10 Increased Costs, Illegality, etc 37       SECTION 2.11
Compensation 40       ARTICLE III       Fees and Commitment Terminations 40    
  SECTION 3.01 Fees 40       SECTION 3.02 Mandatory Termination of Commitments
40       ARTICLE IV       Payments 40       SECTION 4.01 Voluntary Prepayments
40       SECTION 4.02 Mandatory Prepayments 41       SECTION 4.03 Payment of
Obligations; Method and Place of Payment 43       SECTION 4.04 Taxes 44

 

i

 

 

Table of Contents

(continued)

 

    Page       SECTION 4.05 Computations of Interest and Fees 47       SECTION
4.06 Vodafone Collection Accounts 47       ARTICLE V        Conditions Precedent
to Term Loans on the Closing Date 48       SECTION 5.01 Credit Documents 49    
  SECTION 5.02 Collateral 49       SECTION 5.03 Legal Opinions 50       SECTION
5.04 Secretary’s Certificates 50       SECTION 5.05 Other Documents and
Certificates 50       SECTION 5.06 Solvency 51       SECTION 5.07 Financial
Information 51       SECTION 5.08 Insurance 52       SECTION 5.09 Payment of
Outstanding Indebtedness 52       SECTION 5.10 Material Adverse Effect 52      
SECTION 5.11 Fees and Expenses 52       SECTION 5.12 Patriot Act Compliance and
Reference Checks 52       SECTION 5.13 Due Diligence 52       SECTION 5.14
Material Contracts 53       SECTION 5.15 Convertible Note 53       SECTION 5.16
No Default, Representations and Warranties and No Injunctions 53       SECTION
5.17 No Adverse Actions 53       ARTICLE VI       Guarantee 54       SECTION
6.01 Guarantee 54       SECTION 6.02 Right of Contribution 55       SECTION 6.03
No Subrogation 55       SECTION 6.04 Modification of the Guarantor Obligations
55       SECTION 6.05 Guarantee Absolute and Unconditional 56       SECTION 6.06
Reinstatement 56       SECTION 6.07 Payments 57       SECTION 6.08 Taxes 57

 

ii

 

 

Table of Contents

(continued)

 

  Page     ARTICLE VII        Representations, Warranties and Agreements 57    
  SECTION 7.01 Status 57       SECTION 7.02 Power and Authority 57       SECTION
7.03 No Violation 57       SECTION 7.04 Litigation, Labor Controversies, etc 58
      SECTION 7.05 Use of Proceeds; Regulations U and X 58       SECTION 7.06
Approvals, Consents, etc 58       SECTION 7.07 Investment Company Act 58      
SECTION 7.08 Accuracy of Information 59       SECTION 7.09 Financial Condition;
Financial Statements 59       SECTION 7.10 Tax Returns and Payments 59      
SECTION 7.11 Compliance with ERISA 60       SECTION 7.12 Subsidiaries 61      
SECTION 7.13 Intellectual Property; Licenses, etc 61       SECTION 7.14
Environmental Warranties 62       SECTION 7.15 Ownership of Properties 63      
SECTION 7.16 No Default 63       SECTION 7.17 Solvency 63       SECTION 7.18
Locations of Offices, Records and Collateral 64       SECTION 7.19 Compliance
with Laws and Permits; Authorizations 64       SECTION 7.20 No Material Adverse
Effect 64       SECTION 7.21 Contractual or Other Restrictions 64       SECTION
7.22 Collective Bargaining Agreements 65       SECTION 7.23 Insurance 65      
SECTION 7.24 Evidence of Other Indebtedness 65       SECTION 7.25 Deposit
Accounts and Securities Accounts 65       SECTION 7.26 Absence of any
Undisclosed Liabilities 65       SECTION 7.27 Material Customers 66      
ARTICLE VIII       Affirmative Covenants 66       SECTION 8.01 Financial
Information, Reports, Notices and Information 66

 

iii

 

 

Table of Contents

(continued)

 

    Page       SECTION 8.02 Books, Records and Inspections 70       SECTION 8.03
Maintenance of Insurance 70       SECTION 8.04 Payment of Taxes 71       SECTION
8.05 Maintenance of Existence; Compliance with Laws, etc 71       SECTION 8.06
Environmental Compliance 71       SECTION 8.07 ERISA 73       SECTION 8.08
Maintenance of Properties 74       SECTION 8.09 End of Fiscal Years; Fiscal
Quarters 74       SECTION 8.10 Additional Guarantors and Grantors 74      
SECTION 8.11 Pledges of Additional Stock 75       SECTION 8.12 Use of Proceeds
75       SECTION 8.13 Further Assurances 75       SECTION 8.14 [Reserved] 76    
  SECTION 8.15 Bank Accounts 76       SECTION 8.16 Annual Lender Meeting 77    
  SECTION 8.17 Post-Closing Covenants 77       SECTION 8.18 Centre of Main
Interest 78       SECTION 8.19 Parallel Debt 78       ARTICLE IX       Negative
Covenants 79       SECTION 9.01 Limitation on Indebtedness 79       SECTION 9.02
Limitation on Liens 81       SECTION 9.03 Consolidation, Merger, etc 83      
SECTION 9.04 Permitted Dispositions 83       SECTION 9.05 Investments 85      
SECTION 9.06 Restricted Payments 86       SECTION 9.07 Prepayments and
Modification of Certain Agreements 86       SECTION 9.08 Sale and Leaseback 87  
    SECTION 9.09 Transactions with Affiliates 87       SECTION 9.10 Restrictive
Agreements, etc 87       SECTION 9.11 Hedging Agreements 88

 

iv

 

 

Table of Contents

(continued)

 

    Page       SECTION 9.12 Changes in Business and Fiscal Year 88       SECTION
9.13 Financial Covenants 88       ARTICLE X        Events of Default 90      
SECTION 10.01 Listing of Events of Default 90       SECTION 10.02 Remedies Upon
Event of Default 93       ARTICLE XI        The Agents 94       SECTION 11.01
Appointment 94       SECTION 11.02 Delegation of Duties 94       SECTION 11.03
Exculpatory Provisions 94       SECTION 11.04 Reliance by Agents 95      
SECTION 11.05 Notice of Default 95       SECTION 11.06 Non Reliance on Agents
and Other Lenders 96       SECTION 11.07 Indemnification 96       SECTION 11.08
Agent in Its Individual Capacity 96       SECTION 11.09 Successor Agents 97    
  SECTION 11.10 Agents Generally 97       SECTION 11.11 Restrictions on Actions
by Secured Parties; Sharing of Payments; Specified Hedging Agreement 97      
SECTION 11.12 Agency for Perfection 98       ARTICLE XII       Miscellaneous 99
      SECTION 12.01 Amendments and Waivers 99       SECTION 12.02 Notices and
Other Communications; Facsimile Copies 100       SECTION 12.03 No Waiver;
Cumulative Remedies 101       SECTION 12.04 Survival of Representations and
Warranties 101       SECTION 12.05 Payment of Expenses and Taxes;
Indemnification 101       SECTION 12.06 Successors and Assigns; Participations
and Assignments; Replacement of Lender 102       SECTION 12.07 Pledge of Loans
106       SECTION 12.08 Adjustments; Set-off 106       SECTION 12.09
Counterparts 106       SECTION 12.10 Severability 107

 

v

 

 

Table of Contents

(continued)

 

    Page       SECTION 12.11 Integration 107       SECTION 12.12 Representation
Netherlands Subsidiary 107       SECTION 12.13 GOVERNING LAW 107       SECTION
12.14 Submission to Jurisdiction; Waivers 107       SECTION 12.15
Acknowledgments 108       SECTION 12.16 WAIVERS OF JURY TRIAL 108       SECTION
12.17 Confidentiality 109       SECTION 12.18 Press Releases, etc 111      
SECTION 12.19 Releases of Guarantees and Liens 111       SECTION 12.20 USA
Patriot Act 111       SECTION 12.21 No Fiduciary Duty 112       SECTION 12.22
Authorized Officers 112       SECTION 12.23 Judgment Currency 112       SECTION
12.24 Subordination of Intercompany Indebtedness 113       SECTION 12.25 Public
Lenders 113

 

vi

 

 

SCHEDULES

 

Schedule 1.01 Commitments Schedule 7.04 Litigation Schedule 7.10 Tax Liens
Schedule 7.12 Subsidiaries Schedule 7.13 Intellectual Property Schedule 7.14
Environmental Matters Schedule 7.15 Real Property Schedule 7.18 Principal Place
of Business/Chief Executive Office Schedule 7.21 Contractual or Other
Restrictions Schedule 7.22 Collective Bargaining Agreements Schedule 7.23
Insurance Schedule 7.24 Existing Indebtedness Schedule 7.25 Deposit Accounts and
Securities Accounts Schedule 7.27 Material Customers Schedule 9.02 Liens
Schedule 9.05 Investments Schedule 9.09 Transactions with Affiliates Schedule
9.12 Description of Business Schedule 12.02 Addresses for Notices

 

EXHIBITS

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Compliance
Certificate Exhibit C-1 Form of Note Exhibit E-1 Form of Perfection Certificate
Exhibit F-1 Form of U.S. Security Agreement

 

vii

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of November 17, 2014, is among ELEPHANT TALK
EUROPE HOLDING B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands (the “Borrower”), ELEPHANT TALK
COMMUNICATIONS CORP., a Delaware corporation (the “Parent”), any Subsidiaries of
Parent party hereto that are Guarantors or become Guarantors hereunder pursuant
to Section 8.10 or Section 8.17 below, the lenders from time to time party
hereto (each a “Lender” and, collectively, the “Lenders”), ATALAYA
ADMINISTRATIVE LLC, a New York limited liability company (“Atalaya”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
Atalaya, as collateral agent for the Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, collectively, the “Agents” and each an
“Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders extend to the Borrower a
Term Loan in the aggregate principal amount of $12,000,000 on the Closing Date;
and

 

WHEREAS, the proceeds of the Term Loan shall be used (i) to fund future capital
expenditures, working capital and other general corporate needs of the Credit
Parties and (ii) to pay the transaction fees, costs and expenses incurred
directly in connection with the Transactions.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01         Defined Terms. As used herein, the following terms shall
have the meanings specified in this Section 1.01 unless the context otherwise
requires:

 

“Adjusted EBITDA” shall mean, for a specified period, an amount determined for
the Consolidated Companies equal to:

 

(a)          Consolidated Net Income, plus

 

(b)          to the extent reducing Consolidated Net Income (except with respect
to (ix) below), the sum of, without duplication, amounts for

 

(i)          Consolidated Interest Expense,

 

 

 

  

(ii)         provisions for Tax expense (provided that, if there is a net tax
benefit, the amount thereof shall be deducted from Consolidated Net Income for
purposes of calculating Adjusted EBITDA),

 

(iii)        total depreciation expense,

 

(iv)        total amortization expense,

 

(v)         fees, charges and expenses incurred in connection with the
consummation of the Transactions on or prior to the Closing Date and fees,
charges and expenses incurred with the consummation of the Transactions incurred
(and reasonable written backup documentation provided to the Administrative
Agent) within one year of the Closing Date not to exceed $175,000 in the
aggregate,

 

(vi)        fees, charges and expenses during the specified period which are
directly related to (A) any proposed or actual issuance of debt or equity
permitted under this Agreement not to exceed an amount in any fiscal year
acceptable to the Administrative Agent in its reasonable discretion and (B)
investments or asset Dispositions, in each case permitted under the Agreement
not to exceed $200,000 in any fiscal year,

 

(vii)       losses deducted during the specified period, but for which insurance
or indemnity recovery is actually received in cash during the specified period,

 

(viii)      non-cash deductions or charges attributable to purchase accounting
adjustments made in accordance with GAAP, and

 

(ix)         non-cash deductions or charges attributable to derivative
accounting, including warrant liabilities and conversion feature expensing,
amortization of deferred financing cost, impairments, stock-based compensation,
changes in deferred revenue and other non-operating income and expense,

 

minus (c) other non-cash gains increasing Consolidated Net Income for such
period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period).

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Administrative Agent, in which such Lender,
among other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with such Lender’s compliance procedures and Applicable Laws,
including federal and state securities laws and (b) designates an address,
facsimile number, electronic mail address and/or telephone number for notices
and communications with such Lender.

 

2

 

  

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” shall have the meaning set forth in the preamble to this Agreement.

 

“Agreement” shall mean this Credit Agreement, as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, policy, decree, judgment, consent
decree, writ, injunction, settlement agreement or governmental requirement
enacted, promulgated or imposed or entered into or agreed by any Governmental
Authority or determination of an arbitrator, in each case applicable to or
binding on such Person or any of its property, products, business, assets or
operations or to which such Person or any of its property, products, business,
assets or operations is subject.

 

“Applicable Margin” shall mean (a) until such time as the Vodafone/Citibank
Completion Date shall occur, a percentage per annum equal to twelve percent
(12.00%) and (b) from and after the Vodafone/Citibank Completion Date, a
percentage per annum equal to ten percent (10.00%).

 

“Application Event” shall have the meaning set forth in Section 4.02(d).

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender, (c) an entity
or an Affiliate of an entity that administers, advises or manages a Lender or
(d) Atalaya Capital Management LP.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A-1.

 

“Atalaya” shall have the meaning set forth in the preamble to this Agreement.

 

“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP.

 

“Authorized Officer” shall mean, with respect to any Credit Party, the chairman
of the board of directors, the president, the chief financial officer, the chief
operating officer, the secretary, with respect to the Netherlands Subsidiaries,
a managing director (directeur) the treasurer or any other senior officer of
such Credit Party, but, in any event, with respect to financial matters, the
chief financial officer of such Credit Party or such other senior officer of
such Credit Party designated as such by the applicable Credit Party in writing.

 

3

 

  

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day or (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively

 

“Benefited Lender” shall have the meaning set forth in Section 12.08.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall have the meaning set forth in Section 8.17, provided
that, with respect to each Netherlands Subsidiary, such term shall mean such
Subsidiary’s managing board (directive).

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

“Budget” shall have the meaning set forth in Section 8.01(e).

 

“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close, and
(b) any day that is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.

 

“Capital Stock” shall mean any and all shares, interests, participations, units
or other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

 

“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)          any direct obligation of (or unconditional guarantee by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one year after the date of acquisition thereof;

 

4

 

  

(b)          commercial paper maturing not more than one year from the date of
issue and issued by (i) a corporation (other than an Affiliate of any Credit
Party) organized under the laws of any state of the United States or of the
District of Columbia and, at the time of acquisition thereof, rated A 1 or
higher by S&P or P 1 or higher by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if at any time neither S&P or Moody’s shall
be rating such obligations, or (ii) any Lender (or its holding company);

 

(c)          any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either: (i) a bank organized under the laws of the United States (or any state
thereof) which has, at the time of acquisition thereof, (A) a credit rating of
A-2 or higher from Moody’s or A or higher from S&P and (B) a combined capital
and surplus greater than $500,000,000, or (ii) a Lender;

 

(d)          any repurchase agreement having a term of thirty (30) days or less
entered into with any Lender or any commercial banking institution satisfying,
at the time of acquisition thereof, the criteria set forth in clause (c)(i)
which (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such commercial banking institution thereunder; and

 

(e)          mutual funds investing primarily in assets described in clauses (a)
through (d) of this definition.

 

“Cash Management Bank” shall mean Silicon Valley Bank or such other bank as
Collateral Agent may in its sole discretion determine, in each case, together
with its affiliates and correspondent banks.

 

“Casualty Event” shall mean the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CFC” shall mean any Foreign Subsidiary that is classified as a “controlled
foreign corporation” (within the meaning of Code Section 957).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.09, by any lending office of such Lender or by such Lender’s parent,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives issued thereunder or in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the day enacted,
adopted, issued or implemented.

 

5

 

  

“Change of Control” shall mean an event or series of events by which: (a) Parent
shall cease to own, beneficially and of record, 100% of the Capital Stock of
Borrower on a fully-diluted basis, free and clear of all Liens (other than
Permitted Liens), (b) Parent shall cease to own, beneficially and of record,
100% of the Capital Stock of each of ET North America and ET Group Netherlands,
in each case, free and clear of all Liens (other than Permitted Liens), (c) the
Netherlands Subsidiaries shall cease to own, beneficially and of record, 100% of
the Capital Stock of each Mexican Subsidiary, free and clear of all Liens (other
than Permitted Liens), (d) any “person” or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) has become the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person shall be deemed to have “beneficial ownership” of all securities that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), by way of merger, consolidation
or otherwise, of 35% or more of the Capital Stock of Parent on a fully diluted
basis, (e) during any period of twelve consecutive calendar months, individuals
who at the beginning of such period constituted the Board of Directors of
Parent, together with any new members of such Board of Directors whose elections
by such Board of Directors or whose nominations for election by the stockholders
of Parent were approved by a vote of a majority of the members of such Board of
Directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved (excluding any individual whose initial nomination for, or assumption
of office as, a member of such Board of Directors occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any Person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors), cease for any reason to hold a majority of the voting
rights of the members of the Board of Directors of Parent, still in offices set
forth above or (f) a “change of control” or any term of similar effect under any
Material Contract of the type referred to in clause (i) of the definition
thereof or any other document executed in connection therewith shall have
occurred in respect of any Credit Party or Subsidiary thereof.

 

“Citibank” shall mean Citibank International PLC, together with its affiliates.

 

“Citibank Agreement” shall mean the Account Receivable Purchase Agreement
between the Borrower and Citibank pursuant to which the Borrower may from time
to time sell to Citibank and Citibank may from time to time purchase from the
Borrower certain accounts receivable payable to the Borrower, including accounts
receivables arising from the Vodafone Agreement, together with any and all other
account receivable purchase agreements between Citibank and the Borrower, in
each case, as amended, extended, renewed, replaced, restated or otherwise
modified from time to time.

 

6

 

  

“Citibank Consent and Acknowledgment” shall mean the consent and acknowledgment
among Citibank, the Borrower and the Collateral Agent pursuant to which (a)
Citibank shall consent to the grant by Borrower to Collateral Agent of a
security interest in all of Borrower’s rights under the Citibank Agreement as
security for the Obligations and agree to comply with instructions submitted by
the Collateral Agent to Citibank in respect of all payments and other amounts
payable by Citibank under the Citibank Agreement until such time as such Consent
and Acknowledgement is terminated in accordance with its terms and (b) the
Collateral Agent shall direct Citibank, and Citibank shall agree (until
otherwise directed by the Collateral Agent), to remit all payments under the
Citibank Agreement directly to the Vodafone Euro Collection Account until such
time as such Consent and Acknowledgement is terminated in accordance with its
terms.

 

“Claims” shall have the meaning set forth in the definition of Environmental
Claims.

 

“Closing Date” shall mean November 17, 2014.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean any assets of any Credit Party or other assets upon
which the Collateral Agent has been granted a Lien in connection with this
Agreement.

 

“Collateral Access Agreements” shall mean a collateral access agreement in form
and substance reasonably satisfactory to the Collateral Agent between Collateral
Agent and any lessor, warehouseman, processor, bailee, consignee, or other
Person in possession of, having a Lien upon, or having rights or interests in
any Credit Party’s books and records or assets.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Collateral Assignee” shall have the meaning set forth in Section 12.06(c) of
this Agreement.

 

“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Credit Parties.

 

“Commitment” shall mean, with respect to each Lender, such Lender’s Commitment
and, with respect to all Lenders, their Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule 1.01 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under this Agreement, as such amounts may be as the same may be
changed from time to time pursuant to the terms of this Agreement. On the
Closing Date, the total Commitments for all Lenders shall be $12,000,000 as set
forth on Schedule 1.01.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to Section 12.25,
including through the Platform.

 

7

 

  

“Compliance Certificate” shall mean a certificate duly completed and executed by
an Authorized Officer of the Parent substantially in the form of Exhibit B-1,
together with such changes thereto or departures therefrom as the Administrative
Agent may from time to time reasonably request or approve for the purpose of
monitoring the Credit Parties’ compliance with the financial covenants contained
herein or certain other calculations, or as otherwise agreed to by the
Administrative Agent.

 

“Confidential Information” shall have the meaning set forth in Section 12.16.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” shall mean, for any specified period, the
sum of, without duplication, all expenditures made, directly or indirectly, by
the Consolidated Companies during such period, determined on a consolidated
basis in accordance with GAAP, that are or should be reflected as additions to
property, plant or equipment or similar items reflected in the consolidated
statement of cash flows and balance sheet of the Consolidated Companies, or have
a useful life of more than one year.

 

“Consolidated Companies” shall mean Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Growth Capital Expenditures” shall mean Consolidated Capital
Expenditures that are incurred as a result of the closing of contracts with new
customers, as well as the expansion of business with existing customers.

 

“Consolidated Interest Expense” shall mean, for the Consolidated Companies, the
sum of: (a) all interest in respect of Indebtedness (including, without
limitation, the interest component of any payments in respect of Capitalized
Lease Obligations) accrued or capitalized during such period (whether or not
actually paid during such period), less interest income during such period, plus
(b) the net amount payable (or minus the net amount receivable) in respect of
Hedging Obligations relating to interest during such period (whether or not
actually paid or received during such period).

 

“Consolidated Maintenance Capital Expenditures” shall mean all Consolidated
Capital Expenditures other than Consolidated Growth Capital Expenditures.

 

“Consolidated Net Income” shall mean, for any specified period, the consolidated
net income (or deficit) of the Consolidated Companies determined in accordance
with GAAP, after eliminating therefrom all extraordinary nonrecurring items of
income or loss; provided that there shall be excluded (without duplication) (i)
the consolidated net income (or deficit) of any Person in which any Person
(other than any of the Consolidated Companies) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid in
cash to any of the Consolidated Companies by such Person during such specified
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a consolidated Subsidiary of any of the Consolidated Companies or is
merged into or consolidated with any of the Consolidated Companies or such
Person’s assets are acquired by any of the Consolidated Companies, (iii) the
income of any consolidated Subsidiary of any of the Consolidated Companies to
the extent that the declaration or payment of dividends or other distributions
by that consolidated Subsidiary of that income is not at the time permitted by
operation of the terms of any Contractual Obligation or Applicable Law
applicable to that consolidated Subsidiary, (iv) any gain attributable to the
write-up of any asset and any loss attributable to the write-down of any asset;
(v) any net gain from the collection of the proceeds of life insurance policies;
(vi) any net gain or loss arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of any of the Consolidated
Companies, (vii) in the case of a successor to any consolidated Subsidiary of
any of the Consolidated Companies by consolidation or merger or as a transferee
of its assets, any earnings of such successor prior to such consolidation,
merger or transfer of asset (unless such successor was a consolidated Subsidiary
of any of the Consolidated Companies prior to such consolidation, merger or
transfer), (viii) any deferred credit representing the excess of equity in any
consolidated Subsidiary of any of the Consolidated Companies at the date of
acquisition of such consolidated Subsidiary over the cost to the Consolidated
Companies of the investment in such Subsidiary, (ix) the cumulative effect of
any change in GAAP during such period, and (x) any non-cash FASB ASC 815 income
(or loss) related to hedging activities.

 

8

 

  

“Consolidated Total Debt” shall mean, as of any date of determination, the
outstanding principal amount of all Funded Debt.

 

“Contingent Liability” shall mean, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, for purposes of this definition, any Person which owns directly or
indirectly 5% or more of the equity interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
5% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person. Notwithstanding anything to the contrary set forth herein, neither Agent
nor any Lender shall be deemed to be an Affiliate of any Credit Party solely by
virtue of receiving, holding or exercising the Warrants or otherwise complying
with the terms and provisions of this Agreement and the other Credit Documents.
The terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” shall mean a pledge, collateral assignment, control
agreement or bank consent letter, in form and substance reasonably satisfactory
to the Collateral Agent, executed and delivered by the applicable Credit Party,
the Collateral Agent, and the applicable securities intermediary or bank, which
agreement is sufficient to give the Collateral Agent “control” over each of such
Credit Party’s securities accounts, deposit accounts or investment property, as
the case may be.

 

9

 

  

“Conversion Amount” shall mean, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the rate in effect on such date as determined by the Cash Management
Bank in accordance with its currency exchange procedures then in effect.

 

“Convertible Note” shall mean the Convertible Note dated as of August 28, 2013
issued by Parent to the Subordinated Convertible Noteholder in the original
principal amount of €4,000,000, as the same may have been amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Convertible Noteholder” shall mean Saffelbert Investments N.V., a company
organized under the laws of the Netherlands, together with its successors and
permitted assigns.

 

“Copyright Security Agreements” shall mean any and all copyright security
agreements entered into after the Closing Date (as required by the Agreement or
any other Credit Document), in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Corresponding Obligations” means all Obligations as they may exist from time to
time, other than the Parallel Debts.

 

“Credit Documents” shall mean (a) this Agreement, the Mexican Guarantee, the
Security Documents, any Notes, any subordination or intercreditor agreements in
favor of any Agent with respect to this Agreement, and (b) any other document,
instrument, certificate or agreement executed by any Credit Party, or by the
Borrower on behalf of the Credit Parties, or any of them, and delivered to any
Agent or Lender in connection with any of the foregoing or the Obligations, in
each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors, and
“Credit Party” shall mean any of the Credit Parties, individually.

 

“CRR“ the Council Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the rate described in
Section 2.09(a) plus two percent (2.00%) per annum.

 

10

 

  

“Disposition” shall mean, with respect to any Person, any sale, transfer, lease,
contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of such Person’s or their
respective Subsidiaries’ assets (including Capital Stock of Subsidiaries) to any
other Person in a single transaction or series of transactions and which shall
include, with respect to any Real Property or rights thereto.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock or in connection with a transaction that would
constitute an Event of Default under Section 10.01(k) hereof after the Secured
Parties are paid in full), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock or in connection with a transaction that would
constitute an Event of Default under Section 10.01(k) hereof after the Secured
Parties are paid in full), in whole or in part, (c) provides for the scheduled
payment of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is one hundred
and eighty (180) days after the latest Maturity Date; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of employees of
Parent or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Parent or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of a Credit Party that is a
U.S. Person.

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Credit Parties (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings relating to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(“Claims”), including (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release or threatened
Release of Hazardous Materials or arising from alleged injury or threat of
injury to health or safety (to the extent relating to the exposure to Hazardous
Materials) or the environment.

 

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (to the extent relating to exposure to
Hazardous Materials).

 

11

 

  

“Equivalent Amount” shall mean, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or such other rate as may have been agreed
to in writing between Borrower and the Administrative Agent.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
as to which any Credit Party or any Subsidiary of any Credit Party, is, or
within the last six (6) years was, treated as a “single employer” (i) within the
meaning of Section 414(b), (c) of the Code (and sections 414(m) and (o) of the
Code for purposes of provisions relating to section 412 of the Code and section
302 of ERISA) or (ii) as a result of any Credit Party or any Subsidiary of any
Credit Party being or having been a general partner of such Person.

 

“EST” shall mean eastern standard time or eastern daylight time, as applicable.

 

“ET Group Netherlands” shall mean Elephant Talk Group International B.V., a
besloten vennootschap met beperkte aansprakelijkheid organized under the laws of
the Netherlands.

 

“ET Mexico” shall mean Elephant Talk de Mexico S.A.P.I. de C.V., a company
organized under the laws of Mexico.

 

“ET North America” shall mean Elephant Talk North America Corp., a Delaware
corporation.

 

“euro” and “€” shall mean the single currency of participating member states of
the EMU.

 

“Eurodollar Rate” shall mean, with respect to any Loan for an Interest Period, a
rate per annum determined by the Administrative Agent on the Closing Date and
thereafter on the last day of each Interest Period (which shall be a Business
Day) for the next succeeding Interest Period (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to the greater of (A) 0.75%, and (B) the product
of (i) the rate of interest which is identified and normally published by
Bloomberg Professional Service Page BBAM 1 (or such other page as may replace
such page on that service for the purpose of displaying such rates or such other
service as may be nominated by the ICE Benchmark Administration for the purpose
of displaying London interbank offered rates for Eurodollar Rates) as the
offered rate for loans in United States dollars for the applicable Interest
Period under the caption British Bankers Association Eurodollar Rates as of
11:00 a.m. (London time), on the second full Business Day next preceding the
first day of such Interest Period (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used); and (ii) the
Statutory Reserve Rate. If Bloomberg Professional Service no longer reports the
Eurodollar Rate or the Administrative Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to the
Administrative Agent in the London Interbank Market or if such index no longer
exists or if Page BBAM 1 no longer exists or accurately reflects the rate
available to the Administrative Agent in the London Interbank Market, the
Administrative Agent may select a replacement index or replacement page, as the
case may be, that reasonably reflects such rate.

 

12

 

  

“Event of Default” shall have the meaning set forth in Article X.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Issuances” shall mean (a) the issuance of equity securities (other
than Disqualified Capital Stock) by Parent to members of the management,
employees or directors of any Credit Party and (b) the issuance of equity
securities of Parent (other than Disqualified Capital Stock) upon the exercise
of any warrants issued by the Parent on or prior to the Closing Date.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Term Loan
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan (other than pursuant to an assignment request by the
Borrower under Section 12.06) or (ii) such Lender changes its lending office
(other than pursuant to Section 2.02), except in each case to the extent that,
pursuant to Section 4.04, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, and (c)
Taxes attributable to such Recipient’s failure to comply with Section 4.04(f).

 

“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any Consolidated Company not in the ordinary course of business,
including, without limitation: (a) proceeds of judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action to the extent not used to pay any corresponding cause of action or to
reimburse a Consolidated Company for amounts previously expended, (b)
indemnification payments received by any Consolidated Company to the extent not
used or anticipated to be used to pay any corresponding liability or reimburse
such Consolidated Company for the payment of any such liability, (c) any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreements, (d) tax refunds, (e) pension plan
reversions and (f) any payment, fee or other amount received by any Consolidated
Company in respect of any amendment, termination or non-renewal of any Key
Contract. In no event shall proceeds of business interruption insurance be
deemed to be Extraordinary Receipts.

 

13

 

  

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal to: (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next succeeding Business Day) by the Federal Reserve Bank of New York;
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
3.01.

 

“Financial Performance Covenants” shall mean the covenants set forth in Section
9.13.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any specified
Test Period, the ratio of: (a) (i) Adjusted EBITDA for the Test Period ending on
such date minus (ii) the sum of (A) Consolidated Maintenance Capital
Expenditures not financed under capital leases, or with proceeds of Excluded
Issuances or Indebtedness, (B) income Taxes paid in cash in such period and (C)
the amount of Restricted Payments permitted under Section 9.06 in such period,
to (b) the sum of (i) Consolidated Interest Expense paid in cash for such
period, plus (ii) scheduled amortization principal payments of Indebtedness that
have been made or required to have been made during such period (taking into
account any reductions in such amortization payments due to the prepayment of
the Loans in accordance with the terms of this Agreement).

 

“Foreign Lender” shall mean a Lender that is resident or organized under the
laws of a jurisdiction other than that in which Borrower is resident for tax
purposes.

 

“Foreign Subsidiary” shall mean each Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

 

“Funded Debt” shall mean, as of any date of determination, all then outstanding
Indebtedness of the Consolidated Companies, of the type described in clauses
(a), (b), (d) and (f) of the defined term “Indebtedness” (other than letters of
credit or similar instruments which are cash collateralized in an aggregate
amount not to exceed $100,000).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), including the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03.

 

14

 

  

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational or supranational authority, or any state,
commonwealth, protectorate or political subdivision thereof, and any entity,
body or authority exercising executive, legislative, taxing, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the PBGC and other administrative bodies or
quasi-governmental entities established to perform the functions of any such
agency or authority.

 

“Guarantee Obligations” shall mean, as to any Person, any Contingent Liability
of such Person or other obligation of such Person guaranteeing or intended to
guarantee any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and consistent with
past practice or customary and reasonable indemnity obligations in effect on the
Closing Date, entered into in connection with any acquisition or disposition of
assets permitted under this Agreement (other than with respect to Indebtedness).
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith and
reasonable business judgment.

 

“Guarantors” shall mean (a) Parent, (b) ET North America, (c) ET Group
Netherlands, (c) from and after the date on which ET Mexico and the applicable
Credit Parties have executed and delivered the Mexican Guarantee, the Mexican
Security Documents and otherwise complied with the requirements of Section 8.17,
ET Mexico and (d) any other Person that provides a guarantee for the payment and
performance of the Obligations pursuant to an agreement reasonably acceptable to
the Administrative Agent after the Closing Date pursuant to Section 8.10.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “waste”,
“recycled materials”, “sludge”, “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, waste, recycled material, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

 

15

 

  

“Hedging Agreement” shall mean (a) any and all agreements or documents not
entered into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheet of the Parent and its Subsidiaries as of December 31, 2013 and the
related consolidated statements of income and cash flows of the Parent and its
Subsidiaries for the fiscal year then ended, (b) the unaudited consolidated
balance sheets of the Parent and its Subsidiaries as of the last day of the
fiscal quarters ended March 31, 2014 and June 30, 2014 and (c) the draft
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
the last day of the fiscal quarter ended September 30, 2014, together with, in
the case of each of clauses (b) and (c), the related consolidated statements of
income and cash flows for each such fiscal quarter.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all indebtedness of such Person for borrowed money and all
indebtedness of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)          net Hedging Obligations of such Person;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services, but excluding trade accounts payable in the ordinary
course of business (which are not overdue for a period of more than ninety (90)
days past the applicable due date thereof;

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

16

 

  

(f)          all Attributable Indebtedness;

 

(g)          all obligations of such Person with respect to the redemption,
repayment or other repurchase or payment in respect of any Disqualified Capital
Stock; and

 

(h)          all Guarantee Obligations of such Person in respect of any of the
foregoing;

 

provided, that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business on customary terms, (ii) purchase
price holdbacks arising in the ordinary course of business and on customary
terms in respect of a portion of the purchase price of an asset to satisfy
warranties or other unperformed obligations of the seller of such asset,
(iii) endorsements of checks or drafts arising in the ordinary course of
business and consistent with past practice, and (iv) preferred Capital Stock to
the extent not constituting Disqualified Capital Stock.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or another entity not disregarded for tax purposes)
in which such Person is a general partner or a joint venture (whether partner or
member), except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt. The amount of any net Hedging
Obligations on any date shall be deemed to be the Swap Termination Value thereof
as of such date. The amount of Indebtedness of any Person for purposes of clause
(e) above shall be deemed to be equal to the lesser of (x) the aggregate unpaid
amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith and reasonable
business judgment.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 12.05.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insolvency Regulation” shall mean the Council Regulation (EC) No. 1346/2000 29
May 2000 on Insolvency Proceedings.

 

“Interest Payment Date” shall have the meaning set forth in Section 2.08(a).

 

“Interest Period” shall mean, with respect to any Loan, an interest period of
one (1) month; provided, however, that (a) if any Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day.

 

17

 

  

“Investment” shall mean, relative to any Person, (a) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such first Person of any bonds, notes, debentures or other debt
securities of any such other Person; (b) the incurrence of Contingent
Liabilities for the benefit of any other Person; and (c) acquisition of any
Capital Stock or other investment held by such Person in any other Person. The
amount of any Investment at any time shall be the original principal or capital
amount thereof less all returns of principal or equity thereon made on or before
such time and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such property at the time of such Investment.

 

“IP Rights” shall have the meaning set forth in Section 7.13.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Iusacell” shall mean Iusacell, S.A., de C.V., a company constituted under the
laws of Mexico, together with its successors and assigns.

 

“Iusacell Agreement” shall mean, collectively (a) the Mobile Network Enablement
Agreement dated as of August 1, 2013 among Iusacell, ET Mexico and Borrower and
(b) the Commercial Agreement entered into in connection with the agreement
referred to in the foregoing clause (a) among ET Mexico, Borrower, ET Group
Netherlands and Iusacell, together with all annexes, schedules, exhibits and
schedules thereto, in each case, as the same may be amended, restated, extended,
renewed, replaced or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

“Key Contracts” shall mean the Vodafone Agreement, the Iusacell Agreement and
the Zain Agreement and “Key Contract” shall mean any of the Key Contracts,
individually.

 

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for collateral purposes, lien (statutory or other) or similar
encumbrance, and any easement, right-of-way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided that in no event shall an operating lease entered into in the
ordinary course of business and on customary terms or any precautionary UCC
filings made pursuant thereto by an applicable lessor or lessee, be deemed to be
a Lien.

 

“Loan” shall mean any Term Loan.

 

“Master Agreement” shall have the meaning set forth in the definition of the
term “Hedging Agreement”.

 

18

 

  

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), results of operations or performance of (i) the
Borrower, (ii) the Credit Parties taken as a whole or (iii) the Parent and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Credit Documents (it being agreed that documents
described in clause (b) of the definition of “Credit Documents” shall be taken
as a whole), (c) the ability of any Credit Party to perform its obligations
under any Credit Document (it being agreed that documents described in clause
(b) of the definition of “Credit Documents” shall be taken as a whole) to which
it is a party, (d) the rights or remedies of the Secured Parties or the Lenders
hereunder or thereunder, (e) the priority of any Liens granted to Collateral
Agent in or to any Collateral (other than as a result of voluntary and
intentional discharge of the Lien by the Collateral Agent), or (f) the rights or
benefits of any Credit Party under the Vodafone Agreement or the Iusacell
Agreement.

 

“Material Contracts” shall mean and include: (i) any agreement evidencing,
securing or pertaining to any Funded Debt, or any guaranty thereof, in a
principal amount exceeding $500,000, (ii) any real property lease where annual
rent exceeds $500,000, (iii) any operating lease where annual rentals exceed
$500,000, (iv) the Vodafone Agreement, (v) the Iusacell Agreement, (vi) the Zain
Agreement, (vii) any other agreement with any Material Customer which involves
aggregate consideration payable to or by such Material Customer of $500,000 or
more, (viii) any agreement (other than the agreements set forth in the foregoing
clauses (i) through (vii)) which involves aggregate consideration payable to or
by such Person or such Subsidiary of $500,000 or more, (ix) the Citibank
Agreement and (x) any other agreement the termination of which (without
contemporaneous replacement of substantially equivalent value) could reasonably
be expected to have a Material Adverse Effect.

 

“Material Customer” shall have the meaning set forth in Section 7.27.

 

“Maturity Date” shall mean December 31, 2017.

 

“Mexican Guarantee” shall mean the Guarantee by ET Mexico in favor of the
Secured Parties to be executed and delivered by ET Mexico after the Closing Date
pursuant to Section 8.17, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Mexican Security Documents” shall mean (a) the Assets Pledge Agreement between
ET Mexico and the Collateral Agent to be executed and delivered by ET Mexico
after the Closing Date pursuant to Section 8.17 and (b) the Pledge Agreement
among the Credit Parties holding equity interests in ET Mexico and the
Collateral Agent to be executed and delivered by such Credit Parties after the
Closing Date pursuant to Section 8.17, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean each mortgage, deed of trust, or deed to secure debt,
trust deed or other security document granted by any applicable Credit Party to
the Collateral Agent for the benefit of the Secured Parties in respect of any
Real Property owned or leased by such Credit Party, in such form as agreed
between such Credit Party and the Collateral Agent.

 

19

 

  

“Multiemployer Plan” shall mean any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) any Credit Party, any Subsidiary of any
Credit Party or any ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which any Credit Party, any Subsidiary
of any Credit Party or any ERISA Affiliate contributed to or had an obligation
to contribute to such plan.

 

“Net Casualty Proceeds” shall mean, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by any Credit
Party or any of its Subsidiaries in connection with such Casualty Event (net of
(i) the amount of any reserves to be maintained in connection with the Casualty
Event, to the extent such reserve is maintained in accordance with GAAP, and
(ii) all reasonable and customary collection expenses thereof (including,
without limitation, any legal or other professional fees) (except with respect
to any expenses paid to an Affiliate of such Person)), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a Lien permitted by Section 9.02(c) on the property which is the
subject of such Casualty Event, and less any Taxes payable by such Person on
account of such insurance proceeds or condemnation award, actually paid,
assessed or estimated by such Person (in good faith) to be payable within the
next 12 months in cash in connection with such Casualty Event, in each case to
the extent, but only to the extent, that the amounts are properly attributable
to such transaction; provided that if, after the expiration of such 12-month
period, the amount of such estimated or assessed Taxes, if any, exceeded the
Taxes actually paid in cash in respect of proceeds from such Casualty Event, the
aggregate amount of such excess shall constitute Net Casualty Proceeds under
Section 4.02(a)(iii) and be immediately applied to the prepayment of the
Obligations pursuant to Section 4.02(c).

 

“Net Debt Proceeds” shall mean, with respect to the sale or issuance by any
Credit Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness permitted by Section 9.01), the excess of: (a) the gross cash
proceeds received by the issuer of such Indebtedness from such sale or issuance,
over (b) all reasonable and customary underwriting commissions and legal,
investment banking, underwriting, brokerage, accounting and other professional
fees, sales commissions and disbursements and all other reasonable fees,
expenses and charges, in each case actually incurred in connection with such
sale or issuance which have not been paid and are not payable to any Affiliate
of such Person.

 

“Net Disposition Proceeds” shall mean, with respect to any Disposition by any
Credit Party or any of its Subsidiaries, the excess of: (a) the gross cash
proceeds received by such Person from such Disposition, over (b) the sum of: (i)
all reasonable and customary legal, investment banking, underwriting, brokerage
and accounting and other professional fees, sales commissions and disbursements
and all other reasonable fees, expenses and charges, in each case actually
incurred in connection with such Disposition which have not been paid and are
not payable to any Affiliate of such Person, (ii) all Taxes payable by such
Person on account of proceeds from such Disposition, actually paid, assessed or
estimated by such Person (in good faith) to be payable in cash within the next
12 months in connection with such proceeds, in each case to the extent, but only
to the extent, that the amounts so are properly attributable to such
transaction, and (iii) the amount of any reserves to be maintained in connection
with such Disposition, to the extent such reserve is maintained in accordance
with GAAP; provided that if, after the expiration of the 12-month period
referred to in clause (b)(ii) above, the amount of estimated or assessed Taxes,
if any, pursuant to clause (b)(ii) above exceeded the Taxes actually paid in
cash in respect of proceeds from such Disposition, the aggregate amount of such
excess shall constitute Net Disposition Proceeds under Section 4.02(a)(ii) and
be immediately applied to the prepayment of the Obligations pursuant to Section
4.02(c).

 

20

 

  

“Net Equity Proceeds” shall mean, with respect to the sale, issuance or exercise
after the Closing Date by any Credit Party or any of its Subsidiaries of any
Capital Stock or any capital contribution by any Person to any such Credit Party
or Subsidiary, the excess of: (a) the gross cash proceeds received by such
Credit Party or Subsidiary from such sale, issuance or exercise, over (b) all
reasonable and customary underwriting commissions and legal, investment banking,
brokerage, accounting and other professional fees, sales commissions and
disbursements actually incurred in connection with such sale or issuance which
have not been paid and are not payable to any Affiliate of such Person.

 

“Netherlands Collateral Party” shall mean each Credit Party which agrees to
provide security expressed to be governed by Netherlands law, including but not
limited to the security provided under the Netherlands Security Documents.

 

“Netherlands Insolvency Event” means, with respect to any Netherlands
Subsidiary, any bankruptcy (faillissement), suspension of payments (surseance
van betaling), provisional suspension of payments (voorlopige surseance van
betaling), administration (onderbewindstelling), dissolution (ontbinding), and
any other event whereby the relevant company is limited in the right to dispose
of its assets.

 

“Netherlands Security Documents” shall mean (i) the Netherlands Pledge Agreement
between the Parent and the Netherlands Subsidiaries as pledgors and the
Collateral Agent as pledgee and (ii) the deed of pledge over shares in the
capital of the Borrower between the Parent as pledgor and the Collateral Agent
as pledgee and (iii) the deed of pledge over shares in the capital of ET Group
Netherlands between the Parent as pledgor and the Collateral Agent as pledgee,
in each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Netherlands Subsidiaries” shall mean, collectively, Borrower and ET Group
Netherlands and “Netherlands Subsidiary” shall mean any of the Netherlands
Subsidiaries, individually.

 

“Non-Public Lender“ shall mean:

 

(i) until interpretation of "public" as referred to in the CRR by the relevant
authority/ies: an entity that provides repayable funds to the Borrower for a
minimum initial amount of EUR 100,000 (or its equivalent in another currency) or
an entity otherwise qualifying as not forming part of the public;

 

(ii) following the publication of an interpretation of "public" as referred to
in the CRR by the relevant authority/ies: such amount or such criterion as a
result of which such entity shall qualify as not forming part of the public.

 

“Note” shall mean a promissory note substantially in the form of Exhibit C-1.

 

“Notice of Control” shall have the meaning set forth in Section 8.15(b).

 

21

 

  

“Obligations” shall mean (a) with respect to the Borrower, all obligations
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Borrower arising under or in connection with any Credit Document, including
all original issue discount, fees and premiums payable under any Credit
Document, the principal of and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 10.01(i), whether or
not allowed in such proceeding) on the Loans, all indemnification obligations
and all obligations to pay or reimburse any Secured Party for paying any costs
or expenses under any Credit Document, or (b) with respect to each Credit Party
other than the Borrower, all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of such Credit Party arising under
or in connection with any Credit Document, all indemnification obligations and
all obligations to pay or reimburse any Secured Party for paying any costs or
expenses under any Credit Document.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document). For avoidance of doubt, any Taxes imposed on any Agent or Lender by
reason or as a consequence of its holding or exercise of a Warrant shall not be
deemed to constitute Other Connection Taxes.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.06).

 

“Parallel Debt” shall have the meaning set forth in Section 8.19.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Participant” shall have the meaning set forth in Section 12.06(b)(i).

 

“Participant Register” shall have the meaning set forth in Section
12.06(b)(iii).

 

22

 

  

“Patent Security Agreements” shall mean any patent security agreements entered
into after the Closing Date (as required by the Agreement or any other Credit
Document), in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Patriot Act” shall have the meaning set forth in Section 12.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean, individually and collectively, the
certificates, substantially in the form of Exhibit E-1 or otherwise in form and
substance satisfactory to the Collateral Agent, delivered by the Borrower and
each U.S. Credit Party to the Collateral Agent.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or operations
or to which such Person or any of its property or operations is subject.

 

“Permitted Acquisition” shall mean an acquisition by any Credit Party of all of
the Capital Stock of any Person or all or substantially all of the assets of any
Person (or a division thereof) that satisfies each of the following conditions:

 

(i).         immediately before and after giving effect thereto, no Event of
Default shall have occurred and be continuing;

 

(ii).        such acquisition and all transactions related thereto shall be
consummated in accordance with all Applicable Laws in all material respects;

 

(iii).       if such acquisition involves the purchase of Capital Stock, no less
than one hundred percent (100%) thereof on a fully-diluted basis shall be
acquired, directly or indirectly, less the amount of any rollover shares for
equity owners or management of the Persons acquired, and the Person acquired
shall be located or organized in the United States, the Netherlands or Mexico;

 

(iv).        the Parent shall have furnished to the Administrative Agent a
certificate of the chief financial officer of the Parent, demonstrating on a pro
forma basis that, after giving effect to such acquisition, the Credit Parties
are in compliance with all covenants set forth in Section 9.13 hereof;

 

(v).         the purchase price for each such acquisition shall not exceed
$250,000 and, when aggregated with the purchase price of all other acquisitions
consummated after the Closing Date, shall not exceed $1,000,000 (in each case,
which shall include any and all Indebtedness assumed and any and all contingent
liabilities, including any purchase price obligations, seller notes or
earn-outs, incurred in connection with all acquisitions, the amount of which
shall be determined in accordance with GAAP, but excluding the amount of any
roll-over equity or equity issued to sellers);

 

23

 

  

(vi).        such acquisition is of a business or entity which is engaged in the
business activities described on Schedule 9.12 and business activities
incidental or reasonably related thereto;

 

(vii).       all or substantially all of the assets acquired in connection with
any acquisition shall be located within the United States, the Netherlands or
Mexico and shall be held by a Credit Party after giving effect to such
acquisition;

 

(viii).       the Parent shall have notified the Administrative Agent of such
proposed Acquisition at least thirty (30) days prior to the consummation
thereof, furnished to the Administrative Agent at least fifteen (15) days prior
to the consummation thereof (1) an executed term sheet and/or letter of intent
(setting forth in reasonable detail the terms and conditions of such
acquisition) and at the request of the Administrative Agent, furnish the
Administrative Agent with such other information and documents that the
Administrative Agent may reasonably request, including, without limitation,
drafts of the respective agreements, documents or instruments pursuant to which
such acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith (with executed counterparts of such documents
to be furnished promptly when available) and (2) pro forma financial statements
of Parent and its Subsidiaries after giving effect to the consummation of such
acquisition;

 

(ix)         Parent and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Sections 8.10 and 8.11; and

 

(x)          Parent shall have delivered a certification to the Administrative
Agent that all conditions contained in the definition of Permitted Acquisition
have been satisfied or will be satisfied as of the consummation of the
applicable Permitted Acquisition.

 

“Permitted Liens” shall have the meaning set forth in Section 9.02.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any Multiemployer Plan or any “employee benefit plan,” as
defined in Section 3 of ERISA subject to Title IV of ERISA, Section 412 of the
Code or Sections 302 or 303 of ERISA, sponsored, maintained or contributed to by
any Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate (or to
which any Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate has
or may have an obligation to contribute or to make payments), and each such plan
for the five-year period immediately following the latest date on which any
Credit Party, Subsidiary of a Credit Party or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under
Sections 4069 or 4212(c) of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

 

24

 

  

“Prepayment Premium” shall mean a prepayment premium equal to: (a) two percent
(2.0%) of the amount prepaid if such prepayment occurs on or prior to the first
anniversary of the Closing Date, (b) one and one-quarter percent (1.25%) of the
amount prepaid if such prepayment occurs after the first anniversary and on or
prior to the second anniversary of the Closing Date, and (c) zero percent (0.0%)
of the amount prepaid if such prepayment occurs after the second anniversary of
the Closing Date.

 

“Prime Rate” shall mean the rate of interest identified and published by
Bloomberg Professional Service on the PRIME Page as the Bloomberg Prime Rate, as
in effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer;
each change in the Prime Rate shall be effective from and including the date
such change is identified and published by the Bloomberg Professional Service on
the PRIME Page.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

Real Property” shall mean, with respect to any Person, all right, title and
interest of such Person (including, without limitation, any leasehold estate) in
and to a parcel of real property owned, leased or operated by such Person
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

 

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.

 

“Refinancing Indebtedness” shall mean refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)          such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums and compounded interest paid
thereon and the reasonable and customary fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto,

 

(b)          such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,

 

(c)          if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and

 

(d)          the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Register” shall have the meaning set forth in Section 12.06(a)(iv).

 

25

 

  

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, depositing,
disposing, emanating or migrating of Hazardous Materials in the environment.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30 day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean, at any time when there is more than one Lender,
at least two Lenders having Loans and unused Commitments representing at least
51% of the sum of the aggregate Loans and unused Commitments at such time, or at
any time when there is only one Lender, such Lender.

 

“Restricted Payment” shall mean, with respect to any Person, (a) the declaration
or payment of any dividend on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of, any
class of Capital Stock of such Person or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property, (b) any payment of a management fee (or other fee of a similar
nature) by such Person to any holder of its Capital Stock or any Affiliate
thereof and (c) the payment or prepayment of principal of, or premium or
interest on, (i) the Subordinated Convertible Note or (ii) any other
Indebtedness subordinate to the Obligations.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Agents, (c)
the beneficiaries of each indemnification obligation undertaken by any Credit
Party under the Credit Documents, (d) any successors, indorsees, transferees and
assigns of each of the foregoing to the extent any such transfer or assign is
permitted by the terms of this Agreement and (e) any other holder of any Secured
Obligation (as defined in any applicable Security Document).

 

26

 

  

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Documents” shall mean, collectively, the U.S. Security Agreement, the
Collateral Access Agreements, the Control Agreements, the Patent Security
Agreements, the Trademark Security Agreements, the Copyright Security
Agreements, the Vodafone Consent and Acknowledgment, the Citibank Consent and
Acknowledgment, each Mortgage, the Mexico Security Documents, the Netherlands
Security Documents, and each other instrument or document executed and delivered
pursuant to Sections 8.10, 8.11, 8.13 or 8.17 or pursuant to any of the Security
Documents to guarantee or secure any of the Obligations.

 

“Solvency Certificate” shall mean a solvency certificate, duly executed and
delivered by the chief financial officer of the Parent to Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including Contingent Liabilities) does not exceed the
present fair saleable value of such Person’s present assets (which, for this
purpose, shall include, without limitation, rights of contribution in respect of
obligations for which such Person has provided a guarantee), (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur debts
including current obligations beyond its ability to generally pay such debts as
they become due (whether at maturity or otherwise), and (d) such Person is
“solvent” within the meaning given that term and similar terms under Applicable
Laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any Contingent Liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Statutory Reserve Rate” shall mean, for any day as applied to any Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board and to which the Administrative Agent is subject, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Loans shall be deemed to constitute Eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

27

 

  

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Voting Stock having by the terms thereof power to elect a majority
of the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any
partnership, limited liability company, association, joint venture or other
entity in which such Person directly or indirectly through one or more
Subsidiaries has more than (i) a 50% equity interest measured by either vote or
value at the time or (ii) a 50% general partnership interest at the time. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Parent.

 

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Taxes” or “taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Date” shall mean the date on which the Loans and the other
Obligations (other than Unasserted Contingent Obligations) shall have been paid
in full in cash in accordance with the terms of this Agreement.

 

“Term Loan” and “Term Loans” shall have the meanings set forth in Section 2.01.

 

“Term Loan Repayment Amount” shall have the meaning set forth in Section
2.05(a).

 

“Term Loan Repayment Date” shall have the meaning set forth in Section 2.05(a).

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Credit Parties most recently ended as of such
date of determination.

 

“Total Credit Exposure” shall mean, as of any date of determination (a) with
respect to each Lender, (i) prior to the termination of the Commitments, the sum
of such Lender’s Commitment plus the outstanding principal amount of such
Lender’s Term Loans or (ii) upon the termination of the Commitments, the
outstanding principal amount of such Lender’s Term Loans and (b) with respect to
all Lenders, (i) prior to the termination of the Commitments, the sum of all of
the Lenders’ Commitments plus the aggregate outstanding principal amount of all
Term Loans and (ii) upon the termination of the Commitments, the aggregate
outstanding principal amount of all Term Loans.

 

28

 

  

“Total Leverage Ratio” shall mean as of any date, the ratio of (a) Consolidated
Total Debt of the Consolidated Companies outstanding as of such date, to (b)
Adjusted EBITDA of the Consolidated Companies for the Test Period ended on, or
most recently prior to, such date.

 

“Trademark Security Agreements” shall mean the Trademark Security Agreements
made in favor of Collateral Agent and Lenders by each applicable Credit Party
and any trademark security agreement entered into after the Closing Date (as
required by the Agreement or any other Credit Document), in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Transactions” shall mean the disbursement of the Term Loans pursuant hereto on
the Closing Date.

 

“Transferred Receivables” shall mean accounts receivable payable by Vodafone to
the Borrower under the Vodafone Agreement that have been sold by the Borrower to
Citibank pursuant to and in accordance with the Citibank Agreement.

 

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

 

“U.S.” and “United States” shall mean the United States of America.

 

“U.S. Credit Parties” shall mean, collectively, Parent, ET North America and any
other Guarantor that is a Domestic Subsidiary and “U.S. Credit Party” shall mean
any of the U.S. Credit Parties, individually.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Security Agreement” shall mean a Security Agreement, by and among the U.S.
Credit Parties, Borrower and the Collateral Agent for the benefit of the Secured
Parties substantially in the form of Exhibit F-1, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment or indemnification (whether oral or written) has
been made.

 

“Unfunded Current Liability” shall mean, with respect to any Plan the amount, if
any, by which the value of the accumulated plan benefits under the Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

 

29

 

  

“VAT" means: value added tax within the meaning of Council Directive 2006/112/EC
of 28 November 2006 on the common system of value added tax or any legislation
in a Member State implementing such Council Directive and any other tax of a
similar nature.

 

“Vodafone” shall mean Vodafone Enabler Espana, S.L., a company organized under
the laws of Spain.

 

“Vodafone Agreement” shall mean the Contract between Vodafone and Borrower for
the Supply of Operation and Technical Services Through a Comprehensive
Technological Platform dated as of November 1, 2013 (Contrato Entre Vodafone
Enabler Espanda y Elephant Talk Europe Holding B.V. Para El Suministro de
Servicios Tecnicos y Operativtos a Traves de Una Plataforma Intergral
Tecnologica), together with all annexes, exhibits, schedules and supplements
thereto, as the same may be amended, extended, renewed, replaced, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Vodafone/Citibank Completion Date” shall have the meaning set forth in Section
8.17(b).

 

“Vodafone Collection Accounts” shall mean, collectively, the Vodafone Dollar
Collection Account and the Vodafone Euro Collection Account.

 

“Vodafone Dollar Collection Account” shall mean that certain Dollar-denominated
deposit account maintained by the Cash Management Bank in the name of the
Collateral Agent to which amounts are deposited from the Vodafone Euro
Collection Account following the conversion of such amounts from euro to Dollars
or by the Borrower from other sources, in each case, for the purpose of making
payments of principal, interest or other amounts due hereunder in accordance
with Section 4.06, which account shall be subject to the sole dominion and
control of the Collateral Agent.

 

“Vodafone Euro Collection Account” shall mean that certain euro-denominated
deposit account maintained by the Cash Management Bank in the name of the
Collateral Agent to which all payments under the Vodafone Agreement (other than
payments under the Vodafone Agreement constituting Transferred Receivables) and
the Citibank Agreement are remitted as provided in Section 4.06 and in the
Vodafone Consent and Acknowledgment and the Citibank Consent and Acknowledgment,
respectively, which account shall be subject to the sole dominion and control of
the Collateral Agent.

 

“Vodafone Consent and Acknowledgment” shall mean the consent and acknowledgment
among Vodafone, the Borrower and the Collateral Agent pursuant to which (a)
Vodafone shall consent to the grant by Borrower to Collateral Agent of a
security interest in all of Borrower’s rights under the Vodafone Agreement as
security for the Obligations and agree to comply with instructions submitted by
the Collateral Agent to Vodafone in respect of all payments and other amounts
payable by Vodafone under the Vodafone Agreement (other than payments and
amounts payable in respect of Transferred Receivables) until such time as such
Consent and Acknowledgement is terminated in accordance with its terms and (b)
the Collateral Agent shall direct Vodafone, and Vodafone shall agree (until
otherwise directed by the Collateral Agent), to remit all payments under the
Vodafone Agreement (other than payments and amounts payable in respect of
Transferred Receivables) directly to the Vodafone Euro Collection Account until
such time as such Consent and Acknowledgement is terminated in accordance with
its terms.

 

30

 

  

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors (or Persons
acting in a comparable capacity) of such Person under ordinary circumstances.

 

“Warrants” shall mean that certain Warrant, dated as of the date hereof, issued
by Parent to Corbin Mezzanine Fund I, L.P.

 

“Withholding Agent” shall mean any Credit Party and Administrative Agent.

 

“Zain Agremeent” shall mean the Agreement on the Provision of Hosting Services
between Mobile Telecommunications Company (Zain Saudi Arabia) and Elephant Talk
Communication Holding AG dated as of March 7, 2011, together with all annexes,
exhibits, schedules and supplements thereto, as the same may be amended,
extended, renewed, replaced, restated or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

SECTION 1.02         Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)          Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

(h)          All references in any Credit Document to the consent of or approval
by any Agent or Lender shall be deemed to mean the consent of or approval by
such Agent or Lender in its sole discretion, except as otherwise expressly
provided in the applicable Credit Document.

 

31

 

  

SECTION 1.03         Accounting Terms and Principles. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Historical Financial Statements, except as otherwise
specifically prescribed herein. No change in the accounting principles used in
the preparation of any financial statement hereafter adopted by Parent or any of
its Subsidiaries shall be given effect for purposes of measuring compliance with
any provision of Article IX, including Section 9.13, or otherwise in this
Agreement unless the Borrower, the Administrative Agent and the Required Lenders
agree in writing to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article IX shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”. A breach of a financial covenant contained in Article IX shall be deemed
to have occurred as of any date of determination by the Administrative Agent or
as of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to any Agent. Anything
in this Agreement to the contrary notwithstanding, any obligation of a Person
under a lease (whether existing as of the Closing Date or entered into after the
Closing Date) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect on the Closing Date shall not be treated as a Capital Lease solely
as a result of (x) the adoption of any changes in, or (y) changes in the
application of, GAAP after the Closing Date.

 

SECTION 1.04         Rounding. Any financial ratios required to be maintained or
complied with by the Credit Parties pursuant to this Agreement (or required to
be satisfied in order for a specific action to be permitted under this
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05         References to Agreements, Laws, etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including this Agreement and each of the other Credit Documents) and other
Contractual Obligations shall be deemed to include all subsequent amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by any Credit Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

32

 

  

SECTION 1.06         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight saving or
standard, as applicable).

 

SECTION 1.07         Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

SECTION 1.08         Corporate Terminology. Any reference to officers,
shareholders, stock, shares, directors, boards of directors, corporate
authority, articles of incorporation, bylaws or any other such references to
matters relating to a corporation made herein or in any other Credit Document
with respect to a Person that is not a corporation shall mean and be references
to the comparable terms used with respect to such Person.

 

SECTION 1.09         Currency Matters. Principal, interest, fees and all other
amounts payable under this Agreement and the other Credit Documents to the
Agents and the Lenders shall be payable in Dollars. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts or proceeds denominated in other
currencies shall be converted to the Equivalent Amount in Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Article II, Article
III, Article IV, Article VII, Article VIII, Article IX and Article X, unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in Dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in Dollars.

 

ARTICLE II

 

Amount and Terms of Term Loans

 

SECTION 2.01         Loans. Subject to and upon the terms and conditions herein
set forth, each Lender having a Commitment severally agrees (and not jointly) to
make a loan or loans (each, a “Term Loan” and collectively, the “Term Loans”) to
the Borrower, which Term Loans (i) shall be in an amount, for each Lender, equal
to the Commitment of such Lender, (ii) shall be made on the Closing Date, and
(iii) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid may not be reborrowed.

 

SECTION 2.02         Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.09(a)(ii),
2.09(a)(iii), or 4.03(b) with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event; provided, that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.02 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Sections 2.09 or 4.03(b). The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

33

 

  

SECTION 2.03         Lender Branches. Each Lender may at its option, make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make any Loan; provided that (i) any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan and (ii) in exercising such
option, such Lender shall use its reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it, and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.09 shall apply).

 

SECTION 2.04         Non-Public Lender. Any Loan shall at all times be provided
by a Lender that is a Non-Public Lender.

 

SECTION 2.05         Disbursement of Funds. (a) If all the conditions set forth
in Article V to the effectiveness of this Agreement are met prior to 4:00 p.m.
EST on the Closing Date, then, each Lender will make available its pro rata
portion of the Term Loans in the manner provided below no later than 4:00 p.m.
EST on the Closing Date.

 

(a)          Each Lender shall make available all amounts it is to fund to the
Borrower in immediately available funds to the Administrative Agent, and,
following receipt thereof in an account designated by the Administrative Agent,
the Administrative Agent will remit such amounts, in immediately available funds
and in Dollars, as follows: (i) a portion of such proceeds in the amount of
$2,000,000 (the “Segregated Loan Proceeds”) shall be remitted by the
Administrative Agent to the Vodafone Dollar Collection Account to be held
therein in accordance with Section 2.05(d) and (ii) the remainder of such
proceeds shall be made available to the Borrower, by remitting the same to such
Persons and such accounts as may be designated by the Borrower to the
Administrative Agent in writing. The failure of any Lender to make available the
amounts it is to fund to the Borrower hereunder or to make a payment required to
be made by it under any Credit Document shall not relieve any other Lender of
its obligations under any Credit Document, but no Lender shall be responsible
for the failure of any other Lender to make any payment required to be made by
such other Lender under any Credit Document.

 

(b)          Nothing in this Section 2.05 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments and obligations hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any other Lender to fulfill its
commitments and obligations hereunder)

 

34

 

  

(c)          The Segregated Loan Proceeds shall be held in the Vodafone Dollar
Collection Account at all times from and after the Closing Date to and including
the date on which such proceeds are disbursed from the Vodafone Dollar
Collection Account as provided below in this Section 2.05(d). The Credit Parties
agree that the Vodafone Dollar Collection Account is and at all times from and
after the Closing Date under the sole dominion and control of the Collateral
Agent and the Credit Parties shall have no access to or right to withdraw or
transfer funds from the Vodafone Dollar Collection Account at any time. Upon the
Vodafone/Citibank Completion Date, so long as no Default or Event of Default
shall have occurred and be continuing, the Collateral Agent shall remit the
Segregated Loan Proceeds to such deposit account of the Borrower as the Borrower
may specify in writing, it being understood that any such deposit account shall
be subject to a Control Agreement in favor of the Collateral Agent in accordance
with Section 8.15.

 

SECTION 2.06         Payment of Loans; Evidence of Debt.

 

(a)          The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Lenders, on each of the dates set forth below (each a “Term Loan
Repayment Date”), the principal of the Term Loan in an amount set forth opposite
such date (each a “Term Loan Repayment Amount”) (which Term Loan Repayment
Amount may be reduced as a result of, and after giving effect to, the
application of prepayments under Sections 4.01 and 4.02 in accordance with the
order of priority set forth in Section 4.01 and Section 4.02(c), as applicable).

 

Term Loan Repayment Date  Term Loan Repayment Amount  Each of January 1, 2016,
April 1, 2016, July 1, 2016 and October 1, 2016  $150,000  Each of January 1,
2017, April 1, 2017, July 1, 2017 and October 1, 2017  $500,000 

 

For the avoidance of doubt, the Administrative Agent and the Lenders agree that
all Term Loan Repayment Amounts are payable without Prepayment Premium.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(c)          The Borrower agrees that from time to time on and after the Closing
Date, upon the reasonable request to the Administrative Agent by any Lender, at
the Borrower’s own expense, the Borrower will execute and deliver to such Lender
a Note, evidencing the Loans made by, and payable to such Lender or registered
assigns in a maximum principal amount equal to such Lender’s applicable
Commitment. The Borrower hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to such Lender’s
Note (or on any continuation of such grid), which notations, if made, shall
conclusively indicate, absent manifest error, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to, the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Credit Party absent manifest error;
provided that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Credit Party. The
Administrative Agent shall maintain the Register pursuant to Section
12.06(a)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent from the Borrower and each Lender’s share thereof.

 

35

 

  

(d)          The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section 2.06 shall, to the
extent permitted by Applicable Law, be conclusive evidence (absent manifest
error) of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e)          In all events, and under all circumstances, unless sooner paid, the
Borrower shall pay in full in cash to the Administrative Agent, for the benefit
of the applicable Lenders, on the Maturity Date, all amounts outstanding under
the Term Loans and all other then outstanding Obligations.

 

SECTION 2.07         [Reserved].

 

SECTION 2.08         [Reserved].

 

SECTION 2.09         Interest. (a) The unpaid principal amount of the Term Loans
shall bear interest from the Closing Date at a rate per annum that shall at all
times be the Applicable Margin plus the Eurodollar Rate in effect from time to
time. Interest on the Term Loans shall accrue from and including the Closing
Date to but excluding the date of any repayment in full thereof and shall be
payable monthly in cash in arrears beginning on December 15, 2014 and continuing
on the fifteenth day of each calendar month thereafter (each such date an
“Interest Payment Date”). 

 

(b)          In the event that any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain its
portion of the Loans at the Eurodollar Rate or to continue such maintaining, or
to determine or charge interest rates at the Eurodollar Rate, such Lender shall
give notice of such changed circumstances to Administrative Agent and Borrower
and Administrative Agent shall promptly transmit such notice to each other
Lender and in the case of the portion of the Loans at the Eurodollar Rate of
such Lender that is outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such portion of the
Loans, interest upon the portion of the Loans of such Lender thereafter shall
accrue at a rate equal to the Base Rate plus 10.0% per annum (provided that in
lieu of the foregoing rate change, Borrower and such Lender may agree upon a
different method of calculating interest) until such time as such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such notice by such Borrower no longer exist (which notice such Lender
agrees to promptly give at such time when such circumstances no longer exist),
at which time interest with respect to the Loans of such Lender shall revert to
the rate applicable hereunder without regard to this Section 2.09(b).

 

36

 

  

(c)          From and after the occurrence and during the continuance of any
Event of Default, (i) upon notice by the Administrative Agent or the Collateral
Agent to the Borrower, the Borrower shall pay interest on the principal amount
of all Loans and all other unpaid Obligations, to the extent permitted by
Applicable Law, at the Default Rate, which Default Rate shall accrue from the
date of such Event of Default (regardless of the date of notice of the
imposition of the Default Rate) until waived in writing and shall be payable on
demand and in cash. All such interest shall be payable on demand and in cash.

 

(d)          All computations of interest hereunder shall be made in accordance
with Section 4.05.

 

(e)          The Administrative Agent, upon determining the interest rate for
any Borrowing of Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

(f)          In connection with the Term Loans funded on the Closing Date,
Borrower agrees that the funded amount of such Term Loans shall be reduced by an
original issue discount of $380,000 (the “OID”), which OID shall be fully earned
and retained by the Administrative Agent, for the benefit of the Lenders,
provided, that for the avoidance of doubt, Borrower agrees that, notwithstanding
such deduction from the funded amount of the Term Loans, Borrower remains liable
to pay (i) the full principal amount of such Term Loans (inclusive of such OID),
without giving effect to such deduction, which shall be due and payable in full,
if not earlier in accordance with this Agreement, on the Maturity Date and (ii)
accrued interest shall be payable on the full outstanding principal amount of
such Term Loans (inclusive of such OID), without giving effect to such
deduction.

 

SECTION 2.10         Increased Costs, Illegality, etc. (a) In the event that (x)
in the case of clause (i) below, the Administrative Agent or (y) in the case of
clause (ii) below, any Lender, in each case, shall have reasonably determined
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto):

 

(i)          on any date for determining the Eurodollar Rate for any Interest
Period that (A) deposits in the principal amounts of the Loans comprising any
Loan are not generally available in the relevant market or (B) by reason of any
changes arising after the Closing Date affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

 

37

 

  

(ii)         at any time, after the later of the Closing Date and the date such
entity became a Lender hereunder, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
the Loans , including as a result of any Tax (other than any (x) Indemnified
Taxes, (y) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” or (z) Connection Income Taxes) because of (A) any change since
the date hereof in any Applicable Law (or in the interpretation or
administration thereof and including the introduction of any new Applicable
Law), such as, for example, without limitation, a change in official reserve
requirements (but excluding changes in the rate of tax on the overall net income
of such Lender), and/or (B) other circumstances affecting the interbank
Eurodollar market or the position of such Lender in such market,

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (if by telephone, confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (A) in the case of clause (i) above, the Loans at the
Eurodollar Rate shall no longer be available and interest thereafter shall
accrue at a rate equal to the Base Rate plus 10.0% per annum (provided, that in
lieu of the foregoing rate change, Borrower and Administrative Agent may agree
upon a different method of calculating interest with the result being that
Borrower’s cost are not increased) until such time as the Administrative Agent
notifies the Borrower, the Collateral Agent and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), at which time interest with respect to the
Loans shall revert to the rate applicable hereunder without regard to this
clause (A), and (B) in the case of clause (ii) above, the Borrower shall pay to
such Lender, within ten (10) days after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender
submitted to the Borrower by such Lender shall, absent manifest error, be final
and conclusive and binding upon all parties hereto).

 

(b)          If, after the later of the date hereof and the date such entity
becomes a Lender hereunder, the adoption of any Applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
such date regarding capital adequacy (whether or not having the force of law) of
any such authority, association, central bank or comparable agency, has the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then within ten (10) days after receipt of written demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or its
parent for such reduction, it being understood and agreed, however, that a
Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
such Applicable Law as in effect on the date hereof. Each Lender (on its own
behalf), upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(b), will, as promptly as practicable upon
ascertaining knowledge thereof, give written notice thereof to the Borrower,
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts. Without limiting Section 2.10(c) below, the failure
to give any such notice with respect to a particular event shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.10(b) for amounts accrued or incurred after the date of such
notice with respect to such event. Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, orders, requests, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, are deemed to have been adopted and to have taken effect after the Closing
Date.

 

38

 

  

(c)          This Section 2.10 shall not apply to Taxes to the extent
duplicative of Section 4.03(b). In addition, this Section 2.10 shall not apply
to any demand made after the 180th day following the requesting Lender’s
knowledge that it would be entitled to any such amounts.

 

(d)          (i) If any Lender shall give notice to Borrower that such Lender is
entitled to receive and is requesting payments under this Section 2.10 or
requires the Borrower to pay additional amounts pursuant to Section 4.04 (any
such Lender, an “Increased Cost Lender”), then Borrower may, after (solely in
the case of an Increased Cost Lender) giving such Increased Cost Lender an
opportunity to mitigate pursuant to Section 2.02, if applicable, at its sole
expense and effort, permanently replace such Increased Cost Lender with one or
more substitute Lenders reasonably acceptable to the Administrative Agent (each,
a “Replacement Lender”), and such Increased Cost Lender shall have no right to
refuse to be replaced hereunder. Such notice to replace the Increased Cost
Lender shall specify an effective date for such replacement, which date shall
not be sooner than five (5) Business Days and not be later than ten (10)
Business Days after the date such notice is given, provided that (i) such
Increased Cost Lender shall have received payment of an amount equal to the
outstanding Obligations payable to it from the assignee (to the extent of
outstanding principal and accrued interests and fees) or the Borrower (in the
case of all other amounts) and (ii) such assignment does not conflict with
Applicable Law. Notwithstanding anything to the contrary herein, a Lender shall
not be required to make any such assignment pursuant to this Section 2.10(d) if,
prior to the effective date for such replacement, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment pursuant to this Section 2.10(d) cease to apply.

 

(ii)         Prior to the effective date of such replacement, the Increased Cost
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Increased Cost Lender being repaid all
Obligations owed to it through the effective date of the replacement. If the
Increased Cost Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Increased Cost Lender shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Increased Cost Lender shall be
made in accordance with the terms of Section 12.06.

 

39

 

  

SECTION 2.11         Compensation. If (a) any payment of principal of a Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Loan as a result of a payment pursuant to
Sections 2.05, 2.09, 4.01 or 4.02, as a result of acceleration of the maturity
of the Loans pursuant to Article X or for any other reason, or (b) any
prepayment of principal of a Loan is not made as a result of a withdrawn notice
of prepayment pursuant to Sections 4.01 or 4.02, the Borrower shall, after
receipt of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (including,
without limitation, any Eurodollar Rate related breakage costs) that such Lender
may reasonably incur as a result of such payment, failure to convert, failure to
continue, failure to prepay, reduction or failure to reduce, including any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Loan.

 

ARTICLE III

 

Fees and Commitment Terminations

 

SECTION 3.01         Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for its own
account an annual, non-proratable administration fee in the amount of $40,000,
which fee shall be payable in quarterly installments in advance as follows: (a)
on the Closing Date, the Borrower shall pay to the Administrative Agent an
installment in the amount of $10,000 and (b) on the first Business Day of each
April, July, October and January of each year, commencing January 1, 2015, the
Borrower shall pay to the Administrative Agent an installment in the amount of
$10,000.

 

(b)          The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender that holds a Term Loan, upon a prepayment of all or a
portion of such Term Loan of such Lender (other than a prepayment made pursuant
to Sections 4.02(a)(iii) or 4.02(a)(v)), the Prepayment Premium on the amount so
prepaid whether such payment is made before or after an Event of Default or an
acceleration of all or any part of the Obligations.

 

SECTION 3.02         Mandatory Termination of Commitments. The Commitment shall
terminate on the Closing Date upon full disbursement of the Term Loans.

 

ARTICLE IV

 

Payments

 

SECTION 4.01         Voluntary Prepayments. The Borrower shall have the right to
prepay the outstanding remaining balance of the Term Loans, subject to the
payment of the applicable Prepayment Premium, in whole or in part on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of (A)
its intent to make such prepayment and (B) the amount of such prepayment, no
later than 1:00 p.m. EST five (5) days prior thereto, and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders, as the
case may be; (ii) prepayment of Loans pursuant to this Section 4.01 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of Section
2.10; (iii) on the date of prepayment of any voluntary Term Loan pursuant to
this Section 4.01, the Borrower shall pay to the Administrative Agent, for the
benefit of the Lenders, whether before or after an Event of Default, a
Prepayment Premium in accordance with Section 3.01(b); and (iv) each such
prepayment shall be in an amount at least equal to $1,000,000, or, if less, the
entire principal amount then outstanding.

40

 

  

SECTION 4.02         Mandatory Prepayments.

 

(a)          Types of Mandatory Prepayments.

 

(i)          Within one (1) Business Day of the receipt by any Credit Party or
any of its Subsidiaries of any proceeds from the incurrence of any Indebtedness
by any Credit Party or any of its Subsidiaries (other than Indebtedness
permitted under Section 9.01), the Borrower shall prepay the Loans in an amount
equal to one hundred percent (100%) of such Net Debt Proceeds, to be applied as
set forth in Section 4.02(c), together with the applicable Prepayment Premium.
Nothing in this Section 4.02(a)(i) shall be construed to permit or waive any
Default or Event of Default arising from any incurrence of Indebtedness not
permitted under the terms of this Agreement.

 

(ii)         Within one (1) Business Day of the receipt by any Credit Party or
any of its Subsidiaries of any Net Disposition Proceeds from any Disposition
(other than (x) any Disposition of Transferred Receivables by the Borrower to
Citibank pursuant to the Citibank Agreement, it being understood that all
proceeds of any such Disposition shall be applied to pay the Obligations as
provided in Section 4.06, and (y) any Disposition permitted under Section
9.04(d) or Section 9.04(h)) the Borrower shall prepay the Loans in an amount
equal to one hundred percent (100%) of the Net Disposition Proceeds from such
Disposition, to be applied as set forth in Section 4.02(c), together with the
applicable Prepayment Premium; provided that the Borrower may, at its option by
notice in writing to the Administrative Agent on or prior to the Disposition
giving rise to such Net Disposition Proceeds, within ninety (90) days after such
event, reinvest such Net Disposition Proceeds in assets to be used in the
business of the Borrower so long as no Default or Event of Default shall have
occurred and be continuing, in each case as certified by the Borrower in writing
to the Administrative Agent. Nothing in this Section 4.02(a)(ii) shall be
construed to permit or waive any Default or Event of Default arising from any
Disposition not permitted under the terms of this Agreement.

 

(iii)        Within three (3) Business Days of the receipt by any Credit Party
or any of its Subsidiaries of any Net Casualty Proceeds from any Casualty Event,
the Borrower shall prepay the Loans in an amount equal to one hundred percent
(100%) of such Net Casualty Proceeds, to be applied as set forth in Section
4.02(c); provided that the Borrower may, at its option by notice in writing to
the Administrative Agent no later than thirty (30) days following the occurrence
of the Casualty Event resulting in such Net Casualty Proceeds, apply such Net
Casualty Proceeds to the rebuilding or replacement of such damaged, destroyed or
condemned assets or property so long as such Net Casualty Proceeds are in fact
used to commence the rebuilding or replacement of the damaged, destroyed or
condemned assets or property within ninety (90) days following the receipt of
such Net Casualty Proceeds, with the amount of Net Casualty Proceeds unused
after such period to be applied as set forth in Section 4.02(c). Nothing in this
Section 4.02(a)(iii) shall be construed to permit or waive any Default or Event
of Default arising from, directly or indirectly, any Casualty Event.

 

41

 

  

(iv)        Within one (1) Business Day of the receipt by any Credit Party or
any of its Subsidiaries of any Net Equity Proceeds from the issuance of any
Capital Stock (other than Excluded Issuances), the Borrower shall prepay the
Loans in an amount equal to one hundred percent (100%) of such Net Equity
Proceeds, to be applied as set forth in Section 4.02(c), together with any
applicable Prepayment Premium. Nothing in this Section 4.02(a)(iv) shall be
construed to permit or waive any Default or Event of Default arising, directly
or indirectly, from any such issuance of Capital Stock.

 

(v)         Within three (3) Business Days of the receipt by any Credit Party or
any of its Subsidiaries of any proceeds from any Extraordinary Receipts, the
Borrower shall prepay the Loans in an amount equal to one hundred percent (100%)
of such Extraordinary Receipts, to be applied as set forth in Section 4.02(c).
Nothing in this Section 4.02(a)(v) shall be construed to permit or waive any
Default or Event of Default arising, directly or indirectly, from any event or
circumstance giving rise to any Extraordinary Receipts.

 

(vi)        Immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 10.02, the Borrower shall repay all the Loans, unless only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be repaid), together with any applicable Prepayment Premium.

 

(b)          Option to Decline Prepayment. Notwithstanding anything to the
contrary herein, any mandatory prepayment pursuant to Section 4.02(a) may be
declined in whole or in part by any Lender without prejudice to such Lender’s
rights hereunder to accept or decline any future payments in respect of any
mandatory prepayment. If a Lender chooses not to accept payment in respect of a
mandatory prepayment, in whole or in part, the other Lenders that accept such
mandatory prepayment shall have the option to share such proceeds on a pro rata
basis (and if declined by all Lenders, such declined proceeds shall be retained
by the Borrower).

 

(c)          Application of Payments. With respect to each prepayment of the
Term Loans required by Section 4.02(a) (other than Section 4.02(a)(vi)), the
amounts prepaid shall be applied, so long as no Application Event shall have
occurred and be continuing, to the outstanding principal installments of the
Term Loan on a pro rata basis (based on the principal amount of each such
installment) until the Term Loans are paid in full; provided that the Borrower
shall pay any amounts, if any, required to be paid pursuant to Section 2.10 with
respect to prepayments of Term Loans made on any date other than the last day of
the applicable Interest Period. Each such prepayment shall be accompanied by all
accrued interest on the Term Loans so prepaid, through the date of such
prepayment and, in the case of prepayments made pursuant to Section 4.01,
4.02(a)(i), 4.02(a)(ii), 4.02(a)(iv), and 4.02(a)(vi), the applicable Prepayment
Premium whether such payment is before or after an Event of Default or
acceleration of all or any part of the Obligations.

 



42

 





 

(d)          Application of Collateral Proceeds. Notwithstanding anything to the
contrary in Section 4.01 or this Section 4.02, all proceeds of Collateral
received by the Collateral Agent or any other Person pursuant to the exercise of
remedies against the Collateral, and all payments received upon and after the
acceleration of any of the Obligations (an “Application Event”) shall be applied
as follows (subject to adjustments pursuant to any agreements entered into among
the Lenders):

 

(i)          first, to pay any costs and expenses of the Agents (in their
respective capacity as Agent) and fees then due to the Agents (in their
respective capacity as Agent) under the Credit Documents, including any
indemnities then due to any Agents (in their respective capacity as Agent) under
the Credit Documents, until paid in full,

 

(ii)         second, to pay any fees and premiums then due to the Agents (in
their respective capacity as Agent) under the Credit Documents until paid in
full,

 

(iii)        third, ratably to pay any costs, expense reimbursements, fees or
premiums (including the Prepayment Premium where applicable) of Lenders and
indemnities then due to any of the Lenders under the Credit Documents until paid
in full,

 

(iv)        fourth, ratably to pay interest due in respect of the outstanding
Term Loans until paid in full,

 

(v)         fifth, ratably to pay the outstanding principal balance of the Term
Loans in the inverse order of maturity until the Term Loans are paid in full,

 

(vi)        sixth, to pay any other Obligations, and

 

(vii)       seventh, to Borrower or such other Person entitled thereto under
Applicable Law.

 

SECTION 4.03         Payment of Obligations; Method and Place of Payment. (a)
The obligations of each Credit Party hereunder and under each other Credit
Document are not subject to counterclaim, set-off, rights of rescission, or any
other defense. Subject to Section 4.03(b), and except as otherwise specifically
provided herein, all payments under any Credit Document shall be made by the
Borrower, without set-off, rights of rescission, counterclaim or deduction of
any kind, to the Administrative Agent for the ratable account of the Secured
Parties entitled thereto, not later than 12:00 p.m. EST on the date when due and
shall be made in immediately available funds in Dollars to the Administrative
Agent. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
12:00 p.m. EST, on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Secured Parties entitled thereto.

 

(a)          For purposes of computing interest or fees, any payments under this
Agreement that are made later than 12:00 p.m. EST, shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall continue to accrue during such
extension at the applicable rate in effect immediately prior to such extension.

 

43

 

  

(b)          The Borrower shall make each payment under any Credit Document by
wire transfer to such deposit account as the Administrative Agent shall notify
the Borrower in writing from time to time within a reasonable time prior to such
payment.

 

SECTION 4.04         Taxes. (a) Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.04) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          The Credit Parties shall timely pay, and shall authorize the
Administrative Agent to pay in their name, to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
Within 30 days after the date of any payment of Taxes or Other Taxes by any
Credit Party, the Credit Parties shall furnish to Agent, at its address referred
to in Section 12.02, the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

 

(c)          The Credit Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.04) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.06(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.04(d).

 

44

 

  

(e)          As soon as practicable after any payment of Taxes by any Credit
Party to a Governmental Authority pursuant to this Section 4.04, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(f)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.04 (including by the payment of
additional amounts pursuant to this Section 4.04), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.04 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.04(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.04(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.04(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person

 

45

 

  

(h)          (i) All amounts set out or expressed to be payable under a Credit
Document by any party to any Lender or Agent which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Lender or Agent to any party under a Credit
Document and such Lender or Agent is required to account to the relevant tax
authority for the VAT, that party shall pay to the Lender or Agent, as the case
may be, (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of such VAT.

 

(ii) If VAT is or becomes chargeable on any supply made by any Lender or Agent
(the “Supplier”) to any other Lender or Agent (the “Receiver”) under a Credit
Document, and any party other than the Receiver (the “Relevant Party”) is
required by the terms of a Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Receiver in respect of that consideration),

 

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Receiver must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Receiver
receives from the relevant tax authority which the Receiver reasonably
determines relates to the VAT chargeable on that supply; and

 

(B) (where the Receiver is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Receiver, pay to the Receiver an amount equal to the VAT chargeable on that
supply but only to the extent that the Receiver reasonably determines that is is
not entitled to credit or repayment from the relevant Tax authority in respect
of that VAT.

 

(iii) Where a Credit Document require any party to reimburse or indemnify a
Lender or Agent for any cost or expense, the party shall reimburse or indemnify
(as the case may be) the Lender or Agent for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
the Lender or Agent determines that it is entitled to credit or repayment in
respect of such VAT from the relevant Tax authority.

 

(iv) Any reference in this ‎Section 4.04(h) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to a person
under the grouping rules as defined in the EC Council Directive 2006/112 or any
notional legislation implementing that Directive.

 

(v) In relation to any supply made by a Lender or Agent to any party under a
Credit Document, if reasonably requested by such Lender or Agent, that party
must promptly provide such Lender or Agent with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s or Agent's, as the case may be, VAT reporting requirements in
relation to such supply.

 

46

 

  

(i)          Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.04 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

(j)          Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

SECTION 4.05         Computations of Interest and Fees. All interest and fees
shall be computed on the basis of the actual number of days occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. Payments due on a day that is not a Business Day shall (except as
otherwise required by) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.

 

SECTION 4.06         Vodafone Collection Accounts. (a) On or prior to the date
hereof, the Collateral Agent has established the Vodafone Collection Accounts
with the Cash Management Bank. The Credit Parties agree that, from and after the
Closing Date, all monies, checks, notes, drafts or other payments under or
relating to the Vodafone Agreement or the Citibank Agreement received by the
Credit Parties or any of their Subsidiaries (including without limitation, any
of the foregoing which may be received by the Credit Parties or any of their
Subsidiaries from and after the Vodafone/Citibank Completion Date,
notwithstanding the terms of the Vodafone Consent and Acknowledgment or the
Citibank Consent and Acknowledgment) shall be held in trust for, and as the sole
and exclusive property of the Collateral Agent, and the Credit Parties shall,
and shall cause such Subsidiary to, immediately remit the same (or cause the
same to be remitted) in hand to the Vodafone Euro Collection Account. The Credit
Parties further agree that, from and after the Vodafone/Citibank Completion Date
(i) Citibank shall remit all payments under the Citibank Agreement directly to
the Vodafone Euro Collection Account (or to such other account as the Collateral
Agent may direct) until such time as the Citibank Consent and Acknowledgment has
been terminated in accordance with its terms and (ii) Vodafone shall remit all
payments under the Vodafone Agreement (other than payments and amounts payable
in respect of Transferred Receivables) directly to the Vodafone Euro Collection
Account (or to such other account as the Collateral Agent may direct), until
such time as the Vodafone Consent and Acknowledgment has been terminated in
accordance with its terms. The Borrower agrees that, without the Collateral
Agent’s prior written consent, it shall not rescind, terminate or in any way
alter, or give any other direction or instruction which in any way conflicts
with, the irrevocable directions given by the Borrower to Vodafone and Citibank
under the Vodafone Consent and Acknowledgement and the Citibank Consent and
Acknowledgement, respectively. The Borrower acknowledges and agrees that the
Vodafone Collection Accounts are and at all times from and after the Closing
Date shall be under the sole dominion and control of the Collateral Agent and
the Borrower shall have no access to or right to withdraw or transfer funds from
the Vodafone Collection Accounts at any time.

 

47

 

  

(b)          On or about each Business Day on which any payment of principal,
interest, fees or other amount is due hereunder (an “Applicable Payment Date”),
the Collateral Agent may, in its sole discretion (i) first, apply amounts on
deposit in the Vodafone Dollar Collection Account to the amount then due in
Dollars (the “Applicable Payment Amount”) and (ii) second, if such amounts in
the Vodafone Dollar Collection Account are less than the Applicable Payment
Amount, notify the Cash Management Bank (with a copy to the Borrower) of the
Applicable Payment Amount and instruct the Cash Management Bank to convert to
Dollars a portion of the funds on deposit in the Vodafone Euro Collection
Account equal to the Conversion Amount and remit such amount in Dollars to the
Vodafone Dollar Collection Account (or to such other account as the Collateral
Agent may direct) for application to the Applicable Payment Amount. So long as
the Collateral Agent has received the Applicable Payment Amount payable on an
Applicable Payment Date and no Default or Event of Default shall have occurred
and be continuing, promptly following the Borrower’s written request, the
Collateral Agent shall instruct the Cash Management to remit directly to such
account as the Borrower may specify such portion of the collected funds
remaining on deposit in the Vodafone Euro Collection Account as the Borrower may
specify. In the event that on any Applicable Payment Date, the Conversion Amount
in Dollars of the amount on deposit in the Vodafone Euro Collection Account is
less than the Applicable Payment Amount, the Collateral Agent may, in its sole
discretion, instruct the Cash Management Bank to convert the entire amount on
deposit in the Vodafone Euro Collection Account to Dollars and remit it to the
Vodafone Dollar Collection Account (or to such other account as the Collateral
Agent may direct) for application to the Applicable Payment Amount and the
Borrower shall be liable for, and shall immediately remit to the Administrative
Agent, the balance of the Applicable Payment Amount. The Borrower acknowledges
and agrees that the Collateral Agent shall have no obligation to withdraw funds
from any Vodafone Collection Account on any Applicable Payment Date or at any
other time and the failure of the Collateral Agent to make any such withdrawal
shall in no way limit, impair or otherwise affect the Borrower’s absolute and
unconditional obligation to make all payments of principal, interest, fees and
other amounts payable hereunder as and when due in accordance with the terms
hereof.

 

(c)          Upon the occurrence and during the continuance of any Event of
Default, in addition to and not in lieu of all of the other rights and remedies
hereunder, under the other Credit Documents and applicable law, the Collateral
Agent shall have the right at any time and from time to time on one or more
occasions (i) to instruct the Cash Management Bank to convert all amounts in the
Vodafone Euro Collection Account to Dollars and remit all such amounts to
Vodafone Dollar Collection Account (or such other account as the Collateral
Agent may direct) and (ii) withdraw or instruct the Cash Management Bank to
withdraw all amounts on deposit in the Vodafone Dollar Collection Account for
application to the Obligations in accordance with Section 4.02(d).

 

ARTICLE V

 

Conditions Precedent to Term Loans on the Closing Date

 

The obligation of each Lender to make the Term Loans on the Closing Date as
provided for hereunder is subject to the fulfillment, to the satisfaction of the
Agents and each Lender, of each of the following conditions precedent on or
before the Closing Date, unless any such condition is waived in accordance with
Section 12.01:

 

48

 

  

SECTION 5.01         Credit Documents. The Administrative Agent shall have
received the following documents, duly executed by an Authorized Officer of each
Credit Party and each other relevant party:

 

(a)          this Agreement;

 

(b)          Note;

 

(c)          the Security Documents (other than the Mexican Security Documents,
the Vodafone Consent and Acknowledgment and the Citibank Consent and
Acknowledgment);

 

(d)          the Warrants; and

 

(e)          each other Credit Document (other than the Mexican Guarantee).

 

SECTION 5.02         Collateral. (a) All Capital Stock of each Credit Party
(other than Parent) shall have been pledged pursuant to the Security Documents
and the Collateral Agent shall have received all certificates, if any,
representing such securities pledged under the Security Documents, accompanied
by instruments of transfer and undated stock powers endorsed in blank.

 

(b)          All Indebtedness owed to any of the Credit Parties (other than any
Indebtedness of another Credit Party) which, in the aggregate, exceeds $50,000
that is evidenced by one or more promissory notes shall have been pledged
pursuant to the Security Documents, and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank.

 

(c)          The Collateral Agent shall have received the results of a search of
the UCC filings (or equivalent filings), in addition to tax Lien, judgment Lien,
bankruptcy and litigation searches made with respect to each Credit Party,
together with copies of the financing statements and other filings (or similar
documents) disclosed by such searches, and accompanied by evidence satisfactory
to the Collateral Agent that the Liens indicated in any such financing statement
and other filings (or similar document) are Permitted Liens or have been
released or will be released substantially simultaneously with the making of the
Term Loans hereunder.

 

(d)          The Collateral Agent shall have received evidence, in form and
substance satisfactory to the Collateral Agent, that appropriate UCC (or
equivalent) financing statements (including fixture filings) have been duly
filed in such office or offices as may be necessary or, in the opinion of
Collateral Agent, desirable, to perfect the Collateral Agent’s Liens in and to
the Collateral and certified searches reflecting the filing of all such
financing statements.

 

(e)          The Collateral Agent shall have received, in form and substance
satisfactory to the Collateral Agent, such landlord waivers, bailee letters or
other acknowledgement agreements of any lessor, warehouseman, processor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in any Credit Party’s or its Subsidiaries’ books and records
or assets as may be reasonably requested by the Collateral Agent. All such
landlord waivers, bailee letters and acknowledgment agreements shall have been
received by Collateral Agent on or prior to the Closing Date.

 

49

 

  

SECTION 5.03         Legal Opinions. The Administrative Agent shall have
received executed legal opinions of (a) Lowenstein Sandler LLP., U.S. counsel to
the Credit Parties and (b) Bird & Bird, Netherlands counsel to the Credit
Parties, which opinions shall be addressed to the Administrative Agent and the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION 5.04         Secretary’s Certificates. The Administrative Agent shall
have received a certificate for each Credit Party, dated the Closing Date, duly
executed and delivered by such Credit Party’s secretary or assistant secretary,
managing director (directeur) managing member or general partner, as applicable,
as to:

 

(a)          resolutions of each such Person’s board of managers/directors (or
other managing body, in the case of a Person that is not a corporation) then in
full force and effect expressly and specifically authorizing, to the extent
relevant, all aspects of the Credit Documents applicable to such Person and the
execution, delivery and performance of each Credit Document, in each case, to be
executed by such Person;

 

(b)          the incumbency and signatures of its Authorized Officers and any
other of its officers, managing member or general partner, as applicable,
authorized to act with respect to each Credit Document to be executed by such
Person and a list of all officers and directors of the Credit Parties; and

 

(c)          each such Person’s Organization Documents, as amended, modified or
supplemented as of Closing Date, certified by the appropriate officer or
official body of the jurisdiction of organization of such Person,

 

which certificates shall provide that each Secured Party may conclusively rely
thereon until it shall have received a further certificate of the secretary,
assistant secretary, managing director (directeur) managing member or general
partner, as applicable, of any such Person canceling or amending the prior
certificate of such Person as provided in Section 8.01(k).

 

SECTION 5.05         Other Documents and Certificates. The Administrative Agent
shall have received originals of the following documents and certificates, each
of which shall be dated the Closing Date and duly executed by an Authorized
Officer of each applicable Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(a)          a certificate of an Authorized Officer of the Borrower, certifying
as to such items as reasonably requested by the Collateral Agent, including
without limitation:

 

(i)          the receipt of all required approvals and consents of all
Governmental Authorities and other third parties, if applicable, with respect to
the consummation of the Transactions and the operation of the Credit Parties’
business, each of which shall be attached thereto and certified as being true,
complete and correct copies thereof;

 

(ii)         both before and after giving effect to Transactions, including the
borrowing of the Term Loans on the Closing Date, (A) no Default or Event of
Default shall have occurred, (B) no default or event of default under any
Material Contract by Parent or its Subsidiaries shall have occurred and (C) each
Material Contract remains in full force and effect and no Credit Party or
Subsidiary has received any notice of termination or non-renewal from the other
party thereto; and

 

50

 

  

(iii)        the representations and warranties set forth in Article VII are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof);

 

(b)          a Perfection Certificate of each of Parent, Borrower and ET North
America;

 

(c)          (i) certificates of good standing (or the local equivalent thereof,
if applicable) with respect to each Credit Party, each dated within a recent
date prior to the Closing Date, such certificates to be issued by the
appropriate officer or official body of the jurisdiction of organization of such
Credit Party, which certificate shall indicate that such Credit Party is in good
standing in such jurisdiction, and (ii) certificates of good standing (or the
local equivalent thereof, if applicable) with respect to each Credit Party, each
dated within a recent date prior to the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions where such Credit Party
is qualified to do business as a foreign entity, which certificate shall
indicate that such Credit Party is in good standing in such jurisdictions; and

 

(d)          a certificate detailing the planned distribution of proceeds from
the Term Loans and a funds flow memorandum detailing the sources and uses of the
Transactions.

 

SECTION 5.06         Solvency. The Administrative Agent shall be reasonably
satisfied, based on financial statements (actual and pro forma), projections and
other evidence provided by Credit Parties, or requested by the Administrative
Agent, that Parent and its Subsidiaries (on a consolidated basis), after
incurring the Term Loans, will be Solvent and the Administrative Agent shall
have received and shall be reasonably satisfied with a Solvency Certificate of
an Authorized Officer of the Parent, on behalf of the Credit Parties, confirming
the Solvency of the Credit Parties and their Subsidiaries (on a consolidated
basis) after giving effect to the Transactions.

 

SECTION 5.07         Financial Information. The Administrative Agent shall have
received a certificate in form and substance satisfactory to it, dated the
Closing Date and properly executed by an Authorized Officer of the Parent and
the Borrower, attaching the following documents and reports (each in form and
substance reasonably satisfactory to the Collateral Agent):

 

(a)          the Historical Financial Statements; and

 

(b)          the financial projections of the Consolidated Companies for each
fiscal year of the Consolidated Companies during the five (5) year period from
January 1, 2014 through December 31, 2018 along with a pro forma balance sheet
of the Consolidated Companies giving effect to the Transactions (including
actual results for the twelve months prior to the Closing Date);

 

51

 

 

The documents and reports delivered pursuant to clause (a) above shall be
certified by such Authorized Officer to be true, complete and correct in all
material respects as of the Closing Date and the documents and reports delivered
pursuant to clause (b) above shall be certified in a manner consistent with the
representations and warranties set forth in Section 7.08.

 

SECTION 5.08         Insurance. The Collateral Agent shall have received a
certificate of insurance, together with the endorsements thereto naming the
Collateral Agent as an additional insured on behalf of the Lenders and loss
payee as to casualty insurance, in each case, as to the insurance required by
Section 8.03, in form and substance reasonably satisfactory to Administrative
Agent.

 

SECTION 5.09         Payment of Outstanding Indebtedness. (a) On the Closing
Date, the Credit Parties and each of their respective Subsidiaries shall have no
outstanding Indebtedness other than the Loans hereunder and the Indebtedness (if
any) listed on Part A of Schedule 7.24 or otherwise permitted by Section 9.01,
and the Administrative Agent shall have received copies of all documentation and
instruments evidencing the discharge of all Indebtedness paid off in connection
with the Transactions and the transactions contemplated by this Agreement, and
(b) all Liens (other than Permitted Liens) securing payment of any such
Indebtedness shall have been released and the Administrative Agent shall have
received pay-off letters, all form UCC-3 termination statements, all releases or
terminations of intellectual property security agreements and other instruments
as may be reasonably requested by Administrative Agent in connection therewith.

 

SECTION 5.10         Material Adverse Effect. The Administrative Agent shall
have determined that, both immediately before and immediately after giving
effect to the Transactions, except as disclosed in the Parent’s Form 10-Q filed
with the SEC for each of the fiscal quarters ending March 31, 2014 and June 30,
2014 and any Form 8-K filed by the Parent with the SEC since December 31, 2013,
no Material Adverse Effect has occurred since December 31, 2013.

 

SECTION 5.11         Fees and Expenses. Each of Atalaya, the Agents and each
Lender shall have received, for its own respective account, (a) all fees and
expenses due and payable to such Person hereunder, and (b) the reasonable and
documented fees, costs and expenses due and payable to such Person pursuant
Sections 3.01 and 12.05 (including the reasonable fees, disbursements and other
charges of counsel) for which invoices have been presented prior to the Closing
Date. On or prior to the Closing Date, the Borrower shall have paid the broker
fee payable to London Manhattan Group in the amount of $160,000 in respect of
the consummation of the Transactions.

 

SECTION 5.12         Patriot Act Compliance and Reference Checks. The
Administrative Agent shall have received completed reference checks with respect
to each Credit Party’s senior management, and any required Patriot Act
compliance, the results of which are satisfactory to Administrative Agent in its
sole discretion.

 

SECTION 5.13         Due Diligence. The Administrative Agent shall have
completed and be reasonably satisfied its business, legal, and collateral due
diligence on the Parent and its Subsidiaries, including (i) corporate, capital
and legal structure of the Parent and its Subsidiaries; (ii) securities, labor,
insurance, tax, litigation and environmental matters; (iii) review of all third
party reports; and (iv) an independent quality of earnings report, third party
accounting review, and the results of the Borrower’s pipeline and backlog.

 

52

 

 

SECTION 5.14         Material Contracts. The Administrative Agent shall have
received copies of each Material Contract (if written), and the results of the
Administrative Agent’s review thereof shall be reasonably satisfactory to
Administrative Agent.

 

SECTION 5.15         Convertible Note. On or prior to the Closing Date, (a) the
Parent shall have made a payment of principal on Convertible Note in the amount
of €2,000,000 and the Convertible Noteholder shall have converted the remaining
principal balance of the Convertible Note to equity interests in the Parent
(other than Disqualified Capital Stock) on such terms as are reasonably
acceptable to the Administrative Agent and (b) the Administrative Agent shall
have received a copy of a payoff letter duly executed by the Convertible
Noteholder and such other evidence of the consummation of such payment and
conversion as the Administrative Agent may reasonably request, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECTION 5.16         No Default, Representations and Warranties and No
Injunctions.

 

(a)          No Default or Event of Default shall have occurred and be
continuing,

 

(b)          all representations and warranties made by each Credit Party
contained herein or in the other Credit Documents shall be true and correct, in
each case, with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
as of such earlier date), and

 

(c)          no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the Transactions
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, any Agent or any Lender.

 

SECTION 5.17         No Adverse Actions. There shall be no order or injunction
or pending litigation in which there is a reasonable possibility of a decision
that could reasonably be expected to have a Material Adverse Effect on the
Borrower or Parent and its Subsidiaries, taken as a whole, and no pending
litigation seeking to prohibit, enjoin or prevent any of the Transactions

 

53

 

 

ARTICLE VI

 

Guarantee

 

SECTION 6.01         Guarantee. (a) To induce the Lenders to make the Loans and
each other Secured Party to make credit available to or for the benefit of one
or more Credit Parties, each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Credit Document, of all the Obligations of the
Borrower and of the other Guarantors whether existing on the date hereof or
hereinafter incurred or created (the “Guarantor Obligations”). The Guarantor
Obligations shall include, without limitation, interest accruing at the then
applicable rate provided herein after the maturity thereof and interest accruing
at the then applicable rate provided herein after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with this
Agreement or any other Credit Document, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees and disbursements of counsel to the
Agents or to the other Secured Parties that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements) and all
obligations and liabilities of such Guarantor that arise or may arise under or
in connection with this Agreement or any other Credit Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Secured Parties that are
required to be paid by such Guarantor pursuant to the terms of any such Credit
Document). Each Guarantor’s guarantee hereunder constitutes a guarantee of
payment and not of collection.

 

(b)          Any term or provision of this Agreement or any other Credit
Document to the contrary notwithstanding, the maximum aggregate amount for which
any Guarantor shall be liable under this Guarantee shall not exceed the maximum
amount for which such Guarantor can be liable without rendering the obligations
of such Guarantor under this Agreement or any other Credit Document, as it
relates to such Guarantor, subject to avoidance under Applicable Laws relating
to fraudulent conveyance or fraudulent transfer (including the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548
of title 11 of the United States Code or any applicable provisions of comparable
Applicable Laws) (collectively, the “Fraudulent Transfer Laws”). Any analysis of
the provisions of this Article VI for purposes of the Fraudulent Transfer Laws
shall take into account the right of contribution established in Section 6.02
and, for purposes of such analysis, give effect to any discharge of intercompany
debt as a result of any payment made under this Article VI.

 

(c)          Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of any
Secured Party hereunder.

 

(d)          This Guarantee shall remain in full force and effect until the
Termination Date occurs, notwithstanding that from time to time during the term
of this Agreement no Guarantor Obligations may be outstanding.

 

(e)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, and each Guarantor shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Termination Date
occurs.

 

54

 

 

SECTION 6.02         Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 6.03. The provisions of
this Section 6.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

SECTION 6.03         No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by any Secured Party
for the payment of the Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor under this Guarantee,
until the Termination Date occurs. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor for the benefit of Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as the Collateral Agent may determine in accordance with Section
4.02(d) of this Agreement.

 

SECTION 6.04         Modification of the Guarantor Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guarantor Obligations made by
any Secured Party may be rescinded by such Secured Party and any of the
Guarantor Obligations continued, and the Guarantor Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and this
Agreement and the other Credit Documents, and any other documents executed and
delivered in connection therewith may be amended, amended and restated,
supplemented or otherwise modified or terminated, in whole or in part, as the
Agents (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Guarantor
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guarantor Obligations or for this
Agreement or any other Credit Document or any property subject thereto.

 

55

 

 

SECTION 6.05         Guarantee Absolute and Unconditional. Each Guarantor waives
to the fullest extent permitted by Applicable Law any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by any Secured Party upon this Agreement or acceptance of
the guarantee contained in this Article VI. The Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Article VI and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Article VI. Each
Guarantor, to the fullest extent permitted by Applicable Law, waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor waives, to the fullest extent permitted by law, any right such
Guarantor may now have or hereafter acquire to revoke, rescind, terminate or
limit (except as expressly provided herein) the guarantee set forth in this
Article VI or any of its obligations hereunder. Each Guarantor understands and
agrees, to the fullest extent permitted by Applicable Law, that the guarantee
set forth in this Article VI shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Credit Document, any of the
Guarantor Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower with respect to any
Obligations, or of such Guarantor under this guarantee, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guarantor Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof, "demand" shall
include the commencement and continuance of any legal proceedings.

 

SECTION 6.06         Reinstatement. The guarantee set forth in this Article VI
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Guarantor Obligations is
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

56

 

 

SECTION 6.07         Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in accordance with Section 4.03(c).

 

SECTION 6.08         Taxes. Each payment of the Guarantor Obligations will be
made by each Guarantor subject to the same provisions as are set forth in
Section 4.04 hereof.

 

ARTICLE VII

 

Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement and make the Loans
as provided for herein, the Credit Parties make the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans:

 

SECTION 7.01         Status. Each Credit Party (a) is a duly organized or formed
and validly existing corporation or other registered entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
does business or owns assets, except, in the case of this clause (b), where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 7.02         Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered the Credit Documents to
which it is a party and such Credit Documents constitute the legal, valid and
binding obligation of such Credit Party enforceable against each Credit Party
that is a party thereto in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

SECTION 7.03         No Violation. None of (a) the execution, delivery and
performance by any Credit Party of the Credit Documents to which it is a party
and compliance with the terms and provisions thereof, (b) the consummation of
the Transactions, or (c) the consummation of the other transactions contemplated
hereby or thereby on the relevant dates therefor will (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Liens created under the
Credit Documents) pursuant to, (A) the terms of the Vodafone Agreement, the
Citibank Agreement or the Iusacell Agreement, (B) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust, or (C)
any Material Contract (other than those referred to in the foregoing clauses (A)
or (B)), in the case of any of clauses (A), (B) and (C) to which any Credit
Party is a party or by which it or any of its property or assets is bound or
(iii) violate any provision of the Organization Documents or Permit of any
Credit Party, except with respect to any conflict, breach or contravention or
default (but not creation of Liens) referred to in clauses (ii)(B) or (ii)(C),
to the extent that such conflict, breach, contravention or default could not
reasonably be expected to have a Material Adverse Effect.

 

57

 

 

SECTION 7.04         Litigation, Labor Controversies, etc. There is no pending
or, to the knowledge of any Credit Party, threatened, litigation, action,
proceeding or labor controversy (including without limitation, strikes, lockouts
or slowdowns against the Credit Parties or any of their respective Subsidiaries
pending or, to the knowledge of any Credit Party, threatened) (a) except as
disclosed in Schedule 7.04 and other matters that could not reasonably be
expected to have a Material Adverse Effect, (b) which purports to affect the
legality, validity or enforceability of any Credit Document or the Transactions
or (c) relating to any Indebtedness or purported Indebtedness of any Credit
Party or any Subsidiary. There is no outstanding judgment rendered by any court
or tribunal against any Credit Party or any Subsidiary.

 

SECTION 7.05         Use of Proceeds; Regulations U and X. The proceeds of the
Loans are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 8.12. No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Term Loans will be used to purchase or carry margin stock or
otherwise for a purpose which violates, or would be inconsistent with Regulation
U or Regulation X.

 

SECTION 7.06         Approvals, Consents, etc. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person, and no consent or approval under any contract or instrument (other
than (a) those that have been duly obtained or made and which are in full force
and effect, or if not obtained or made, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) the filing of
UCC financing statements and other equivalent filings for foreign jurisdictions,
and (c) the filings or other actions necessary to perfect Liens under the Credit
Documents) is required for the consummation of the Transactions or the due
execution, delivery or performance by any Credit Party of any Credit Document to
which it is a party, or for the due execution, delivery or performance of the
Credit Documents, in each case by any of the Credit Parties party thereto. There
does not exist any judgment, order, injunction or other restraint issued or
filed with respect to the transactions contemplated by the Credit Documents, the
consummation of the Transactions, the making of the Term Loans or the
performance by the Credit Parties or any of their respective Subsidiaries of
their Obligations under the Credit Documents.

 

SECTION 7.07         Investment Company Act. No Credit Party is, or will be
after giving effect to the Transactions and the transactions contemplated under
the Credit Documents, an “investment company” or a company “controlled” by a
Person required to be registered as an “investment company”, within the meaning
of the Investment Company Act of 1940.

 

58

 

 

SECTION 7.08         Accuracy of Information. (a) None of the factual
information and data (taken as a whole) at any time furnished by any Credit
Party, any of their respective Subsidiaries or any of their respective
authorized representatives in writing to any Agent or any Lender (including all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement or any of the Transactions contains any untrue statement of
a material fact or omits to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading, in each case,
at the time such information was provided in light of the circumstances under
which such information or data was furnished; provided that, to the extent any
such information was based upon or constitutes a forecast or projection, the
Credit Parties represent only that the Credit Parties acted in good faith and
utilized assumptions believed to be reasonable at the time made and due care in
the preparation of such information, it being understood that forecast and
projections are subject to uncertainties and contingencies and no assurance can
be given that any forecast or projection will be realized.

 

(b)          The budget and pro forma financial information provided to the
Administrative Agent were prepared in good faith based upon assumptions believed
by the Credit Parties to be reasonable at the time made, it being recognized by
the Administrative Agent and the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

 

SECTION 7.09         Financial Condition; Financial Statements. The Historical
Financial Statements present fairly in all material respects the financial
position and results of operations of Parent and its Subsidiaries at the
respective dates of such information and for the respective periods covered
thereby, subject in the case of unaudited financial information, to changes
resulting from normal year end audit adjustments and to the absence of
footnotes. The Historical Financial Statements and all of the balance sheets,
all statements of income and of cash flow and all other financial information
furnished pursuant to Section 8.01 have been and will for all periods following
the Closing Date be prepared in accordance with GAAP consistently applied. All
of the financial information to be furnished pursuant to Section 8.01 will
present fairly in all material respects the financial position and results of
operations of Parent and its Subsidiaries at the respective dates of such
information and for the respective periods covered thereby, subject in the case
of unaudited financial information, to changes resulting from normal year end
audit adjustments and to the absence of footnotes. None of the Credit Parties or
any of their respective Subsidiaries has any Indebtedness or other material
obligations or liabilities, direct or contingent that, either individually or in
the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

 

SECTION 7.10         Tax Returns and Payments. Each Credit Party and its
Subsidiaries has timely filed or caused to be timely filed all material Tax
returns and reports required to have been filed (and all such Tax returns are
true complete and correct in all material respects) and has paid or caused to be
paid all material Taxes required to have been paid by it that are due and
payable, except Taxes (or any requirement to file Tax returns with respect
thereto) that are being contested in good faith by appropriate proceedings and
for which the Credit Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP. There are no proposed or
pending tax assessments, deficiencies, audits or other proceedings. None of the
Credit Parties nor any of their Subsidiaries has ever “participated” in a
“reportable transaction” within the meaning of Section 1.6011-4 of the Treasury
Regulations. None of the Credit Parties nor any of their Subsidiaries is a party
to any tax sharing or similar agreement. No Tax Lien has been filed and no
material claim is being asserted, with respect to any such Tax, fee, or other
charge, except as disclosed on Schedule 7.10.

 

59

 

 

SECTION 7.11         Compliance with ERISA. Each Plan (and each related trust,
insurance contract or fund) is in compliance with its terms and with ERISA, the
Code and all Applicable Laws; no Reportable Event has occurred (or is reasonably
expected to occur) with respect to any Plan; each Plan (and each related trust,
if any) that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service for
all required amendments regarding its qualification thereunder that considers
the law changes incorporated in the Plan sponsor’s most recently expired
remedial amendment cycle determined under the provisions of Rev. Proc. 2007-44,
and nothing has occurred subsequent to the issuance of such determination letter
which would prevent, or cause the loss of, such qualification; no Plan is
insolvent or in reorganization or in endangered or critical status within the
meaning of Section 432 of the Code or Section 4241 or 4245 of Title IV of ERISA
(or is reasonably expected to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate; no
Plan is, or is reasonably expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); no Plan (other than a
Multiemployer Plan) has failed to satisfy the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA (whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA), or is
reasonably expected to do so, and no Plan has applied for or received a waiver
of the minimum funding standard or an extension of any amortization period
within the meaning of Section 412 of the Code or Section 302, 303 or 304 of
ERISA; no failure to make any required installment under Section 430(j) of the
Code with respect to any Plan or to make any required contribution to a
Multiemployer Plan when due has occurred; none of the Credit Parties, any of
their respective Subsidiaries or any ERISA Affiliate has incurred (or is
reasonably expected to incur) any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or Section 436(f), 4971, 4975 or 4980 of the Code or has been notified
in writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
expected to be instituted) to terminate or to reorganize any Plan or to appoint
a trustee to administer any Plan, and no written notice of any such proceedings
has been given to any of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate; no Lien imposed under the Code or ERISA on
the assets of any of the Credit Parties, any of their respective Subsidiaries or
any ERISA Affiliate exists (or is reasonably expected to exist) nor have the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate been
notified in writing that such a Lien will be imposed on the assets of any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate on
account of any Plan; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened; there has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan for
any of the Credit Parties, any of their respective Subsidiaries or any ERISA
Affiliate may be directly or indirectly liable; and none of the Credit Parties,
any of their respective Subsidiaries nor any ERISA Affiliate has filed, or is
considering filing, an application under the United States Internal Revenue
Service Employee Plans Compliance Resolution System or the Department of Labor’s
Voluntary Fiduciary Correction Program with respect to any Plan, except to the
extent that a breach of any of the representations, warranties or agreements in
this Section 7.11 could not result, individually or in the aggregate, in an
amount of liability that would be reasonably expected to have a Material Adverse
Effect. No Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 7.11, be reasonably expected to have a
Material Adverse Effect. No employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA of any Credit Party or any of their respective
Subsidiaries, provides benefit coverage subsequent to termination of employment
except as required by Title I, Part 6 of ERISA or applicable state insurance
laws. No liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA has been, or is reasonably expected to be,
incurred, except as could not reasonably be expected to have a Material Adverse
Effect. With respect to any Plan that is a Multiemployer Plan, the
representations and warranties in this Section 7.11, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Credit Parties.

 

60

 

 

SECTION 7.12         Subsidiaries. None of the Credit Parties has any
Subsidiaries other than the Subsidiaries listed on Schedule 7.12. Schedule 7.12
describes the direct and indirect ownership interest of each of the Credit
Parties in each Subsidiary. Asesores Profesionales ETAK S. de RL. De C.V., a
company organized under the laws of Mexico (“Asesores”), does not own any
material assets, have or generate any material revenues or conduct any material
business activities.

 

SECTION 7.13         Intellectual Property; Licenses, etc. Each Credit Party and
each of its Subsidiaries owns, or possesses the right to use, all of the
trademarks, service marks, trade names, Internet domain names, copyrights and
copyrightable works, patents, inventions, trade secrets, know-how, proprietary
computer software, franchises, intellectual property licenses and other
intellectual property rights, including all registrations and applications to
register any of the foregoing and all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof (collectively, the “IP Rights”) that are
reasonably necessary for the operation of their respective businesses. The
conduct and operations of the businesses of each Credit Party and each of its
Subsidiaries do not infringe, misappropriate, dilute, or otherwise violate in
any material respect any intellectual property owned by any other Person, no
other Person has challenged in writing or questioned any right, title or
interest of any Credit Party or any of its Subsidiaries in any IP Rights of such
Credit Party or Subsidiary, and no Credit Party or Subsidiary thereof has
received a written challenge from any other Person contesting the use of any IP
Rights owned by such Credit Party or Subsidiary or the validity or
enforceability of such IP Rights. Except as specifically set forth on Schedule
7.04, no claim or litigation regarding any of the foregoing is pending or, to
the knowledge of such Credit Party threatened. Schedule 7.13 is a complete and
accurate list of (i) all IP Rights registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by each Credit Party and each of its Subsidiaries as of the Closing
Date and (ii) all material license agreements or similar arrangements granting
IP Rights of another Person to any Credit Party or any of its Subsidiaries,
other than software license agreement for “off-the-shelf” or “click-through”
agreements. As of the Closing Date, none of the IP Rights owned by any Credit
Party or any of its Subsidiaries is subject to any licensing agreement, other
than (i) non-exclusive licenses granted to customers in the ordinary business,
or (ii) except as set forth on Schedule 7.13.

 

61

 

 

SECTION 7.14         Environmental Warranties. (a) Except as set forth in
Schedule 7.14:

 

(i)          The Credit Parties, their Subsidiaries and their respective
businesses, operations and Real Property are and have at all times during the
Credit Parties’ or their Subsidiaries’ ownership, lease or operation thereof
been in material compliance with, and the Credit Parties and their Subsidiaries
have no material liability under, any applicable Environmental Law.

 

(ii)         The Credit Parties and their Subsidiaries have obtained all
material permits, licenses, certificates or authorizations required under
Environmental Law (“Environmental Permits”) and necessary for the conduct of
their businesses and operations, and the ownership, operation and use of their
Real Property. The Credit Parties and their Subsidiaries are in material
compliance with the terms and conditions of such Environmental Permits, and all
such Environmental Permits are valid and in good standing.

 

(iii)        There has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
in, on, at, under, to, or from any Real Property presently or, to the knowledge
of any Credit Party, formerly owned, leased or operated by any of the Credit
Parties, their Subsidiaries or their respective predecessors in interest that
has resulted in, or is reasonably expected to result in, material liability or
obligations by any of the Credit Parties under Environmental Law or result in a
material Environmental Claim.

 

(iv)        There is no material Environmental Claim pending or, to the
knowledge of the Credit Parties, threatened against any of the Credit Parties or
their Subsidiaries, or relating to the Real Property currently or formerly
owned, leased or operated by any of the Credit Parties or their Subsidiaries or
relating to the operations of the Credit Parties or their Subsidiaries, and, to
the knowledge of the Credit Parties, there are no actions, activities,
circumstances, conditions, events or incidents that are reasonably likely to
form the basis of a material Environmental Claim.

 

(v)         No person with an indemnity, contribution or other obligation to any
of the Credit Parties or their Subsidiaries relating to compliance with or
liability under Environmental Law is in default with respect to any such
indemnity, contribution or other obligation.

 

(vi)        No Real Property owned, leased or operated by the Credit Parties or
their Subsidiaries and, to the knowledge of the Credit Parties, no Real Property
or facility formerly owned, leased or operated by any of the Credit Parties or
any of their predecessors in interest is (i) listed or proposed for listing on
the National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any governmental or regulatory authority that
indicates that any Credit Party or Subsidiary has or may have an obligation to
undertake investigatory or remediation obligations under applicable
Environmental Laws.

 

62

 

 

(vii)       No Lien has been recorded or, to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Real Property of the
Credit Parties or their Subsidiaries.

 

(b)          None of the matters, individually or in the aggregate, disclosed in
Schedule 7.14 could reasonably be expected to have a Material Adverse Effect.

 

(c)          The Credit Parties and their Subsidiaries have made available to
the Administrative Agent all material reports, assessments, audits, studies and
investigations in the possession, custody or control of the Credit Parties and
their Subsidiaries concerning Environmental Claims or compliance with or
liability or obligation under Environmental Law, including those concerning the
condition of the Real Property or the existence of Hazardous Materials at Real
Property or facilities formerly owned, operated, leased or used by any of the
Credit Parties, their Subsidiaries or their predecessors-in-interest.

 

SECTION 7.15         Ownership of Properties. Set forth on Schedule 7.15 is a
list of all of the Real Property owned or leased by any of the Credit Parties or
their respective Subsidiaries as of the Closing Date, indicating in each case
whether the respective property is owned or leased, the identity of the owner or
lessor and the location of the respective property. Each Credit Party owns (a)
in the case of owned Real Property, good and valid fee simple title to such Real
Property, (b) in the case of owned personal property, good and valid title to
such personal property, and (c) in the case of leased Real Property or material
personal property, valid and enforceable (except as may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws
applicable to creditors’ rights generally and by generally applicable equitable
principles, whether considered in an action at law or in equity) leasehold
interests (as the case may be) in such leased property, in each case, free and
clear in each case of all Liens or claims, except for Permitted Liens.

 

SECTION 7.16         No Default. None of the Credit Parties or any of their
respective Subsidiaries (a) is in default under or with respect to the Vodafone
Agreement, the Iusacell Agreement or the Citibank Agreement or (b) is in default
under or with respect to, or a party to, any Contractual Obligation (other than
any such Contractual Obligation referred to in the foregoing clause (a) or in
respect of Indebtedness) that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. On the Closing Date,
after giving effect to the Transactions, none of the Credit Parties or any of
their respective Subsidiaries is in default under or with respect to any
Contractual Obligation in respect of Indebtedness or purported Indebtedness.

 

SECTION 7.17         Solvency. On the Closing Date after giving effect to the
Transactions and the other transactions related thereto, Parent and its
Subsidiaries, on a consolidated basis, are Solvent.

 

63

 

 

SECTION 7.18         Locations of Offices, Records and Collateral. The address
of the principal place of business and chief executive office of each Credit
Party is, and the books and records of each Credit Party and all of its Chattel
Paper and records of Receivables are maintained exclusively in the possession of
such Credit Party at, the address of such Credit Party specified in Schedule
7.18 (or, after the Closing Date, in the case of any Credit Parties party to the
U.S. Security Agreement, at such other address permitted by Section 5.3(a)(i) of
the U.S. Security Agreement). There is no location at which a Credit Party
maintains any Collateral having a value in excess of $100,000 for any such
location other than the locations specified for it in Schedule 7.18 (or, after
the Closing Date, in the case of any Credit Parties party to the U.S. Security
Agreement, at such other address permitted by Section 5.3(d) of the U.S.
Security Agreement). Schedule 7.18 specifies all Real Property of each Credit
Party, and indicates whether each location specified therein is leased or owned
by such Credit Party. Except as otherwise agreed by the Administrative Agent,
each leased location of a Credit Party that is the headquarters of any Credit
Party, where books and records of any Credit Party are maintained or where
Collateral having value in excess of $100,000 is located, shall be subject to a
Collateral Access Agreement to be provided by the landlord of such leased
location in favor of the Collateral Agent.

 

SECTION 7.19         Compliance with Laws and Permits; Authorizations. Each
Credit Party and each of its Subsidiaries (a) is in material compliance with all
Applicable Laws and Permits and (b) has all requisite governmental licenses,
Permits, authorizations, consents and approvals to operate its business as
currently conducted, except in such instances in which (x) such requirement of
Applicable Laws, Permits, government licenses, authorizations or approvals are
being contested in good faith by appropriate proceedings diligently conducted or
(y) the failure to have or comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Credit Party has received any written notice that is outstanding or
unresolved to the effect that its operations are not in material compliance with
any Environmental Law or Permit or are the subject of any investigation by any
Governmental Authority evaluating whether any cleanup or other action is needed
to respond to a Release or impose further controls on any existing discharge of
Hazardous Materials to the environment.

 

SECTION 7.20         No Material Adverse Effect. Since December 31, 2013, except
as disclosed in the Parent’s Form 10-Q filed with the SEC for the fiscal
quarters ending March 31, 2014 and June 30, 2014 and any Form 8-K filed by the
Parent with the SEC since December 31, 2013, both immediately before and
immediately after giving effect to the Transactions, (a) there has been no
Material Adverse Effect, and (b) there has been no circumstance, event or
occurrence, and no fact is known to the Credit Parties that could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 7.21         Contractual or Other Restrictions. Other than the Credit
Documents, as set forth in Schedule 7.21 and to the extent permitted by Section
9.10, no Credit Party or any of its Subsidiaries is a party to any agreement or
arrangement or subject to any Applicable Law that limits its ability to pay
dividends to, or otherwise make Investments in or other payments to any Credit
Party, that limits its ability to grant Liens in favor of the Collateral Agent
or that otherwise limits its ability to perform the terms of the Credit
Documents..

 

64

 

 

SECTION 7.22         Collective Bargaining Agreements. Set forth on Schedule
7.22 is a list and description (including dates of termination) of all
collective bargaining or similar agreements between or applicable to any Credit
Party or any of its Subsidiaries and any union, labor organization or other
bargaining agent in respect of the employees of any Credit Party or any of its
Subsidiaries.

 

SECTION 7.23         Insurance. The properties of each Credit Party are insured
with financially sound and reputable insurance companies not Affiliates of any
Credit Party against loss and damage in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons of comparable size and
of established reputation engaged in the same or similar businesses and owning
similar properties in the general locations where such Credit Party operates, in
each case as described on Schedule 7.23. As of the Closing Date, all premiums
with respect thereto that are due and payable have been duly paid and no Credit
Party has received or is aware of any notice of violation or cancellation
thereof and each Credit Party has complied in all material respects with the
requirements of such policy.

 

SECTION 7.24         Evidence of Other Indebtedness. Schedule 7.24 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party or Subsidiary outstanding on
the Closing Date which will remain outstanding after the Closing Date (other
than this Agreement, the other Credit Documents, or as set forth on Schedule
7.24), in each case, in excess of $100,000 and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement as
of the Closing Date is correctly described in Schedule 7.24. The aggregate
principal amount of all Indebtedness of (and all commitments for extensions of
credit to) the Credit Parties and their Subsidiaries which is not disclosed on
Schedule 7.24 by reason of the disclosure threshold set forth in the immediately
preceding sentence does not exceed $250,000.

 

SECTION 7.25         Deposit Accounts and Securities Accounts. Set forth in
Schedule 7.25 is a list as of the Closing Date of all of the deposit accounts
and securities accounts of each Credit Party, including, with respect to each
bank or securities intermediary at which such accounts are maintained by such
Credit Party (a) the name and location of such Person and (b) the account
numbers of the deposit accounts or securities accounts maintained with such
Person.

 

SECTION 7.26         Absence of any Undisclosed Liabilities. There are no
material liabilities of any Credit Party of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in any such liabilities, other than those
liabilities provided for or disclosed in the Historical Financial Statements.

 

65

 

 

SECTION 7.27         Material Customers. Schedule 7.27 sets forth the twelve
(12) largest customers that are engaged in a service contract with the Parent
and its Subsidiaries for each of the fiscal year ended December 31, 2013 and for
the fiscal year to date (“Material Customers”). Except as set forth on Schedule
7.27, (i) all Material Customers continue to be customers of the Parent or any
Subsidiary thereof, as the case may be, and none of such Material Customers has
reduced materially its business with the Parent or any of its Subsidiaries, as
the case may be, from the levels achieved during the year ended December 31,
2013 or during the fiscal year to date, and neither the Parent nor any of its
Subsidiaries has any knowledge that such reduction will occur provided, however,
that Administrative Agent and the Lenders acknowledge and agree that the
representation contained in this clause (i) is qualified in its entirety by the
fact that the Credit Parties’ business and the business of its Material
Customers are cyclical and subject to market events and, as such, the level of a
Material Customer’s business with the Credit Parties vary in the ordinary course
of business; (ii) no Material Customer has terminated its relationship with the
Parent or any Subsidiary thereof, as the case may be, or, to the knowledge of
the Parent or such Subsidiary, has threatened in writing to do so; (iii) neither
the Parent nor any Subsidiary thereof is involved in any material claim, dispute
or controversy with any Material Customer and (iv) neither the Parent nor any
Subsidiary thereof is involved in any claim, dispute or controversy with any of
its other customers that could reasonably be expected to have a Material Adverse
Effect.

 

ARTICLE VIII

 

Affirmative Covenants

 

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Loans, together with interest, Fees and all other
Obligations incurred hereunder (other than Unasserted Contingent Obligations)
are paid in full in accordance with the terms of this Agreement:

 

SECTION 8.01         Financial Information, Reports, Notices and Information.
The Credit Parties will furnish the Administrative Agent and each Lender copies
of the following financial statements, reports, notices and information:

 

(a)          Monthly Financial Statements. As soon as available and in any event
with respect to the first two months of each quarter, within thirty (30) days
after the end of each month, starting with the month ending November 30, 2014,
(i) unaudited consolidated balance sheets of Parent and its Subsidiaries as of
the end of such month, and (ii) unaudited consolidated statements of income and
cash flow of Parent and its Subsidiaries as of the end of such month, in each
case, including in comparative form (both in Dollar and percentage terms) the
figures for the corresponding month in the preceding fiscal year of Parent and
in the then-current Budget for such fiscal year, if applicable, and year-to-date
portion of, the immediately preceding fiscal year of Parent.

 

(b)          Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) days after the end of each fiscal quarter of
Parent, (i)(A) unaudited consolidated balance sheets of Parent and its
Subsidiaries as of the end of such fiscal quarter, and (B) unaudited
consolidated statements of income and cash flow of Parent and its Subsidiaries
for such fiscal quarter, in each case, and for the period commencing at the end
of the previous fiscal year of Parent and ending with the end of such fiscal
quarter, including (in each of clause (A) and (B) (if applicable)), in
comparative form (both in Dollar and percentage terms) the figures for the
corresponding fiscal quarter in, and year-to-date portion of, the immediately
preceding fiscal year of Parent and in the then-current Budget for such fiscal
year, certified as complete and correct in all material respects by an
Authorized Officer of Parent, subject to normal year-end adjustments and the
absence of footnotes pursuant to the audit required under Section 8.01(c)
(provided that such year-end adjustments and footnotes shall not be materially
adverse, individually or in the aggregate, to any Agent or any Lender), and (ii)
a management discussion and analysis (with reasonable detail and specificity) of
the results of operations for the fiscal periods reported, including, in
comparative form the figures for the corresponding fiscal quarter in, and
year-to-date portion of, the immediately preceding fiscal year of Parent, and
period commencing at the end of the previous fiscal year of Parent and ending
with the end of such fiscal quarter.

 

66

 

 

(c)          Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of Parent, copies of
the consolidated balance sheets of Parent and its Subsidiaries, and the related
consolidated statements of income and cash flows of Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form (both in Dollar and
percentage terms) the figures for the immediately preceding fiscal year and in
the then-current Budget for such fiscal year, such consolidated statements
audited and certified without qualification, or exception as to the scope of
such audit, by an independent public accounting firm reasonably acceptable to
the Administrative Agent, together with a management discussion and analysis
(with reasonable detail and specificity) of the results of operations for the
fiscal periods reported.

 

(d)          Compliance Certificates. Concurrently with the delivery of the
financial information pursuant to clauses (b) and (c) above, a Compliance
Certificate, executed by an Authorized Officer of the Parent, (i) certifying
that such financial information presents fairly in all material respects the
financial condition, results of operations and cash flows of Parent and its
Subsidiaries in accordance with GAAP at the respective dates of such information
and for the respective periods covered thereby, subject in the case of unaudited
financial information, to changes resulting from normal year end audit
adjustments and to the absence of footnotes, (ii) showing compliance with the
Financial Performance Covenants, and stating that no Default or Event of Default
has occurred and is continuing (or, if a Default or an Event of Default has
occurred, specifying the details of such Default or Event of Default and the
actions taken or to be taken with respect thereto) and containing the applicable
certifications set forth in Section 7.09 with respect thereto, (iii) in the case
of each Compliance Certificate delivered concurrently with the financial
information pursuant to clause (c) above, specifying any change in the identity
of the Subsidiaries as at the end of such fiscal year from the Subsidiaries
provided to the Lenders on the Closing Date or the most recent fiscal year, as
the case may be, and (iv) in the case of each Compliance Certificate delivered
concurrently with the financial information pursuant to clause (c) above,
including (A) an updated Schedule 7.15 and Schedule 7.25 of this Agreement (if
applicable) and (B) a written supplement substantially in the form of Schedules
1-5, as applicable, to the Security Agreement with respect to any additional
assets and property acquired by any Credit Party after the date hereof, all in
reasonable detail.

 

(e)          Budget. No later than thirty (30) days after the commencement of
each fiscal year of Parent, commencing with its fiscal year beginning January 1,
2015, the forecasted financial projections for the then current fiscal year (on
a month-by-month basis), in each case (including projections for Consolidated
Capital Expenditures, a projected consolidated income statement and balance
sheet of Parent and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected changes
in financial position and a description of the underlying assumptions applicable
thereto), in each case, as customarily prepared by management of the Credit
Parties for their internal use consistent in scope with the financial statements
provided pursuant to Section 8.01(c), setting forth the principal assumptions on
which such projections are based (such projections, together with the
projections delivered as of the Closing Date pursuant to Section 5.07(b),
collectively, the “Budget”).

 

67

 

 

(f)          Defaults; Litigation. As soon as possible and in any event within
five (5) Business Days after an Authorized Officer of any Credit Party or any of
their respective Subsidiaries obtains knowledge thereof, notice from an
Authorized Officer of the Borrower of (i) the occurrence of any event that
constitutes a Default or an Event of Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the applicable
Credit Parties propose to take with respect thereto (provided, that if the
Credit Parties require more time to determine what action to take with respect
thereto, they shall be permitted up to five (5) additional Business Days to
furnish a description of their proposed action to the Administrative Agent), and
(ii) (A) the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Schedule 7.04
or (B) the commencement of any litigation, action, proceeding or labor
controversy of the type and the materiality described in Section 7.04, and to
the extent the Administrative Agent requests, copies of all documentation
related thereto.

 

(g)          Notices. The Credit Parties shall provide the Administrative Agent
with a written notice promptly (and in no event later than five (5) Business
Days after an Authorized Officer of any Credit Party becoming aware of) of the
following:

 

(i)          any pending or threatened (in writing) litigation, action,
proceeding or other controversy which purports to affect the legality, validity
or enforceability of any Credit Document, or any other document or instrument
referred to in Section 9.07, which notice shall be signed by an Authorized
Officer of the Borrower and shall specify the nature thereof, and what actions
the applicable Credit Parties propose to take with respect thereto, together
with copies of all relevant documentation;

 

(ii)         the commencement of, or any material development in, any
litigation, investigation or proceeding affecting any Credit Party or any
Subsidiary thereof, in which (A) the amount of damages claimed is $1,000,000 (or
its equivalent in another currency or currencies) or more, (B) injunctive or
similar relief is sought and which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (C) the relief sought is an
injunction or other stay of the performance of this Agreement or any other
Credit Document;

 

(iii)        notice of any pending or threatened labor dispute, strike, walkout,
or union organizing activity with respect to any employees of a Credit Party;

 

(iv)        notice of (i) any material default by any Credit Party or Subsidiary
under any Material Contract or any other agreement with any Material Customer or
(ii) any termination or non-renewal of any Material Contract or any other
agreement with any Material Customer or the receipt by any Credit Party or
Subsidiary of any notice from the other party to any Material Contract or
Material Customer of such party’s intent to terminate or not renew such Material
Contract or other agreement;

 

68

 

 

(v)         notice of the discharge or withdrawal or resignation by Credit
Parties’ independent accountants;

 

(vi)        copies of all amendments, consent letters, waivers or modifications
to a Credit Party’s charter, operating agreement or bylaws (to the extent
permitted hereunder), or by such Credit Party to any such Person; and

 

(vii)       all significant written final reports submitted to the Credit
Parties by its accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or related internal
control systems, including any final comment letters delivered to management and
all responses thereto..

 

(h)          Credit Documents. As soon as possible and in any event within five
(5) Business Days after any Credit Party obtains knowledge of the occurrence of
a breach or default or notice of termination by any party under, or material
amendment entered into by any party to, any Credit Document or any other
document or instrument referred to in Section 9.07, a statement of an Authorized
Officer of the Borrower setting forth details of such breach or default or
notice of termination and the actions taken or to be taken with respect thereto
and, if applicable, a copy of such amendment.

 

(i)          Management Letters. Promptly upon, and in any event within five (5)
Business Days after, receipt thereof, copies of all “management letters”
submitted to any Credit Party by the independent public accountants referred to
in Section 8.01(c) in connection with each audit made by such accountants.

 

(j)          Bankruptcy, etc. Immediately upon becoming aware thereof, notice
(whether involuntary or voluntary) of the bankruptcy, insolvency, reorganization
of any Credit Party, or the appointment of any trustee in connection with or
anticipation of any such occurrence, or the taking of any step by any Person in
furtherance of any such action or occurrence.

 

(k)          Corporate Information. Promptly upon, and in any event within five
(5) Business Days after, becoming aware of any additional corporate or limited
liability company information of the type delivered pursuant to Section 5.04, or
of any change to such information delivered on or prior to the Closing Date or
pursuant to this Section 8.01 or otherwise under the Credit Documents, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing director (directeur) managing
member or general partner of such Credit Party notifying the Administrative
Agent of such information or change and attaching thereto any relevant
documentation in connection therewith.

 

(l)          Other Information. With reasonable promptness, such other
information (financial or otherwise) as any Agent on its own behalf or on behalf
of any Lender may reasonably request in writing from time to time.

 

69

 

 

Notwithstanding the foregoing, the obligations of the Credit Parties in
paragraphs (b) and (c) of this Section 8.01 shall be deemed to be satisfied with
respect to any financial statements of the Parent upon the filing by the Parent
of the Parent’s Form 10-Q or 10-K, as applicable, with the SEC and the posting
thereof on the SEC’s website within the time periods specified in such
paragraphs (or, in the event that the SEC has granted to the Parent an extension
of the deadline for filing of the Parent’s 10-Q or 10-K, as applicable, with the
SEC, within the time period specified by the SEC for such extension, but in no
event later than (x) five calendar days after the time period specified in
paragraph (b) of this Section 8.01, in the case of the quarterly financial
statements required by such paragraph (b), and (y) fifteen calendar days after
the time period specified in paragraph (c) of this Section 8.01, in the case of
the annual financial statements required by such paragraph (c)).

 

SECTION 8.02         Books, Records and Inspections. The Credit Parties will,
and will cause each of their respective Subsidiaries to, maintain proper books
of record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP (subject to normal year-end
adjustments pursuant to the audit required under Section 8.01(c) (provided that
such year-end adjustments shall not be materially adverse, individually or in
the aggregate, to any Agent or any Lender)) consistently applied shall be made
of all material financial transactions and matters involving the assets and
business of the Credit Parties or such Subsidiary, as the case may be. The
Credit Parties will, and will cause each of their respective Subsidiaries to,
permit the Administrative Agent and its representatives and independent
contractors to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Credit
Parties; provided that such visits or inspections shall be at reasonable times
during normal business hours, upon reasonable advance notice to the Credit
Parties, but not more often than two (2) times per year (except that none of the
limitations in this proviso shall apply if an Event of Default then exists). Any
information obtained by the Administrative Agent pursuant to this Section 8.02
may be shared with the Collateral Agent or any Lender upon the request of such
Secured Party. The Administrative Agent shall give the Credit Parties the
opportunity to participate in any discussions with the Credit Parties’
independent public accountants.

 

SECTION 8.03         Maintenance of Insurance. The Credit Parties will, and will
cause each of their respective Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Credit Parties believe (in
their reasonable business judgment) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in
businesses similar to those engaged in by the Credit Parties; and will furnish
to the Collateral Agent for further delivery to the Lenders, upon written
request from the Collateral Agent, information presented in reasonable detail as
to the insurance so carried, including (i) endorsements to (A) all “All Risk”
policies naming the Collateral Agent, on behalf of the Secured Parties, as loss
payee and (B) all general liability and other liability policies naming the
Collateral Agent, on behalf of the Secured Parties, as additional insured and
(ii) legends providing that no cancellation, material reduction in amount or
material change in insurance coverage thereof shall be effective until at least
thirty (30) days (ten (10) days with respect to failure to pay premium) after
receipt by the Collateral Agent of written notice thereof.

 

70

 

 

SECTION 8.04         Payment of Taxes. The Credit Parties will timely pay and
discharge, and will cause each of their respective Subsidiaries to timely pay
and discharge, all Taxes, assessments and governmental charges or levies imposed
upon them or upon their income or profits, or upon any properties belonging to
it, prior to the date on which such Tax, assessment or governmental charge is
due, and all lawful claims that, if unpaid, could reasonably be expected to
become a Lien having priority over the Collateral Agent’s Liens (other than
Permitted Liens) or an otherwise material Lien upon any properties of the Credit
Parties or any of their respective Subsidiaries; provided that none of the
Credit Parties or any of their respective Subsidiaries shall be required to pay
any such Tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings that stays execution and as to which such Credit
Party has maintained adequate reserves with respect thereto in accordance with
GAAP.

 

SECTION 8.05         Maintenance of Existence; Compliance with Laws, etc. Each
Credit Party will, and will cause its Subsidiaries to, (a) preserve and maintain
in full force and effect its organizational existence (except in a transaction
permitted by Section 9.03), (b) preserve and maintain its good standing under
the laws of its state or jurisdiction of incorporation, organization or
formation, and each state or other jurisdiction where such Person is qualified,
or is required to be so qualified, to do business as a foreign entity, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (c) comply in all material respects with all
Applicable Laws, rules, regulations and orders, including without limitation
compliance with safety regulations applicable to the Parent or any of its
Subsidiaries.

 

SECTION 8.06         Environmental Compliance.

 

(a)          Each Credit Party will, and will cause its Subsidiaries to, comply
in all material respects with all Environmental Laws and Environmental Permits
applicable to their business, operations and Real Property; obtain and maintain
in full force and effect all material Environmental Permits applicable to its
business, operations and Real Property; and conduct all response, investigation,
remediation, cleanup or monitoring activity required by any governmental or
regulatory authority or any applicable Environmental Laws, and in accordance
with, the requirements of any governmental or regulatory authority and
applicable Environmental Laws.

 

(b)          Each Credit Party will, and will cause its Subsidiaries to, do or
cause to be done all things required by Environmental Laws to prevent any
Release of Hazardous Materials in, on, at, under, to or from any Real Property
owned, leased or operated by any of the Credit Parties or their Subsidiaries
except in full compliance with applicable Environmental Laws or an Environmental
Permit, and ensure that there shall be no Hazardous Materials in, on, at, under
or from any Real Property owned, leased or operated by any of the Credit Parties
or their Subsidiaries except those that are present, used, stored, handled and
managed in material compliance with applicable Environmental Laws.

 

71

 

 

(c)          Each Credit Party will, and will cause its Subsidiaries to,
undertake all actions, including response, investigation, remediation, cleanup
or monitoring actions, necessary, at the sole cost and expense of the Credit
Parties, (i) to address any Release of Hazardous Materials in, on, at, under, to
or from any Real Property owned, leased or operated by any of the Credit Parties
or their Subsidiaries as required pursuant to Environmental Law or the
requirements of any governmental or regulatory authority; (ii) to address as may
be required by Environmental Law any environmental conditions relating to any
Credit Party, Subsidiary, or their respective business or operations or to any
Real Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries pursuant to any reasonable written request of the Administrative
Agent and, except for information and documents to the extent covered by
attorney client privilege or attorney work product doctrine, share with the
Administrative Agent all data, information and reports generated or prepared in
connection therewith; (iii) to keep any Real Property owned, leased or operated
by any of the Credit Parties or their Subsidiaries free and clear of all Liens
and other encumbrances pursuant to any Environmental Law, whether due to any act
or omission of any Credit Party, Subsidiary or any other person; and (iv) to
promptly notify the Administrative Agent in writing of: (1) any material Release
or threatened Release of Hazardous Materials in, on, at, under, to, or from any
Real Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries, except those that are pursuant to and in compliance with the terms
and conditions of an Environmental Permit, (2) any material non-compliance with,
or violation of, any Environmental Law applicable to any Credit Party or
Subsidiary, any Credit Party’s or Subsidiary’s business and any Real Property
owned, leased or operated by any of the Credit Parties or their Subsidiaries,
(3) any Lien pursuant to Environmental Law imposed on any Real Property owned,
leased or operated by any of the Credit Parties or their Subsidiaries, (4) any
response, investigation, remediation, cleanup or monitoring activity at any Real
Property owned, leased or operated by any of the Credit Parties or their
Subsidiaries required to be undertaken pursuant to Environmental Law, and (5)
any notice or other communication received by any Company from any person or
governmental or regulatory authority relating to any material Environmental
Claim or material liability or potential liability of any Credit Party or
Subsidiary pursuant to any Environmental Law.

 

(d)          If a Default caused by reason of a breach of Section 7.14 or this
Section 8.06 shall have occurred and is not reasonably curable within 10 days or
shall be continuing for more than thirty (30) days without the Credit Parties
commencing activities reasonably likely to cure such Default, the Credit Parties
shall, at the written request of the Administrative Agent, (i) provide to the
Administrative Agent within forty-five (45) days after such request, at the
expense of the Credit Parties, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate, any
soil and/or groundwater sampling, prepared by a nationally recognized
environmental consulting firm reasonably acceptable to the Administrative Agent
and in the form and substance reasonably acceptable to the Administrative Agent
and evaluating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or response action to address such Default and findings;
(ii) promptly undertake all actions required by applicable Environmental Law to
address any non-compliance with or violation of Environmental Law; (iii)
promptly undertake all response actions required by Environmental Laws to
address any recognized environmental conditions identified in the environmental
assessment report to the reasonable satisfaction of the Administrative Agent;
and (iv) permit the Administrative Agent and its representatives to have access
to all Real Property and all facilities owned, leased or operated by any of the
Credit Parties and their Subsidiaries which are the subject of such Default for
the purpose of conducting such environmental audits and testing as is reasonably
necessary, including subsurface sampling of soil and groundwater, the cost for
which shall be payable by the Credit Parties.

 

72

 

 

SECTION 8.07         ERISA. (a) As soon as possible and, in any event, within
ten (10) days after any Credit Party, any of its Subsidiaries or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events, the Borrower will deliver to the Agents and each Lender a certificate of
an Authorized Officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that such Credit Party, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by such Credit
Party, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant
(other than notices relating to an individual participant’s benefits) or the
Plan administrator with respect thereto: (i) the institution of any steps by any
Person to terminate any Plan; (ii) the failure to make a required contribution
to any Plan if such failure is sufficient to give rise to a Lien under Sections
303(k) or 4068 of ERISA or under Section 430(k) of the Code; (iii) the taking of
any action with respect to a Plan which could result in the requirement that any
Credit Party furnish a bond or other security to the PBGC or such Plan; (iv) the
occurrence of any event with respect to any Plan which could result in the
incurrence by any Credit Party of any material liability, fine or penalty,
notice thereof and copies of all documentation relating thereto; (v) that a
Reportable Event has occurred (except to the extent that the Borrower has
previously delivered to the Agents and Lenders a certificate and notices (if
any) concerning such event pursuant to the next clause hereof); (vi) that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; (vii) that a failure to satisfy the minimum
funding standard within the meaning of Section 430 of the Code or Section 303 of
ERISA (whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA) has occurred (or is reasonably likely to occur) or an
application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under Section
412, 430 or 431 of the Code or Section 302, 303 or 304 of ERISA with respect to
a Plan; (viii) that a Plan having any material Unfunded Current Liability has
been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); (ix)
that a Plan has an Unfunded Current Liability that has or will result in a Lien
under ERISA or the Code; (x) that proceedings may be or have been instituted to
terminate a Plan having an Unfunded Current Liability (including the giving of
written notice thereof); (xi) that a proceeding may be or has been instituted
against a Credit Party, a Subsidiary thereof or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; (xii) that
the PBGC has notified any Credit Party, any Subsidiary thereof or any ERISA
Affiliate of its intention to appoint a trustee to administer any Plan; (xiii)
that any Credit Party, any Subsidiary thereof or any ERISA Affiliate has failed
to make a required installment or other payment pursuant to Section 412 of the
Code with respect to a Plan; (xiv) that any Credit Party, any Subsidiary thereof
or any ERISA Affiliate has incurred or will incur (or has been notified in
writing that it will incur) any material liability (including any indirect,
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 436(f), 4971, 4975 or 4980 of the Code; or (xv) that any Credit
Party, any Subsidiary thereof or any ERISA Affiliate may be directly or
indirectly liable for a violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person with respect to any Plan; and

 

73

 

 

(b)          Promptly following any request therefor, copies of any documents
described in Section 101(k) of ERISA that any Credit Party, any of its
Subsidiaries or any ERISA Affiliate may request with respect to any Plan, any
notices described in Section 101(l) of ERISA that any Credit Party, any of its
Subsidiaries or any ERISA Affiliate may request with respect to any Plan and any
information that any Credit Party, any of its Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan in connection with
Section 4221(e) of ERISA; provided, that if any Credit Party, any of its
Subsidiaries or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Plan, the applicable Credit
Party, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

 

SECTION 8.08         Maintenance of Properties. Each Credit Party will, and will
cause its Subsidiaries to, maintain, preserve, protect and keep its properties
and assets in good repair, working order and condition (ordinary wear and tear
excepted and subject to casualty, condemnation and dispositions permitted
pursuant to Section 9.04), and make necessary repairs, renewals and replacements
thereto and will maintain and renew as necessary all licenses, Permits and other
clearances necessary to use and occupy such properties and assets, in each case
so that the business carried on by such Person may be properly conducted at all
times, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.09         End of Fiscal Years; Fiscal Quarters. The Credit Parties
will, for financial reporting purposes, cause (a) each of their, and each of
their Subsidiaries’ fiscal years to end on December 31 of each year and (b) each
of their, and each of their Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and Parent’s past practice.

 

SECTION 8.10         Additional Guarantors and Grantors. Subject to any
applicable limitations set forth in the Security Documents, the Credit Parties
will upon the formation or acquisition thereof (a) cause any direct or indirect
Domestic Subsidiary or direct or indirect Subsidiary organized under the laws of
the Netherlands or Mexico formed or otherwise purchased or acquired after the
Closing Date to execute (i) a joinder to this Agreement pursuant to which such
Subsidiary shall become a party to this Agreement as an additional Guarantor
hereunder and, in the case of any such Subsidiary organized under the laws of
Mexico, a joinder to the Mexico Guarantee, or another guarantee in form and
substance satisfactory to the Administrative Agent and (ii) a supplement to the
Security Agreement in the form of Annex I to the Security Agreement (or, in the
case of any such Subsidiary organized under the laws of the Netherlands or
Mexico, a supplement to the applicable Security Document in form and substance
satisfactory to the Collateral Agent) or another Security Document in form and
substance satisfactory to Collateral Agent and (b) deliver or cause such
Subsidiary to deliver such opinions, resolutions, certificates and other
documents with respect to such Subsidiary as are consistent with those delivered
by the Credit Parties on the Closing Date under Article V.

 

74

 

 

SECTION 8.11         Pledges of Additional Stock. Subject to any applicable
limitations set forth in the Security Documents, the Credit Parties will pledge
to Collateral Agent for the benefit of the Secured Parties, (i) all the Capital
Stock of each Domestic Subsidiary and each Subsidiary organized under the laws
of the Netherlands or Mexico, in each case, formed or otherwise purchased or
acquired after the Closing Date and directly held by a Credit Party and (ii) any
promissory notes executed after the Closing Date evidencing Indebtedness owing
to any Credit Party in an amount of $100,000 or more (as to any individual
evidence of Indebtedness) received by the Credit Parties.

 

SECTION 8.12         Use of Proceeds. The proceeds of the Term Loans shall be
used (i) to fund future capital expenditures, working capital and general
corporate purposes of the Credit Parties and (ii) to pay the transaction fees,
costs and expenses incurred directly in connection with the Transactions.

 

SECTION 8.13         Further Assurances. (a) The Credit Parties will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any Applicable Law, or which the Collateral Agent
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by any Credit Document, all at the sole cost and expense of the
Borrower.

 

(b)          Subject to any applicable limitations set forth in any applicable
Security Document, if any fee simple interest in Real Property with a fair
market value in excess of $1,000,000, the Borrower will notify the Collateral
Agent and the Lenders thereof and will cause such assets to be subjected to a
Lien securing the applicable Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and/or perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in Section 8.13(a), all at the sole cost and expense of the Borrower;
provided that in the case of leasehold interests, no Mortgage shall be required
except to the extent requested by the Administrative Agent in its reasonable
discretion. Any Mortgage delivered to the Collateral Agent in accordance with
the preceding sentence shall be accompanied by (A) a policy or policies (or
unconditional binding commitment thereof) of title insurance issued by a
nationally recognized title insurance company insuring the Lien of the Mortgage
as a valid Lien (with the priority described therein) on the Real Property
described therein, free of any other Liens except as expressly permitted by
Section 9.02, together with such endorsements and reinsurance as the Collateral
Agent may reasonably request, (B) a current A.L.T.A. survey of such Real
Property, satisfactory in form and substance to Collateral Agent and the title
insurance company issuing the title policies (or unconditional binding
commitments thereof) referenced in (A) above, which is prepared by a licensed
surveyor satisfactory to Collateral Agent, (C) a flood zone determination issued
by a national certification agency to Collateral Agent indicating the flood zone
for each Real Property, together with evidence that the mortgagee under the
Mortgage carries flood insurance reasonably satisfactory to Collateral Agent if
such Real Property is located in a special flood hazard area, and (D) if
requested by the Collateral Agent, an opinion of local counsel to the applicable
Credit Party(ies) in form and substance reasonably satisfactory to the
Collateral Agent.

 

75

 

 

(c)          Notwithstanding anything herein to the contrary, if the Collateral
Agent determines that the cost of creating or perfecting any Lien on any
property is excessive in relation to the practical benefits afforded to the
Lenders thereby, then such property may be excluded from the Collateral for all
purposes of the Credit Documents.

 

SECTION 8.14         [Reserved].

 

SECTION 8.15         Bank Accounts.

 

(a)          On the Closing Date, the Credit Parties shall have established and
delivered to Collateral Agent a Control Agreement with respect to each of their
respective securities accounts, deposit accounts and investment property set
forth on Schedule 7.25, other than those accounts which (i) are used solely to
fund payroll or employee benefits, so long as such payroll or employee benefit
account is a zero balance account or (ii) contain, at all times, less than
$25,000 for any one account and $50,000 in the aggregate for all such accounts
(the accounts described in the preceding clauses (i)-(ii), the “Excluded
Accounts”, it being understood that no account maintained by the Parent or the
Netherlands Subsidiaries with ABN AMRO, other than any such account of the type
described in the foregoing clause (i), shall be deemed to be an Excluded
Account). For avoidance of doubt, the parties acknowledge and confirm that the
Vodafone Collection Accounts shall be deposit accounts in the name and under the
sole dominion and control of the Collateral Agent and, therefore, need not be
subject to a Control Agreement with the Cash Management Bank. The Credit Parties
shall not allow (A) any Collections under in respect of the Vodafone Agreement
(other than Collections in respect of Transferred Receivables) or the Citibank
Agreement to be deposited in any account other than Vodafone Euro Collection
Account in accordance with Section 4.06 or (B) any other Collections to be
deposited to any accounts other than those listed on Schedule 7.25; provided
that so long as no Event of Default has occurred and is continuing, the Credit
Parties may establish new deposit accounts, commodities accounts or securities
accounts so long as, prior to or concurrently with the time such account is
established: (i) the Credit Parties have delivered to the Agents an amended
Schedule 7.25 including such account and (ii) the Credit Parties have delivered
to Collateral Agent a Control Agreement with respect to such account to the
extent such account is not an Excluded Account.

 

(b)          Each Control Agreement shall provide, among other things, that (i)
upon notice (a “Notice of Control”) from the Collateral Agent, the bank,
securities intermediary or other financial institution party thereto will comply
with instructions of the Collateral Agent directing the disposition of funds
without further consent by the applicable Credit Party; provided that the
Collateral Agent agrees not to issue a Notice of Control unless an Event of
Default has occurred and is then continuing, and (ii) the bank, securities
intermediary or other financial institution party thereto has no rights of
setoff or recoupment or any other claim against the account subject thereto,
other than for payment of its service fees and other charges directly related to
the administration of such account and for returned checks or other items of
payment. In the event Collateral Agent issues a Notice of Control under any
Control Agreement, all Collections or other amounts subject to such Control
Agreement shall be transferred as directed by the Collateral Agent and used to
pay the Obligations in the manner set forth in Section 4.02(d).

 

76

 

 

(c)          If, notwithstanding the provisions of this Section 8.15, after the
occurrence and during the continuance of an Event of Default (or, the case of
Collections under or in respect of the Vodafone Agreement or the Citibank
Agreement, at any time, whether or not an Event of Default has occurred and is
continuing), the Credit Parties receive or otherwise have dominion over or
control of any Collections or other amounts, the Credit Parties shall hold such
Collections and amounts in trust for the Collateral Agent and shall not
commingle such Collections with any other funds of any Credit Party or other
Person or deposit such Collections in any account other than (i) the Vodafone
Euro Collection Account, in the case of Collections under or in respect of the
Vodafone Agreement or Citibank Agreement or (ii) those accounts set forth on
Schedule 7.25, in the case of any other Collections (unless otherwise instructed
by the Collateral Agent).

 

(d)          The Credit Parties shall cause all payments and other amounts
payable by Iusacell under the Iusacell Agreement to be remitted directly by
Iusacell to a deposit account of the Borrower in the Netherlands which has been
pledged to the Collateral Agent pursuant to the Netherlands Security Documents
and is subject to a Control Agreement in favor of the Collateral Agent. The
Credit Parties acknowledge and agree that to the extent any payments or other
amounts due under the Iusacell Agreement are payable to ET Mexico, the
remittance of such payments and other amounts by Iusacell to such a deposit
account of the Borrower shall be deemed to constitute a dividend by ET Mexico to
the Borrower and, from and after the Borrower’s receipt thereof, shall
constitute property of the Borrower.

 

(e)          Within five (5) Business Days after written request by
Administrative Agent, the Credit Parties shall provide the Collateral Agent with
copies of all monthly (or other, periodic) bank (or other financial
intermediary) statements of account with respect to all securities accounts,
deposit accounts and investment property of the Credit Parties.

 

SECTION 8.16         Annual Lender Meeting. Parent will, and will cause each of
its Subsidiaries to, upon the request by the Required Lenders, participate in a
meeting of the Lenders, so long as no Event of Default or Default under Section
10.01(i) shall have occurred and be continuing, once each year, and otherwise as
frequently as may be required by the Administrative Agent, during each fiscal
year, to be held via teleconference or in person at least once per year, at a
time selected by the Administrative Agent and reasonably acceptable to the
Lenders and the Borrower. The purpose of this meeting shall be to present the
Credit Parties’ previous fiscal years’ financial results and to present the
Credit Parties’ Budget for the current fiscal year..

 

SECTION 8.17         Post-Closing Covenants. (a) Within 45 days after the
Closing Date (or such later date as the Administrative Agent may agree), the
Credit Parties shall (a) execute and deliver to the Collateral Agent the Mexican
Security Document referred to in clause (b) of the definition thereof, in form
and substance satisfactory to the Agents, (b) cause ET Mexico to execute and
deliver to the Collateral Agent a joinder to this Agreement pursuant to which ET
Mexico shall become an additional Guarantor hereunder, the Mexican Guarantee and
the Mexican Security Document referred to in clause (a) of the definition
thereof, each in form and substance satisfactory to the Agents, (c) use its best
efforts to cause to be executed and delivered to the Agents a consent and
acknowledgment duly executed by Iusacell pursuant to which Iusacell shall
consent to the collateral assignment of the Credit Parties’ rights under the
Iusacell Agreement to the Collateral Agent pursuant to the Mexican Security
Documents, which consent and acknowledgment shall be reasonably satisfactory in
form and substance to the Agents, (d) execute and deliver or cause to executed
and delivered to the Agents such opinions, certificates, resolutions and other
documents as the Agents may reasonably require in connection with the Mexican
Guarantee and Mexican Security Documents, each in form and substance reasonably
satisfactory to the Agents and (e) execute and deliver or cause to be executed
and delivered all such other documents and take or cause to be taken all such
other actions which the Collateral Agent shall require in order to provide the
Collateral Agent with a first priority perfected security interest in all of the
equity interests in ET Mexico and all or substantially all of the assets of ET
Mexico, including without limitation, all rights of ET Mexico under the Iusacell
Agreement.

 

77

 

 

(b)          Within 30 days after the Closing Date (or such later date as the
Administrative Agent may agree), the Credit Parties shall (i) deliver to the
Collateral Agent a true and correct copy of the Citibank Agreement between the
Borrower and Citibank, such agreement to be in form and substance satisfactory
to the Collateral Agent, (ii) execute and deliver and cause Citibank to execute
and deliver to the Collateral Agent the Citibank Consent and Acknowledgment,
such agreement to be in form and substance satisfactory to the Collateral Agent
and (iii) execute and deliver and cause Vodafone to execute and deliver to the
Collateral Agent the Vodafone Consent and Acknowledgement, such agreement to be
in form and substance satisfactory to the Collateral Agent (with the date on
which the Credit Parties have satisfied all of the their obligations in the
foregoing clauses (i) through (iii) being the “Vodafone/Citibank Completion
Date”).

 

(c)          Within 45 days after the Closing Date (or such later date as the
Administrative Agent may agree), the Credit Parties shall execute and deliver or
cause to be executed and delivered to the Collateral Agent a Control Agreement
with respect to all deposit accounts of the U.S. Credit Parties with JPMorgan
Chase Bank, N.A., which agreement shall be satisfactory in form and substance.

 

SECTION 8.18         Centre of Main Interest. Each Netherlands Subsidiary shall
maintain its centre of interest in the Netherlands for the purposes of the
Insolvency Regulation.

 

SECTION 8.19         Parallel Debt.

 

(a)          Each Netherlands Collateral Party hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent an amount equal to the
aggregate amount due in respect of the Corresponding Obligations as they may
exist from time to time. The payment undertaking of each of the Netherlands
Collateral Parties under this Section 8.19 is to be referred to as a "Parallel
Debt".

 

(b)          The Parallel Debts of each of the Netherlands Collateral Parties
will be payable in the currency or currencies of the Corresponding Obligations
and will become due and payable as and when and to the extent one or more of the
Corresponding Obligations become due and payable. An Event of Default in respect
of the Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 of the Netherlands Civil Code with respect to the
Parallel Debts without any notice being required.

 

78

 

 

(c)          Each of the parties to this Agreement hereby acknowledges that:

 

(i)          each Parallel Debt constitutes an undertaking, obligation and
liability to the Collateral Agent which is separate and independent from, and
without prejudice to, the Corresponding Obligations of the relevant Netherlands
Collateral Party; and

(ii)         each Parallel Debt represents the Collateral Agent's own separate
and independent claim to receive payment of the Parallel Debt from the relevant
Netherlands Collateral Party,

 

it being understood, in each case, that pursuant to this Section 8.19(c) the
amount which may become payable by each of the Netherlands Collateral Parties as
a Parallel Debt shall never exceed the total of the amounts which are payable
under or in connection with the Corresponding Obligations.

 

(d)          The Collateral Agent hereby confirms and accepts that to the extent
the Collateral Agent irrevocably receives any amount in payment of a Parallel
Debt, the Collateral Agent shall distribute that amount among the Secured
Parties that are creditors of the relevant Corresponding Obligations in
accordance with Section 11.11 of this Agreement. Upon irrevocable receipt by the
Collateral Agent of any amount in payment of a Parallel Debt (a "Received
Amount"), the Corresponding Obligations shall be reduced, if necessary pro rata
in respect of the Collateral Agent and each Secured Party individually, by
amounts totaling an amount (a "Deductible Amount") equal to the Received Amount
in the manner as if the Deductible Amount were received by the Collateral Agent
and the Secured Parties as a payment of the Corresponding Obligations owed by
the relevant Netherlands Collateral Party on the date of receipt by the
Collateral Agent of the Received Amount.

 

(e)          For the purpose of this Section 8.19 the Collateral Agent acts in
its own name and on behalf of itself and not as agent or representative of any
other Secured Party.

 

ARTICLE IX

 

Negative Covenants

 

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Loans, together with interest, Fees and all other
Obligations incurred hereunder (other than Unasserted Contingent Obligations)
are paid in full in accordance with the terms of this Agreement:

 

SECTION 9.01         Limitation on Indebtedness. Each Credit Party will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create,
incur, issue, assume, guarantee, suffer to exist or otherwise become directly or
indirectly liable, contingently or otherwise with respect to any Indebtedness,
except for:

 

(a)          Indebtedness in respect of the Obligations;

 

79

 

 

(b)          Indebtedness existing as of the Closing Date which is identified on
Part A of Schedule 7.24 and which is not otherwise permitted by this Section
9.01, and any Refinancing Indebtedness in respect of such Indebtedness;

 

(c)          unsecured Indebtedness (i) incurred in the ordinary course of
business of such Credit Party and its Subsidiaries in respect of open accounts
extended by suppliers on normal trade terms in connection with purchases of
goods and services which are not overdue for a period of more than ninety (90)
days or, if overdue for more than ninety (90) days, as to which a dispute exists
and adequate reserves in conformity with GAAP have been established on the books
of such Credit Party and (ii) in respect of performance, surety or appeal bonds
provided in the ordinary course of business and consistent with past practice,
but excluding (in each case) Indebtedness incurred through the borrowing of
money or Contingent Liabilities in respect thereof;

 

(d)          Indebtedness (i) evidencing the deferred purchase price of newly
acquired property or incurred to finance the acquisition of equipment of such
Credit Party and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of such Credit Party and its Subsidiaries (provided that such
Indebtedness is incurred within ninety (90) days of the acquisition of such
property), and (ii) constituting Capitalized Lease Obligations; provided that
the principal amount of such Indebtedness under clauses (i) and (ii) shall not
exceed $6,000,000 in the aggregate at any one time outstanding;

 

(e)          [Reserved];

 

(f)          Guarantee Obligations of any Credit Party in respect of
Indebtedness otherwise permitted hereunder of the Borrower of any Subsidiary of
the Borrower which is a Credit Party;

 

(g)          non-recourse Indebtedness incurred by the Borrower or any
Subsidiary to finance the payment of insurance premiums;

 

(h)          intercompany Indebtedness (A) between any Credit Parties, (B) or by
any Credit Party owing to any Subsidiary that is not a Credit Party, so long as
such Indebtedness is subject to a subordination agreement (or evidenced by a
note which includes subordination terms) in form and substance satisfactory to
Collateral Agent, (B) between any Subsidiaries that are not Credit Parties, and
(C) by any Subsidiary that is not a Credit Party owing to any Credit Party in an
aggregate amount not to exceed, when combined with the aggregate amount of
Investments made pursuant to Section 9.05(d)(B), $500,000;

 

(i)          the endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

 

(j)          Indebtedness in respect of netting services, overdraft protection
and otherwise in connection with deposit accounts or similar accounts incurred
in the ordinary course of business;

 

80

 

 

(k)          Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Parent or any Subsidiary incurred in connection with such
Person providing such benefits or insurance pursuant to customary reimbursement
or indemnification obligations to such Person;

 

(l)          Indebtedness in respect of surety bonds, performance bonds and
similar instruments issued in an aggregate amount not to exceed (i) $250,000 in
respect of each such surety bond, performance bond and similar instrument or
(ii) $1,000,000 in respect of all such surety bonds, performance bonds and
similar instruments in the aggregate;

 

(m)          Indebtedness relating to judgments, including appeal bonds, or
awards not constituting an Event of Default under Section 10.01(g);

 

(n)          Indebtedness representing letters of credit for the account of any
Credit Party intended to provide security for payment obligations in the
ordinary course of business; and

 

(o)          other unsecured Indebtedness in an aggregate amount at any time
outstanding not to exceed $100,000.

 

SECTION 9.02         Limitation on Liens. Each Credit Party will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of any such Person (including its Capital
Stock), whether now owned or hereafter acquired, except for the following
(collectively, the “Permitted Liens”):

 

(a)          Liens securing payment of the Obligations;

 

(b)          Liens existing as of the Closing Date and disclosed in Schedule
9.02 securing Indebtedness permitted under Section 9.01(b), and Refinancing
Indebtedness in respect of such Indebtedness; provided that no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien shall not be increased or its term extended from that existing on the
Closing Date (as such Indebtedness may be permanently reduced subsequent to the
Closing Date) except to the extent permitted by Section 9.01(b);

 

(c)          Liens securing Indebtedness of the type permitted under Section
9.01(d); provided that (i) such Lien is granted within ninety (90) days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause and the proceeds thereof;

 

(d)          Liens arising by operation of law in favor of carriers,
warehousemen, mechanics, materialmen and landlords incurred in the ordinary
course of business for amounts not yet overdue or being diligently contested in
good faith by appropriate proceedings that stay execution of such Lien and for
which adequate reserves in accordance with GAAP shall have been established on
its books;

 

81

 

 

(e)          Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety, appeal or performance bonds;

 

(f)          judgment Liens which do not otherwise result in an Event of Default
under Section 10.01(g);

 

(g)          easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(h)          Liens for Taxes, assessments or other governmental charges or
levies not yet due and payable, or that are being diligently contested in good
faith by appropriate proceedings that stays execution and for which adequate
reserves in accordance with GAAP shall have been established on its books;

 

(i)          Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, so long as
the applicable provisions of Section 8.15 have been complied with, in respect of
such deposit accounts;

 

(j)          any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease (and precautionary UCC filings with respect thereto)
entered into by any such Credit Party or Subsidiary in the ordinary course of
its business and covering only the assets so leased, licensed or subleased;

 

(k)          Liens solely on any cash earnest money deposits made by such Person
in connection with any letter of intent or purchase agreement permitted
hereunder;

 

(l)          Liens of sellers of goods to such Person arising under Article II
of the Uniform Commercial Code or similar provisions of Applicable Law in the
ordinary course of business, covering only the goods sold or securing only the
unpaid purchase price of such goods and related expenses to the extent such
Indebtedness is permitted hereunder;

 

(m)          Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent such financing is
permitted under Section 9.01(h);

 

(n)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(o)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
letters of credit and other obligations of a like nature, in each case in the
ordinary course of business; and

 

82

 





(p)          other Liens with respect to which the aggregate amount of the
obligations secured thereby does not exceed $100,000.

 

Notwithstanding anything to the contrary set forth in this Section 9.02, in no
event shall any Credit Party create, incur, assume or suffer to exist any Lien
(other than Liens in favor of the Collateral Agent pursuant to the Credit
Documents) upon the rights of any Credit Party or Subsidiary under any Material
Contract (including without limitation, the Vodafone Agreement, the Citibank
Agreement or the Iusacell Agreement) or any accounts receivable, Collections or
proceeds arising thereunder or with respect thereto.

 

SECTION 9.03         Consolidation, Merger, etc. Each Credit Party will not, and
will not permit any of its Subsidiaries, to liquidate or dissolve, consolidate
with, or merge into or with, any other Person or purchase or otherwise acquire
all or substantially all of the assets of any Person (or any division thereof);
provided that (a) any Credit Party (other than the Parent) or Subsidiary of any
Credit Party may liquidate or dissolve voluntarily into, and may merge with and
into, the Borrower (so long as the Borrower is the surviving entity), (b) any
Guarantor (other than the Parent) may liquidate or dissolve voluntarily into,
and may merge with and into any other Guarantor organized under the laws of the
same jurisdiction, (c) the assets or Capital Stock of any Credit Party may be
purchased or otherwise acquired by the Borrower, (d) the assets or Capital Stock
of any Guarantor (other than the Parent) may be purchased or otherwise acquired
by any Credit Party, and (e) the assets of any Subsidiary that is not a Credit
Party may be purchased or otherwise acquired by any Credit Party.

 

SECTION 9.04         Permitted Dispositions. Each Credit Party will not, and
will not permit any of its Subsidiaries, to make a Disposition, or enter into
any agreement to make a Disposition, of such Credit Party’s or such other
Person’s assets (including Accounts Receivable and Capital Stock of
Subsidiaries) to any Person in one transaction or a series of related
transactions unless such Disposition:

 

(a)          is in the ordinary course of its business and is of obsolete,
surplus or worn out property or property no longer used in its business; or

 

(b)          is made as a consequence of any loss, damage, distribution or other
casualty or any condemnation or taking of such assets by eminent domain
proceedings; or

 

(c)          is for fair market value and the following conditions are met:

 

(i)          the aggregate amount of Dispositions during any fiscal year shall
not exceed $1,000,000 and the amount of any single Disposition shall not exceed
$250,000;

 

(ii)         immediately prior to and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(iii)        the Borrower applies any Net Disposition Proceeds arising therefrom
pursuant to Section 4.02(a)(ii); and

 



83

 

 

(iv)        no less than eighty percent (80%) of the consideration received for
such sale, transfer, lease, contribution or conveyance is received in cash;

 

(d)          is a sale of Inventory in the ordinary course of business;

 

(e)          is a sale or disposition of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such Dispositions are reasonably
promptly applied to the purchase price of similar replacement equipment, all in
the ordinary course of business in accordance with Section 4.02(a)(ii);

 

(f)          is an abandonment, failure to renew, or other disposition in the
ordinary course of business of any intellectual property that is not material to
the conduct of the business of any Credit Party or any Subsidiary of such Credit
Party;

 

(g)          is otherwise permitted by Section 9.03, Section 9.05(d) or Section
9.05(h);

 

(h)          is by (i) any Credit Party or Subsidiary thereof to the Borrower,
(ii) any Subsidiary of a Credit Party (other than the Borrower) to any Credit
Party, (iii) any Credit Party (other than the Borrower) to another Credit Party,
or (iv) by any Subsidiary that is not a Credit Party to any other Subsidiary
that is not a Credit Party;

 

(i)           consists of the granting of Permitted Liens;

 

(j)           consists of a Disposition of cash or Cash Equivalents;

 

(k)          is a sale or discount of accounts receivable arising in the
ordinary course of business in connection with the collection thereof;

 

(l)          consists of the leasing (pursuant to leases entered into in the
ordinary course of business) or licensing of real or personal property in the
ordinary course of business;

 

(m)          is a disposition of Real Property to a Governmental Authority that
results from a condemnation; or

 

(n)          is a disposition of Transferred Receivables for cash by the
Borrower to Citibank pursuant to the Citibank Agreement consistent with past
practice, provided that (i) from the Closing Date until the Vodafone/Cititbank
Completion Date, all payments and other amounts payable by Citibank in respect
of each such disposition are remitted directly by Citibank to the Borrower and,
immediately upon receipt by the Borrower, remitted by the Borrower to the
Collateral Agent for deposit in the Vodafone Euro Collection Account in
accordance with Section 4.06 and (ii) from and after the Vodafone/Citibank
Completion Date, all payments and other amounts payable by Citibank in respect
of each such disposition are remitted directly by Citibank to the Vodafone Euro
Collection Account in accordance with Section 4.06 and the Citibank Consent and
Acknowledgment.

 



84

 

 

Notwithstanding anything to the contrary set forth in this Section 9.04, in no
event shall any Credit Party sell, transfer, assign or otherwise dispose of
(other than in connection with (i) the grant of a Lien in favor of the
Collateral Agent pursuant to the Credit Documents or (ii) the sale of
Transferred Receivables for cash by the Borrower to Citibank consistent with
past practice pursuant to the Citibank Agreement) any of its rights under or in
respect of any Material Contract (including without limitation, the Vodafone
Agreement, the Citibank Agreement or the Iusacell Agreement) or any accounts
receivable, Collections or proceeds arising thereunder or with respect thereto.
The Collateral Agent and the Lenders hereby agree that the security interest of
the Collateral Agent in a Transferred Receivable proposed to be sold by the
Borrower to Citibank under the Citibank Agreement shall be deemed to be
automatically released upon Citibank committing to purchase such Transferred
Receivable in accordance with the terms of the Citibank Agreement.

 

SECTION 9.05         Investments. Each Credit Party will not, and will not
permit any of its Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, except:

 

(a)          Investments existing on the Closing Date and identified in Schedule
9.05;

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)          Investments by way of contributions to capital or purchases of
Capital Stock (A) by any Credit Party in any of its Subsidiaries that are Credit
Parties or by any Subsidiary that is not a Credit Party in any Credit Party;
provided that such Credit Party or such Subsidiary shall be required to comply
with Section 9.01(i)(A) in the event such Investment constitutes Indebtedness of
the party making such Investment, (B) by any Credit Party in any Subsidiary that
is not a Credit Party in an aggregate amount at any time not to exceed, when
combined with the aggregate principal amount of Indebtedness incurred pursuant
to Section 9.01(i)(C), $500,000, and (C) by any Subsidiary that is not a Credit
Party in another Subsidiary that is not a Credit Party;

 

(e)          Investments constituting (i) Accounts Receivable arising, (ii)
trade debt granted, or (iii) deposits made in connection with the purchase price
of goods or services, in each case in the ordinary course of business;

 

(f)          Investments consisting of any deferred portion of the sales price
received by any Credit Party in connection with any Disposition permitted under
Section 9.04;

 

(g)          other Investments in an aggregate principal amount at any time not
to exceed $500,000;

 

(h)          intercompany Indebtedness permitted pursuant to Section 9.01(i);

 

(i)           the maintenance of deposit accounts in the ordinary course of
business so long as the applicable provisions of Section 8.15 have been complied
with in respect of such deposit accounts;

 



85

 

 

(j)           Guarantee Obligations to the extent permitted by Section 9.01(e);

 

(k)          loans and advances to officers, directors and employees of any
Credit Party for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business, in an aggregate principal amount at
any time not to exceed $100,000;

 

(l)           Investments consisting of loans made in lieu of Restricted
Payments which are otherwise permitted under Section 9.06;

 

(m)         Permitted Acquisitions; and

 

(n)          Deposits, prepayments and other credits to suppliers and deposits
in connection with lease obligations, taxes, insurance and similar items, in
each case made in the ordinary course of business and securing contractual
obligations of a Credit Party, in each case to the extent constituting a
Permitted Lien;

 

provided that no Investment otherwise permitted under clauses (g) or (k) shall
be permitted to be made if any Default or Event of Default has occurred and is
continuing or would result therefrom. Notwithstanding anything herein to the
contrary, each Credit Party will not, and will not permit any of its
Subsidiaries to, create or form any Foreign Subsidiary that is organized under
the laws of the any jurisdiction other than the Netherlands or Mexico.

 

SECTION 9.06         Restricted Payments. Each Credit Party will not, and will
not permit any of its Subsidiaries, to make any Restricted Payment, or make any
deposit for any Restricted Payment, other than:

 

(a)          Restricted Payments by any Subsidiary of a Credit Party to (i) its
direct parent, so long as such parent is a direct or indirect wholly-owned
subsidiary of the Parent or (ii) the Borrower; and

 

(b)          Restricted Payments by any Credit Party or any its Subsidiaries to
pay dividends with respect to its Capital Stock payable solely in additional
shares of its common stock (other than Disqualified Capital Stock)..

 

SECTION 9.07         Prepayments and Modification of Certain Agreements.  Each
Credit Party will not, and will not permit any of its Subsidiaries to:

 

(a)          Except as expressly permitted by Section 9.06, make any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the Obligations if such payment is not permitted at such time under
the subordination terms and conditions applicable thereto.

 



86

 

 

(b)          Consent to any amendment, supplement, waiver or other modification
of, or enter into any forbearance from exercising any rights with respect to the
terms or provisions contained in (i) any Organization Documents, in each case,
other than any amendment, supplement, waiver, termination, modification or
forbearance (A) that is not materially adverse to the Secured Parties and (B)
notice of which was received by the Administrative Agent at least ten (10)
Business Days' (or such shorter period as the Administrative Agent may permit in
its sole discretion) prior to its effectiveness, (ii) any document, agreement or
instrument evidencing or governing any Indebtedness that has been subordinated
to the Obligations in right of payment or any Liens that have been subordinated
in priority to the Liens of the Administrative Agent unless such amendment,
supplement, waiver or other modification is permitted under the terms of the
subordination agreement applicable thereto, or (iii) the Vodafone Agreement, the
Citibank Agreements, the Iusacell Agreement or any other agreement with any
Material Customer, in each case, other than any amendment, supplement, waiver or
modification (A) that is not materially adverse to the Secured Parties and (B)
notice of which was received by the Administrative Agent at least ten (10)
Business Days' (or such shorter period as the Administrative Agent may permit in
its sole discretion) prior to its effectiveness.

 

SECTION 9.08         Sale and Leaseback. Each Credit Party will not, and will
not permit any of its Subsidiaries, directly or indirectly, to enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person.

 

SECTION 9.09         Transactions with Affiliates. Except as set forth on
Schedule 9.09, each Credit Party will not, and will not permit any of its
Subsidiaries, to enter into or cause or permit to exist any arrangement,
transaction or contract (including for the purchase, lease or exchange of
property or the rendering of services) with any Affiliate (other than
arrangements, transactions or contracts solely among the Credit Parties) except
(a) on fair and reasonable terms no less favorable to such Credit Party or such
Subsidiary than it could obtain in an arm’s-length transaction with a Person
that is not an Affiliate, (b) any transaction expressly permitted under Section
9.01(i), Section 9.01(o), Section 9.03, Section 9.05(d), Section 9.05(h),
Section 9.05(j), Section 9.05(l), Section 9.05(m), Section 9.05(n) or Section
9.06, (c) so long as it has been approved by the Borrower’s or its applicable
Subsidiary’s Board in accordance with Applicable Law, (i) customary fees to, and
indemnifications of, non-officer directors of the Credit Parties and their
respective Subsidiaries pursuant to Section 9.06(a) or (ii) the payment of
reasonable and customary compensation and indemnification arrangements and
benefit plans for officers and employees of the Credit Parties and their
respective Subsidiaries in the ordinary course of business, and (d) transactions
among Subsidiaries that are not Credit Parties in the ordinary course of
business.

 

SECTION 9.10         Restrictive Agreements, etc. Each Credit Party will not,
and will not permit any of its Subsidiaries, to enter into any agreement (other
than a Credit Document) prohibiting:

 

(a)          the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired;

 

(b)          the ability of such Person to amend or otherwise modify any Credit
Document; or

 

(c)          the ability of such Person to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.

 



87

 

 

The foregoing prohibitions shall not apply to customary restrictions of the type
described in clause (a) above (which do not prohibit the Credit Parties from
complying with or performing the terms of this Agreement and the other Credit
Documents) which are contained in any agreement, (i) governing any Indebtedness
permitted by Section 9.01(d) as to the transfer of assets financed with the
proceeds of such Indebtedness, (ii) for the creation or assumption of any Lien
on the sublet or assignment of any leasehold interest of any Credit Party or any
of its Subsidiaries entered into in the ordinary course of business, (iii) for
the assignment of any contract or licensed intellectual property entered into by
any Credit Party or any of its Subsidiaries in the ordinary course of business
or (iv) for the transfer of any asset pending the close of the sale of such
asset pursuant to a Disposition permitted under this Agreement.

 

SECTION 9.11         Hedging Agreements. Each Credit Party will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which such
Credit Party or such Subsidiary has actual exposure (other than those in respect
of Capital Stock) and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Credit Party or
such Subsidiary.

 

SECTION 9.12         Changes in Business and Fiscal Year. Each Credit Party will
not, and will not permit any of its Subsidiaries to:

 

(a)          engage in any business activity other than such business activities
described on Schedule 9.12 and business activities incidental or reasonably
related thereto;

 

(b)          modify or change its fiscal year or its method of accounting (other
than (i) as may be required to conform to GAAP or (ii) to the extent consented
to by the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed); or

 

(c)          permit Asesores to own any material assets, have or generate any
material revenues and or conduct any material business activities.

 

SECTION 9.13         Financial Covenants. The Credit Parties will not permit:
 Maximum Total Leverage Ratio. The Total Leverage Ratio, as of the last day of
each Test Period set forth below, to be greater than the Total Leverage Ratio
set forth below opposite such Test Period:

 

Test Period  Total Leverage Ratio December 31, 2014  6.75:1.00 March 31, 2015 
4.75:1.00 June 30, 2015  3.50:1.00 September 30, 2015  2.75:1.00 December 31,
2015  2.50:1.00 March 31, 2016  2.25:1.00 June 30, 2016 and the last day of each
fiscal quarter thereafter  2.00:1.00

  



88

 

 

(b)          Minimum Fixed Charge Coverage Ratio. The Fixed Charge Coverage
Ratio, as of the last day of each Test Period set forth below, to be less than
the Fixed Charge Coverage Ratio set forth below opposite such Test Period:

 

Test Period  Fixed Charge Coverage Ratio September 30, 2015  0.45:1.00 December
31, 2015  0.80:1.00 March 31, 2016  1.00:1.00 June 30, 2016  1.25:1.00 September
30, 2016 and the last day of each fiscal quarter thereafter  1.50:1.00     

(c)          Maximum Consolidated Maintenance Capital Expenditures. Consolidated
Maintenance Capital Expenditures, for each Test Period ending on each date set
forth below, to be greater than the amount set forth below opposite such Test
Period:

 

Test Period  Consolidated Maintenance
Capital Expenditures Amount  December 31, 2014  $5,000,000  December 31, 2015
  $6,000,000  December 31, 2016  $6,000,000  December 31, 2017  $6,000,000 

 

(d)          Minimum Adjusted EBITDA. The Adjusted EBITDA, for each Test Period
ending on each date set forth below, to be less than the amount set forth below
opposite such Test Period:

 

Test Period  Adjusted EBITDA Amount  December 31, 2014  $2,750,000  March 31,
2015  $4,000,000  June 30, 2015  $5,250,000  September 30, 2015  $6,750,000 
December 31, 2015 and the last day of each fiscal quarter thereafter 
$7,750,000 

 

In addition, the Credit Parties will not permit Adjusted EBITDA for any Test
Period to be less than 75% of Adjusted EBITDA for the immediately preceding Test
Period.

 



89

 

 

ARTICLE X

Events of Default

 

SECTION 10.01    Listing of Events of Default. Each of the following events or
occurrences described in this Section 10.01 shall constitute an “Event of
Default”: 

 

(a)          Non-Payment of Obligations. The Borrower shall default in the
payment of:

 

(i)          any principal of any Loan when such amount is due; or

 

(ii)         any interest on any Loan and such default shall continue unremedied
for a period of two (2) Business Days after such amount is due; or

 

(iii)        any fee described in Article III or any other monetary Obligation,
and such default shall continue unremedied for a period of three (3) Business
Days after such amount is due.

 

(b)          Breach of Representations or Warranties. Any representation or
warranty by any Credit Party made or deemed to be made in any Credit Document
(including any certificates delivered pursuant to Article V), is or shall be
incorrect when made or deemed to have been made.

 

(c)          Non-Performance of Certain Covenants and Obligations. Any Credit
Party shall default in the due performance or observance of any of its
obligations under Section 8.01, Section 8.02, Section 8.03, Section 8.04,
Section 8.10, Section 8.11, Section 8.12, Section 8.15, Section 8.17, Section
8.18, or Article IX, or any Credit Party shall default in the due performance or
observance of its obligations under any covenant applicable to it under any
Security Document (subject to any grace or cure period specified in such
Security Document).

 

(d)          Non-Performance of Other Covenants and Obligations. Any Credit
Party shall default in the due performance or observance of any of its
obligations under Section 8.05 (solely with respect to such Credit Party’s
maintenance of good standing in its jurisdiction of organization), Section 8.06,
Section 8.07 or Section 8.16, and such default shall continue unremedied for a
period of ten (10) days after the occurrence thereof.

 

(e)          Non-Performance of Other Covenants and Obligations. Any Credit
Party shall default in the due performance and observance of any obligation
contained in any Credit Document executed by it (other than as specified in
Sections 10.01(a), 10.01(b). 10.01(c), or 10.01(d)), and such default shall
continue unremedied for a period of twenty (20) days after the occurrence
thereof.

 



90

 

 

(f)          Default on Other Indebtedness. (i) a default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than the Obligations) of any Credit Party or
Subsidiary of any Credit Party having a principal or stated amount, individually
or in the aggregate, in excess of $500,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to any
such Indebtedness if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder or holders of such Indebtedness, or
any trustee or agent for such holders, to cause or declare such Indebtedness to
become immediately due and payable, or (ii) any Indebtedness of any Credit Party
or Subsidiary of any Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $500,000 shall otherwise be
required to be prepaid, redeemed, purchased or defeased, or require an offer to
purchase or defease such Indebtedness to be made, prior to its expressed
maturity).

 

(g)          Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $500,000 (exclusive of any amounts
covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against any Credit Party or any of its Subsidiaries and such
judgment shall not have been vacated or discharged or stayed or bonded pending
appeal within thirty (30) days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order.

 

(h)          Plans. Any of the following events shall occur with respect to any
Plan:

 

(i)          the institution of any steps by any Credit Party, any Subsidiary of
a Credit Party, any ERISA Affiliate or any other Person to terminate or
partially terminate a Plan if, as a result of such termination or partial
termination, any Credit Party or Subsidiary of any Credit Party could be
required to make a contribution to such Plan, or could reasonably be expected to
incur a liability or obligation to such Plan, in excess of $500,000 in the
aggregate;

 

(ii)         there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if any Credit Party, any Subsidiary of a Credit Party or
any ERISA Affiliate were to completely or partially withdraw from one or more
Multiemployer Plans, in excess of $350,000, in the aggregate;

 

(iii)        a contribution failure occurs with respect to any Plan sufficient
to give rise to a Lien under Sections 303(k) or 4068 of ERISA or Section 430(k)
of the Code, or

 

(iv)        any Plan that is an employer stock ownership plan is amended to
reduce or eliminate the Distribution Restriction, if any.

 

(i)           Bankruptcy, Insolvency, etc. Any Credit Party or any of its
Subsidiaries shall:

 

(i)          become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;

 

(ii)         apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the assets or other property of any such Person, or make a general assignment
for the benefit of creditors;

 



91

 

 

(iii)        in the absence of such application, consent or acquiesce to or
permit or suffer to exist, the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that each Credit Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Credit Documents;

 

(iv)        permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person, or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed; provided that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Credit Documents; or

 

(v)         take any action authorizing, or in furtherance of, any of the
foregoing.

 

(j)           Netherlands Insolvency Event. A Netherlands Insolvency Event shall
occur.

 

(k)          Impairment of Security, etc. Any Credit Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Credit Party party thereto with respect to
Collateral in an aggregate amount in excess of $100,000, or any Credit Party or
any other Person shall, directly or indirectly, contest or limit in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected Lien with respect to Collateral in an
aggregate amount in excess of $100,000 (other than as a result of voluntary and
intentional discharge of the Lien by the Collateral Agent).

 

(l)           Change of Control. Any Change of Control shall occur.

 

(m)         Hedging Agreement. Any Credit Party or any of its Subsidiaries shall
(i) default in making any payment or delivery due on the last payment, delivery
or exchange date of, or any payment due on early termination of, any Hedging
Agreement, in each case beyond the period of grace, if any, provided in such
Hedging Agreement, or (ii) defaults in the observance or performance of any
other agreement or condition relating to any such Hedging Agreement, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, after the giving of notice if required or the elapse of any grace period,
a liquidation, acceleration or early termination of such Hedging Agreement.

 



92

 

 

(n)          Restraint of Operations; Loss of Assets. If any Credit Party or any
Subsidiary of a Credit Party is enjoined, restrained, or in any way prevented by
court order or other Governmental Authority from continuing to conduct all or
any material part of its business affairs or if any material portion of any
Credit Party’s or any of its Subsidiaries’ assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any third Person and the same is not discharged before the earlier of 30 days
after the date it first arises or 5 days prior to the date on which such
property or asset is subject to forfeiture by such Credit Party or the
applicable Subsidiary.

 

(o)          Termination of Key Contracts. (i) Any Credit Party or Subsidiary
shall default in the performance of any of its obligations under any Key
Contract and such default shall entitle the other party to such Key Contract to
terminate such Key Contract or withhold or reduce the amount of any payment
payable to any Credit Party or Subsidiary thereunder or (ii) any Key Contract is
terminated or the other party to any Key Contract notifies any Credit Party or
Subsidiary that it intends to terminate or not renew such Key Contract.

 

(p)          Material Adverse Effect. Any Material Adverse Effect shall occur.

 

SECTION 10.02         Remedies Upon Event of Default. If any Event of Default
under Section 10.01(i) shall occur for any reason, whether voluntary or
involuntary, all of the outstanding principal amount of the Term Loans and other
Obligations, together with any Prepayment Premiums, shall automatically be due
and payable and any commitments shall be terminated, in each case, without
further notice, demand or presentment. If any Event of Default (other than any
Event of Default under Section 10.01(i)) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent may, and
upon the direction of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare all or any portion of the outstanding principal
amount of the Loans and other Obligations to be due and payable and any
commitment shall be terminated, whereupon the full unpaid amount of such Loans
and other Obligations that shall be so declared due and payable shall be and
become immediately due and payable, together with any Prepayment Premiums, in
each case, without further notice, demand or presentment. The Lenders and the
Collateral Agent shall have all other rights and remedies available at law or in
equity or pursuant to any Credit Documents.

 



93

 

 

ARTICLE XI

The Agents

 

SECTION 11.01         Appointment. Each Lender (and, if applicable, each other
Secured Party) hereby appoints Atalaya as its Collateral Agent under and for
purposes of each Credit Document, and hereby authorizes the Collateral Agent to
act on behalf of such Lender (or if applicable, each other Secured Party) under
each Credit Document, other than under the Netherlands Security Documents, and,
in the absence of other written instructions from the Lenders pursuant to the
terms of the Credit Documents received from time to time by the Collateral
Agent, to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Collateral Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto. Each Lender
(and, if applicable, each other Secured Party) hereby appoints Atalaya as its
Administrative Agent under and for purposes of each Credit Document and hereby
authorizes the Administrative Agent to act on behalf of such Lender (or, if
applicable, each other Secured Party) under each Credit Document and, in the
absence of other written instructions from the Lenders pursuant to the terms of
the Credit Documents received from time to time by the Administrative Agent, to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be incidental thereto. Each Lender (and, if
applicable, each other Secured Party) hereby irrevocably designates and appoints
each Agent as the agent of such Lender. Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against any
Agent. Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent
and each Secured Party hereby agree that (i) no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Security Agreement or any other Security Documents, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Agents, on behalf of the Secured Parties in accordance with the terms hereof
and all powers, rights and remedies under the Security Documents may be
exercised solely by the Agents, and (ii) in the event of a foreclosure by any of
the Agents on any of the Collateral pursuant to a public or private sale or
other disposition, any Agent or any Lender may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition and each
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations (including Obligations owed to any other Secured
Party) as a credit on account of the purchase price for any Collateral payable
by such Agent at such sale or other disposition.

 

SECTION 11.02         Delegation of Duties. Each Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.

 

SECTION 11.03         Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence, bad faith or
willful misconduct) or (b) responsible in any manner to any of the Lenders or
any other Secured Party for any recitals, statements, representations or
warranties made by any Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agents
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document or for any failure of any Credit
Party or other Person to perform its obligations hereunder or thereunder. The
Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Credit Document, or to inspect
the properties, books or records of any Credit Party.

 



94

 

 

SECTION 11.04         Reliance by Agents. Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Credit Parties), independent accountants and other experts
selected by such Agent. The Agents may deem and treat the payee of any note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agents. Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other requisite Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans and all other Secured Parties.

 

SECTION 11.05         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder, except with respect to any Default or Event of Default in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders unless the Administrative
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Collateral Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
an Agent receives such a notice, such Agent shall give notice thereof to the
other Agent and the Lenders. Each Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until each Agent shall have received such directions, the Agents may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as such Agent shall deem
advisable in the best interests of the Secured Parties.

 



95

 

 

SECTION 11.06         Non Reliance on Agents and Other Lenders. Each Lender
(and, if applicable, each other Secured Party) expressly acknowledges that
neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys in fact or Affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Credit Party or any Affiliate of a Credit Party,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender or any other Secured Party. Each Lender (and, if applicable, each other
Secured Party) represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their Affiliates and made its own decision to make its Loans hereunder. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their Affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by any Agent hereunder, the Agents shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Credit
Party or any Affiliate of a Credit Party that may come into the possession of
such Agent or any of its officers, directors, employees, agents, attorneys in
fact or Affiliates.

 

SECTION 11.07         Indemnification. The Lenders agree to indemnify each Agent
in its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective Total Credit Exposure in effect on the date on
which indemnification is sought under this Section 11.07 (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such Total
Credit Exposure immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence, bad
faith or willful misconduct. The agreements in this Section 11.07 shall survive
the payment of the Loans and all other amounts payable hereunder.

 

SECTION 11.08         Agent in Its Individual Capacity. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Credit Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender”, “Lenders”, “Secured Party” and “Secured Parties” shall include each
Agent in its individual capacity.

 



96

 

 

SECTION 11.09         Successor Agents.

 

(a)          Either Agent may resign as Agent upon twenty (20) days’ notice to
the Lenders, such other Agent and the Borrower. If either Agent shall resign as
such Agent in its applicable capacity under this Agreement and the other Credit
Documents, then the Required Lenders shall appoint a successor agent, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of such Agent in its applicable capacity, and
the term “Administrative Agent” or “Collateral Agent”, as the case may be, shall
mean such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Agent in its applicable capacity
shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement or any holders of the
Loans. If no applicable successor agent has accepted appointment as such Agent
in its applicable capacity by the date that is twenty (20) days following such
retiring Agent’s notice of resignation, such retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as the Administrative Agent or the Collateral
Agent, as applicable, the provisions of this Article XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Credit Documents.

 

(b)          For purposes of any Netherlands Security Document or any other
right of pledge governed by the laws of the Netherlands, any resignation by the
Collateral Agent is not effective with respect to its rights under the Parallel
Debts until all rights and obligations under the Parallel Debts have been
assigned and assumed to the successor agent. The Collateral Agent will
reasonably cooperate in transferring its rights and obligations under the
Parallel Debts to any such successor agent and will reasonably cooperate in
transferring all rights under any Netherlands Security Document or any Security
Document governed by the laws of the Netherlands (as the case may be) to such
successor agent.

 

SECTION 11.10         Agents Generally. Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.

 

SECTION 11.11         Restrictions on Actions by Secured Parties; Sharing of
Payments; Specified Hedging Agreement.

 

(a)          Each of the Lenders agrees that it shall not, without the express
written consent of the Collateral Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Collateral Agent, set
off against the Obligations, any amounts owing by such Lender to any Credit
Party or any of their respective Subsidiaries or any deposit accounts of any
Credit Party or any of their respective Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Collateral Agent, take or cause to
be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Credit Document against any Credit Party or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 



97

 

 

(b)          Subject to Section 12.08(a), if, at any time or times any Lender
shall receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s pro rata share of all such distributions by Agents, such Lender
promptly shall (A) turn the same over to the Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Collateral
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their pro rata shares; provided that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

(c)          The benefit of the provisions of the Credit Documents directly
relating to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not an Agent or a Lender as long as, by
accepting such benefits, such Secured Party agrees, as among the Agents and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
any Agent, shall confirm such agreement in a writing in form and substance
acceptable to the such Agent) this Article XI, including Sections 11.11(a) and
(b), and the decisions and actions of the Agents and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided that,
notwithstanding the foregoing, (i) except as set forth specifically herein, each
Agent and each Lender shall be entitled to act in its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (ii) except as specifically set forth herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Credit Document.

 

SECTION 11.12         Agency for Perfection. Collateral Agent hereby appoints
each other Secured Party as its agent and as sub-agent for the other Secured
Parties (and each Secured Party hereby accepts such appointment) for the purpose
of perfecting all Liens with respect to the Collateral, including with respect
to assets which, in accordance with Article VIII or Article IX, as applicable,
of the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Collateral Agent thereof,
and, promptly upon Collateral Agent’s request therefor shall deliver possession
or control of such Collateral to Collateral Agent and take such other actions as
agent or sub-agent in accordance with the Collateral Agent’s instructions to the
extent, and only to the extent, so authorized or directed by the Collateral
Agent.

 



98

 

 

ARTICLE XII

Miscellaneous

 

SECTION 12.01         Amendments and Waivers. Neither this Agreement nor any
other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.01. The Required Lenders may, or, with the consent of the Required
Lenders, the Administrative Agent may, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided that no such waiver,
amendment, supplement or modification shall directly or indirectly:

 

(i)          reduce or forgive any portion of any Term Loan or extend the final
scheduled maturity date of any Term Loan or reduce the stated interest rate
(provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the “default rate” or
amend Section 2.08(b)), or (B) reduce or forgive any portion or extend the date
for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates and other than as a result of a waiver or amendment of any mandatory
prepayment of Term Loans (which shall not constitute an extension, forgiveness
or postponement of any date for payment of principal, interest or fees)), or (C)
decrease or forgive any Term Loan Repayment Amount, or (D) extend any scheduled
Term Loan Repayment Date, or (E) amend or modify any provisions of Section
4.02(d) or any other provision that provides for the pro rata nature of
disbursements by or payments to Lenders, in each case without the written
consent of each Lender directly and adversely affected thereby;

 

(ii)         amend, modify or waive any provision of this Section 12.01 or
reduce the percentages specified in the definitions of the term “Required
Lenders” or consent to the assignment or transfer by any Credit Party of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 9.03), in each case without the written consent
of each Lender directly and adversely affected thereby;

 

(iii)        increase the aggregate amount of any Commitment of any Lender
without the consent of such Lender;

 

(iv)        amend, modify or waive any provision of Article XI without the
written consent of the then-current Collateral Agent and Administrative Agent;
or

 



99

 

 

(v)         release all or substantially all of the Guarantors under Article VI
hereof (except as expressly permitted by such Article VI), or release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted thereby and in Section 12.18), in each case without the
prior written consent of each Lender.

 

SECTION 12.02         Notices and Other Communications; Facsimile Copies.

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)          if to the Credit Parties or the Agents, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower and the Agents.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
12.02(c)), when delivered; provided that notices and other communications to the
Agents pursuant to Article II shall not be effective until actually received by
such Person.

 

(b)          Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile or other electronic
communication. The effectiveness of any such documents and signatures shall have
the same force and effect as manually signed originals and shall be binding on
all Credit Parties, the Agents and the Lenders.

 

(c)          Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
any Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to
either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

 



100

 

 

SECTION 12.03         No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 12.04         Survival of Representations and Warranties. All
representations and warranties made hereunder and in the other Credit Documents
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

SECTION 12.05         Payment of Expenses and Taxes; Indemnification. The
Borrower agrees, (a) to pay or reimburse the Agents for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with due
diligence in respect of the transactions contemplated by this Agreement, the
development, preparation and execution of, and any amendment, supplement, or
modification to, this Agreement and the other Credit Documents, including in
connection with an initial syndication, and any other documents prepared in
connection herewith or therewith, and the consummation, monitoring, oversight
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees, disbursements and other charges of counsel to the
Agents, (b) to pay or reimburse each Lender and the Agents for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, and including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Agents, (c) to pay,
indemnify, and hold harmless each Lender and the Agents from any and all Other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, (d) to pay or reimburse
Collateral Agent for all reasonable fees, costs and expenses incurred in
exercising its rights under Section 8.16 and (e) to pay, indemnify and hold
harmless each Lender and the Agents and their respective Related Parties from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable and documented (to the
extent available) reasonable out-of-pocket costs, expenses or disbursements of
any kind or nature whatsoever, including reasonable and documented (to the
extent available) fees, disbursements and other charges of counsel, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or any actual or alleged presence of
Hazardous Materials applicable to the operations of each Credit Party, any of
their respective Subsidiaries or any of their Real Property (all the foregoing
in this clause (e), collectively, the “Indemnified Liabilities”); provided that
the Credit Parties shall not have any obligation hereunder to the Agents or any
Lender nor any of their Related Parties with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of the party to be
indemnified as determined by a final and non-appealable decision of a court of
competent jurisdiction. The agreements in this Section 12.05 shall survive
repayment of the Loans and all other amounts payable hereunder and termination
of this Agreement. To the fullest extent permitted by Applicable Law, no Credit
Party shall assert, and each Credit Party hereby waives, any claim against any
Lender, any Agent and their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loans
or the use of the proceeds thereof. No Lender, no Agent nor any of their
respective Related Parties shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 



101

 

 

SECTION 12.06         Successors and Assigns; Participations and Assignments;
Replacement of Lender. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as set forth in
Section 9.03, no Credit Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Credit Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 12.06.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section 12.06) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. Notwithstanding
anything to the contrary herein, (a) any Lender shall be permitted to pledge or
grant a security interest in all or any portion of such Lender’s rights
hereunder including, but not limited to, any Term Loans (without the consent of,
or notice to or any other action by, any other party hereto) to secure the
obligations of such Lender or any of its Affiliates to any Person providing any
loan, letter of credit or other extension of credit to or for the account of
such Lender or any of its Affiliates and any agent, trustee or representative of
such Person and (b) the Agents shall be permitted to pledge or grant a security
interest in all or any portion of their respective rights hereunder or under the
other Credit Documents, including, but not limited to, rights to payment
(without the consent of, or notice to or any other action by, any other party
hereto), to secure the obligations of such Agent or any of its Affiliates to any
Person providing any loan, letter of credit or other extension of credit to or
for the account of such Agent or any of its Affiliates and any agent, trustee or
representative of such Person.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments or the Loans at the time owing to it) with the prior written consent
(which consent, in each case, shall not be unreasonably withheld, conditioned or
delayed) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund and the withholding of consent by the
Administrative Agent to an assignment to any Affiliate of Borrower shall be
deemed to be not unreasonable;

 



102

 

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless the
Administrative Agent otherwise consents, which consent, in each case, shall not
be unreasonably withheld or delayed; provided, however, that contemporaneous
assignments to a single assignee made by Affiliated Lenders or related Approved
Funds and contemporaneous assignments by a single assignor to Affiliated Lenders
or related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirement stated above;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement as to the Term Loans so assigned; provided that this paragraph
shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect its Term Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds;

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)         unless consented to by the Required Lenders, no assignment may be
made to a Credit Party or an Affiliate of a Credit Party; and

 

(F)          for the purposes of any Loan owed by the Borrower, assignment shall
only be permitted if the person to whom Loans are assigned is a Non-Public
Lender at all times.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 12.06, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.09, 2.10, 4.03(b) and 12.05). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.06 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 12.06.

 



103

 

 

(iv)        The Administrative Agent, acting for this purpose on behalf of the
Borrower (but not as an agent, fiduciary or for any other purposes), shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
in the United States for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph
(b)(i) of this Section 12.06, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph.

 

(c)          (i) Any Lender may, without the consent of the Borrower or the
Agents, sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no such Participant may be a Credit Party or an Affiliate of a
Credit Party. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) of the first proviso to Section 12.01. Subject to
paragraph (c)(ii) of this Section 12.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.09, 2.10 and 4.04(a)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 12.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08(a) as though it were a Lender; provided that such Participant
agrees to be subject to Section 12.08(a) as though it were a Lender.

 



104

 

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Sections 2.09, 2.10 or 4.04(a) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
(A) unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, and (B) except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.03(b) that are greater than the applicable Lender unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.04(a) and
Section 4.04(c) as though it were a Lender.

 

(iii)        Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain at one of its
offices in the United States a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and the Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)          Nothing herein is intended to prevent, impair, limit or otherwise
restrict the ability of a Lender to collaterally assign or pledge all or any
portion of its interests in the Term Loans and the other rights and benefits
under the Credit Documents to an unaffiliated third party lender of such Lender
(each such Person, a “Collateral Assignee”); provided that unless and until
Borrower receives notification from a Collateral Assignee of such assignment
directing payments to be made to such Collateral Assignee, any payment made by
Borrower for the benefit of such Lender in accordance with the terms of the
Credit Documents shall satisfy Borrower’s obligations thereunder to the extent
of such payment. Any such Collateral Assignee, upon foreclosure of its security
interests in the Term Loans pursuant to the terms of such assignment and in
accordance with Applicable Law, shall succeed to all the interests of or shall
be deemed to be a Lender, with all the rights and benefits afforded thereby, and
such transfer shall not be deemed to be a transfer for purposes of and otherwise
subject to the provisions of this Section 12.06. Notwithstanding the foregoing,
Lender shall remain responsible for all obligations and liabilities arising
hereunder or under any other Credit Document, and, except as otherwise expressly
set forth in any applicable pledge or assignment, nothing herein is intended or
shall be construed to impose any obligations upon or constitute an assumption by
a Collateral Assignee thereof.

 



105

 

 

SECTION 12.07         Pledge of Loans. The Credit Parties hereby acknowledge
that the Lenders and their Affiliates may pledge the Loans as collateral
security for loans to the Lenders or their Affiliates, provided that any pledgee
of the Loans shall be a Non-Public Lender at all times. The Credit Parties
shall, to the extent commercially reasonable, cooperate with the Lenders and
their Affiliates to effect such pledges at the sole cost and expense of such
Lender. Notwithstanding the foregoing, no pledge shall release the Lender party
thereto from any of its obligations hereunder.

 

SECTION 12.08         Adjustments; Set-off. (a) If any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.01(i), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans or interest thereon, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided that if all or any portion of such excess payment or
benefits is thereafter recovered from such benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The foregoing provisions of this Section
12.08 shall not apply to payments made and applied in accordance with the terms
of this Agreement and the other Credit Documents.

 

(b)          After the occurrence and during the continuance of an Event of
Default, to the extent consented to by Administrative Agent, in addition to any
rights and remedies of the Lenders provided by law, each Lender shall have the
right, without prior notice to the Borrower or any other Credit Party, any such
notice being expressly waived by the Credit Parties to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final, but excluding,
subject to the limitations set forth in Section 8.15(a), deposit accounts used
solely to fund payroll or employee benefits, or deposit accounts that consist of
cash collateral subject to Permitted Liens), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Agents after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

SECTION 12.09         Counterparts. This Agreement and the other Credit
Documents may be executed by one or more of the parties thereto on any number of
separate counterparts (including by facsimile or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Any signature page delivered by telecopy machine or
transmitted electronically in Portable Document Format (".pdf") shall be valid
and binding to the same extent as an original signature page. Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party who requests it. A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower, the Collateral Agent and the
Administrative Agent.

 



106

 

 

SECTION 12.10         Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 12.11         Integration. This Agreement and the other Credit Documents
represent the agreement of the Credit Parties, the Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

SECTION 12.12         Representation Netherlands Subsidiary. If any Netherlands
Subsidiary is represented by an attorney in connection with the signing and/or
execution of this Agreement (including by way of accession to this Agreement) or
any other agreement, deed or document referred to in or made pursuant to this
Agreement, it is hereby expressly acknowledged and accepted by the other parties
to such document that the existence and extent of the attorney's authority and
the effects of the attorney's exercise or purported exercise of his or her
authority shall be governed by the laws of the Netherlands.

 

SECTION 12.13         GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS WHICH WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

SECTION 12.14         Submission to Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally:

 

(a)          submits, for itself and its property, to the exclusive jurisdiction
of the Supreme Court of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Laws, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Laws. Nothing in this Agreement or any other Credit
Document or otherwise shall affect any right that the Administrative Agent, the
Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction in connection
with the exercise of any rights under any Security Document or the enforcement
of any judgment;

 



107

 

 

(b)          consents that any such action or proceeding shall be brought in
such courts, and agrees not to plead or claim and waives, to the fullest extent
permitted by Applicable Laws, any objection that it may now or hereafter have to
the venue of any such action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to in Section
12.13(a). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Schedule 12.02 or on Schedule 1.01 or at
such other address of which the Agents shall have been notified pursuant
thereto. Nothing in this Agreement or any other Credit Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by Applicable Law;

 

(d)          waives, to the maximum extent not prohibited by law, all rights of
rescission, setoff, counterclaims, and other defenses in connection with the
repayment of the Obligations; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 12.13 any special, exemplary, punitive or consequential damages.

 

SECTION 12.15         Acknowledgments. Each Credit Party hereby acknowledges
that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)          neither the Agents nor any Lender has any fiduciary relationship
with or duty to the Credit Parties arising out of or in connection with this
Agreement or any of the other Credit Documents, and the relationship between any
Agent and Lenders, on one hand, and the Credit Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.

 

SECTION 12.16         WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



108

 

 

SECTION 12.17         Confidentiality. Each Agent and Lender shall hold all
non-public information relating to any Credit Party or any Subsidiary of any
Credit Party obtained pursuant to the requirements of this Agreement or in
connection with such Lender’s evaluation of whether to become a Lender hereunder
(“Confidential Information”) confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices;
provided that Confidential Information may be disclosed by any Agent or Lender:

 

(a)          as required or requested by any governmental or regulatory agency
or representative thereof;

 

(b)          pursuant to legal or regulatory process;

 

(c)          in connection with the enforcement of any rights or exercise of any
remedies by such Agent or Lender under this Agreement or any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document;

 

(d)          to such Agent’s or Lender’s attorneys, professional advisors,
accountants, independent auditors or Affiliates,

 

(e)          in connection with:

 

(i)          the establishment of any special purpose funding vehicle with
respect to the Loans,

 

(ii)         any pledge permitted under Section 12.08;

 

(iii)        any prospective assignment of, or participation in, its rights and
obligations pursuant to Section 12.06, to prospective assignees or Participants,
as the case may be (it being understood that each such Persons will be informed
of the confidential nature of such information and instructed to keep such
information confidential on the same terms as this Section 12.16);

 

(iv)        any Hedging Agreement entered into or proposed to be entered into in
connection with the Loans made hereunder, to actual or proposed direct or
indirect contractual counterparties (it being understood that each such Persons
will be informed of the confidential nature of such information and instructed
to keep such information confidential on the same terms as this Section 12.16);
and

 

(v)         any actual or proposed credit facility for loans, letters of credit
or other extensions of credit to or for the account of such Agent or Lender or
any of its Affiliates, to any Person providing or proposing to provide such
loan, letter of credit or other extension of credit or any agent, trustee or
representative of such Person (it being understood that each such Persons will
be informed of the confidential nature of such information and instructed to
keep such information confidential on the same terms as this Section 12.16); or

 

(f)          to any rating agency;

 



109

 

 

(g)          with the consent of the Borrower;

 

(h)          to the extent required, or to the extent counsel to the Agents or
to any Lender reasonably determines is required to be disclosed in connection
with any public filing by Agents or such Lender;

 

(i)           in connection with the Promotional Rights (as defined below);

 

provided that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 12.16.

 

Notwithstanding the foregoing, Agents and each Lender shall have the right to
publicize, for general marketing and related promotional purposes, their
relationship to Borrower and the fact that they have extended the Loan to
Borrower (the “Promotional Rights”) and, in connection therewith, Borrower
hereby grants to each Agent and each Lender a royalty free, non-exclusive
limited license to use Borrower’s name, trade name, trademarks, logos, trade
dress and other identifying intellectual property, now existing or hereafter
acquired, in any literature, advertisements, websites, promotional or other
marketing materials now or hereafter used by such Agent or Lender.

 

Notwithstanding the foregoing, no Agent or Lender shall have any obligation to
keep information confidential if such information: (i) is or becomes public from
a source other than an Agent or a Lender, or one of an Agent’s or a Lender’s
Affiliates, consultants or legal or financial advisors in breach of this
Agreement, (ii) is, was or becomes known on a non-confidential basis (to the
best of such Agent’s or Lender’s knowledge after reasonable inquiry) to or
discovered by an Agent or Lender, Lenders or any of their Affiliates,
consultants or legal or financial advisors independently from communications by
or on behalf of any Credit Party, or (iii) is independently developed by an
Agent without use of such confidential information, provided that, the source of
such information was not known to be bound by a confidentiality agreement with
(or subject to any other contractual, legal or fiduciary obligation of
confidentiality to) the relevant Credit Party.

 

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 12.16) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE CREDIT
PARTIES OR ANY AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE CREDIT
PARTIES AND THE AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 



110

 

 

SECTION 12.18         Press Releases, etc. Each Credit Party will not, and will
not permit any of its respective Subsidiaries, directly or indirectly, to
publish any press release or other similar public disclosure or announcements
(including any marketing materials) regarding this Agreement, the other Credit
Documents, or any of the Transactions, without the consent of the Administrative
Agent, which consent shall not be unreasonably withheld.

 

SECTION 12.19         Releases of Guarantees and Liens. (a) Notwithstanding
anything to the contrary contained herein or in any other Credit Document, the
Collateral Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 12.01) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Credit Document or that has been consented to in accordance with Section 12.01
or (ii) under the circumstances described in paragraph (b) below.

 

(b)          At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Credit Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

(c)          Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property, or to release any guarantee
obligations pursuant to this Section 12.18. In each case as specified in this
Section 12.18, the Collateral Agent will (and each Lender irrevocably authorizes
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral or guarantee
obligation from the assignment and security interest granted under the Security
Documents, in each case in accordance with the terms of the Credit Documents and
this Section 12.18.

 

SECTION 12.20         USA Patriot Act. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each Credit Party
and other information that will allow such Lender to identify each Credit Party
in accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Credit Party on the Closing Date or who becomes a
Credit Party thereafter.

 



111

 

 

SECTION 12.21         No Fiduciary Duty. Each Credit Party, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Credit Parties, their respective Subsidiaries and Affiliates, on the one
hand, and the Agents, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents the Lenders or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

SECTION 12.22         Authorized Officers. The execution of any certificate
requirement hereunder by an Authorized Officer shall be considered to have been
done solely in such Authorized Officer’s capacity as an officer of the
applicable Credit Party (and not individually). Notwithstanding anything to the
contrary set forth herein, the Secured Parties shall be entitled to rely and act
on any certificate, notice or other document delivered by or on behalf of any
Person purporting to be an Authorized Officer of a Credit Party and shall have
no duty to inquire as to the actual incumbency or authority of such Person

 

SECTION 12.23         Judgment Currency. (a) The obligations of the Credit
Parties hereunder and under the other Credit Documents to make payments in a
specified currency (the "Obligation Currency") shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by a
Secured Party of the full amount of the Obligation Currency expressed to be
payable to it under this Agreement or another Credit Document. If, for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the "Judgment Currency") an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the date on which the judgment is given (such
Business Day being hereinafter referred to as the "Judgment Currency Conversion
Date").

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)          For purposes of determining any rate of exchange or currency
equivalent for this Section 12.23, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 



112

 

 

SECTION 12.24         Subordination of Intercompany Indebtedness. The Credit
Parties hereby agree that all present and future Indebtedness of any Credit
Party to any other Credit Party (“Intercompany Indebtedness”) shall be
subordinate and junior in right of payment and priority to the Obligations, and
each Credit Party agrees not to make, demand, accept or receive any payment in
respect of any present or future Intercompany Indebtedness, including any
payment received through the exercise of any right of setoff, counterclaim or
cross claim, or any collateral therefor, unless and until such time as the
Obligations shall have been indefeasibly paid in full; provided that, so long as
no Default shall have occurred and be continuing and no Default shall be caused
thereby and such Indebtedness is expressly permitted hereunder, the Credit
Parties may make and receive such payments in respect of Intercompany
Indebtedness as shall be customary in the ordinary course of the Credit Parties’
business. Without in any way limiting the foregoing, in the event of any
insolvency or bankruptcy proceedings, or any receivership, liquidation,
reorganization, dissolution or other similar proceedings relative to any Credit
Party or to its businesses, properties or assets, the Lenders shall be entitled
to receive payment in full of all of the Obligations before any Credit Party
shall be entitled to receive any payment in respect of any present or future
Intercompany Indebtedness.

 

SECTION 12.25         Public Lenders. Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available.” The
Borrower hereby acknowledges that (a) the Administrative Agent may, but shall
not be obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 12.17); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to have been marked “PUBLIC”, unless the Borrower notifies the Administrative
Agent promptly that any such document contains material non-public information:
(1) the Credit Documents, (2) notification of changes in the terms of the credit
facility hereunder and (3) any financial statements and compliance certificates
delivered by the Borrower pursuant to Section 8.01(a), (b), (c) or (d) hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGES FOLLOW]

 

113

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 



  BORROWER:       ELEPHANT TALK EUROPE HOLDING B.V.         By: /s/ Mark D.M.
Nije     Name: Mark D.M. Nije     Title: Director         GUARANTORS:      
ELEPHANT TALK COMMUNICATIONS CORP.         By: /s/ Steven van der Velden    
Name: Steven van der Velden     Title: Chairman and CEO         ELEPHANT TALK
NORTH AMERICA CORP.       By:  /s/ Steven van der Velden     Name: Steven van
der Velden     Title: Director         ELEPHANT TALK GROUP INTERNATIONAL B.V.  
    By:  /s/ Mark  D.M. Nije     Name: Mark  D.M. Nije     Title: Director



 

 

 

Signature Page to Credit Agreement

 

 

 

  

  ADMINISTRATIVE AGENT AND COLLATERAL AGENT:       ATALAYA ADMINISTRATIVE LLC  
      By: /s/ Michael Bogdan     Name: Michael Bogdan     Title: Authorized
Signatory         LENDERS:       CORBIN MEZZANINE FUND I, L.P.         By:  
Corbin Capital Partners Management, LLC,     its General Partner         By: /s/
Daniel Friedman     Name: Daniel Friedman     Title: General Counsel

 

Signature Page to Credit Agreement

 

 

  